Exhibit 10.1

THIS DEED OF TRUST AND SECURITY AGREEMENT (this “Security Instrument”) is made
as of the 1st day of June, 2011, by AAT OREGON OFFICE I, LLC, a Delaware limited
liability company (“Borrower”), as grantor, having an address at 11455 El Camino
Real, Suite 200, San Diego, California 92130, Attention: John Chamberlain and
Robert Barton in favor of FIRST AMERICAN TITLE INSURANCE COMPANY, a California
corporation, having an office at 1 First American Way, Santa Ana, California
92707 (“Trustee”), as grantee, for the benefit of PNC BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Lender”), having an address at c/o Midland Loan Services, Inc., 10851
Mastin, Suite #300, Overland Park, Kansas 66210, Reference Loan Number
940960046, as beneficiary.

RECITALS:

Borrower by that certain Promissory Note given to Lender dated as of the date
hereof (together with all extensions, renewals, modifications, substitutions and
amendments thereof shall collectively be referred to herein as the “Note”) is
indebted to Lender in the aggregate principal sum of $84,500,000.00 (the “Loan”)
in lawful money of the United States of America, with interest from the date
thereof at the rates set forth in the Note, principal and interest to be payable
in accordance with the terms and conditions provided in the Note.

Borrower desires to secure the payment of the Debt (as defined in Article 2) and
the performance of all of the Other Obligations (as defined in Article 2).

Article 1. GRANTS OF SECURITY

Section 1.1. PROPERTY GRANTED. For the purpose of securing payment and
performance of the Obligations (as defined in Article 2), Borrower, for and in
consideration of good and valuable consideration, the receipt of which hereby is
acknowledged, and the further consideration, uses, purposes and trusts herein
set forth and declared, has granted, deeded, sold, bargained, transferred,
assigned, set-over and conveyed and by these presents does grant, deed, bargain,
sell, transfer, assign, set-over and convey unto Trustee, and unto his or its
successors in the trust hereby created and his or its assigns, forever, and
grant a security interest in (each for the benefit of Lender and its successors
and assigns) all of Borrower’s right, title and interest in and to the following
property, rights, interests and estates to the extent now owned, or hereafter
acquired by Borrower (collectively, the “Property”):

(a) Land. The real property described in Exhibit A attached hereto (the “Land”);

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Borrower for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (the “Improvements”);



--------------------------------------------------------------------------------

(d) Easements. All easements, rights of way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Borrower
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

(e) Fixtures and Personal Property. All machinery, equipment, fixtures
(including, but not limited to, all heating, air conditioning, plumbing,
lighting, communications and elevator fixtures) and other property of every kind
and nature whatsoever owned by Borrower, or in which Borrower has or shall have
an interest, now or hereafter located upon the Land and the Improvements, or
appurtenant thereto, and usable in connection with the present or future
operation and occupancy of the Land and the Improvements and all building
equipment, materials and supplies of any nature whatsoever owned by Borrower, or
in which Borrower has or shall have an interest, now or hereafter located upon
the Land and the Improvements, or appurtenant thereto, or usable in connection
with the present or future operation and occupancy of the Land and the
Improvements (collectively, the “Personal Property”), and the right, title and
interest of Borrower in and to any of the Personal Property which may be subject
to any security interests, as defined in the Uniform Commercial Code, as adopted
and enacted by, as applicable, the state where any of the Property is located or
the state of formation of Borrower (the “Uniform Commercial Code”), superior in
lien to the lien of this Security Instrument and all proceeds and products of
the above;

(f) Leases and Rents. All leases and other agreements (including, without
limitation, the Master Lease (defined below)) affecting the use, enjoyment or
occupancy of the Land and the Improvements heretofore or hereafter entered into,
including, without limitation, any guaranty of any of the foregoing leases (a
“Lease” or “Leases”), and all right, title and interest of Borrower, its
successors and assigns therein and thereunder, including, without limitation,
cash or securities deposited thereunder to secure the performance by the lessees
of their obligations thereunder and all rents (including, without limitation,
the Master Lease Rents (defined below)), additional rents, revenues, issues and
profits (including all oil and gas or other mineral royalties and bonuses) from
the Land and the Improvements (the “Rents”), subject to the License (as defined
in the ALR (defined below)), and all proceeds from the sale or other disposition
of the Leases;

(g) Master Lease. That certain Lease Agreement (the “Master Lease”) between
Borrower, as landlord, and AAT Oregon Master Tenant, LLC, a Delaware limited
liability company, as tenant (the “Master Lessee”) and all right, title and
interest of Borrower, its successors and assigns therein and thereunder,
including, without limitation, cash or securities deposited thereunder, if any,
to secure the performance by Master Lessee of its obligations thereunder and all
rents, additional rents, revenues, issues and profits (including all oil and gas
or other mineral royalties and bonuses) from the Land and the Improvements (the
“Master Lease Rents”), subject to the License, and all proceeds from the sale or
other disposition of the Master Lease, if any;

 

2



--------------------------------------------------------------------------------

(h) Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Property, whether
from the exercise of the right of eminent domain (including but not limited to
any transfer made in lieu of or in anticipation of the exercise of the right),
or for a change of grade, or for any other injury to or decrease in the value of
the Property;

(i) Insurance Proceeds. All proceeds of and any unearned premiums on any
insurance policies covering the Property (whether or not Borrower is required to
carry such insurance by Lender hereunder), including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Property, subject to the
provisions hereof;

(j) Tax Certiorari. All refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;

(k) Conversion. All proceeds of the conversion, voluntary or involuntary, of any
of the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;

(l) Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Borrower therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Borrower thereunder;

(m) Intangibles. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;

(n) Letter of Credit Rights. All letter of credit rights (whether or not the
letter of credit is evidenced by a writing) Borrower now has or hereafter
acquires relating to the properties, rights, titles and interest referred to in
this Section 1.1;

(o) Tort Claims. All commercial tort claims Borrower now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.1;

(p) Borrower Accounts. All payments for goods or property sold or leased or for
services rendered arising from the operation of the Land and the Improvements,
whether or not yet earned by performance, and not evidenced by an instrument or
chattel paper;

 

3



--------------------------------------------------------------------------------

(q) Reserve Accounts. All reserves, escrows and deposit accounts required under
the Loan Documents (defined below) and all cash, checks, drafts, certificates,
securities, investment property, financial assets, instruments and other
property held therein from time to time and all proceeds, products,
distributions or dividends or substitutions thereon and thereof (collectively,
the “Reserve Accounts”);

(r) Proceeds. All proceeds of any of the foregoing items set forth in
subsections (a) through (q); and

(s) Other Rights. Any and all other rights of Borrower in and to the items set
forth in subsections (a) though (r) above.

Section 1.2. ASSIGNMENT OF RENTS. Reference is hereby made to that certain
Assignment of Leases and Rents dated as of the date hereof and delivered by
Borrower to Lender in connection with the Loan (as the same may hereafter be
amended, restated, replaced and/or otherwise modified, the “ALR”). The terms and
conditions of the ALR are hereby incorporated by reference as if fully set forth
herein.

Section 1.3. SECURITY AGREEMENT. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. By executing and delivering this Security Instrument,
Borrower hereby grants to Lender, as security for the Obligations, a security
interest in the Property to the full extent that the Property may be subject to
the Uniform Commercial Code. To the extent permitted by law, Borrower and Lender
agree that with respect to all items of Personal Property, which are or will
become fixtures on the Land, this Security Instrument, upon recording or
registration in the real estate records of the proper office, shall constitute a
“fixture filing” within the meaning of the applicable provisions of the Uniform
Commercial Code. Borrower is the record owner of the Land.

Section 1.4. PLEDGE OF MONIES HELD. Borrower hereby pledges to Lender any and
all monies belonging to Borrower which are now or hereafter held by Lender, and
which are (i) deposited in the Escrow Fund (as defined in Section 3.5) or in the
other Reserve Accounts, (ii) Net Proceeds (as defined in Section 4.4), and/or
(iii) condemnation awards or payments described in Section 3.6, as additional
security for the Obligations until expended or applied as provided in this
Security Instrument.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto Trustee, as
trustee for the benefit of Lender, to its successor in the trust created by this
Security Instrument, and to its or their respective assigns forever, in trust,
however, upon the terms and conditions set forth herein;

IN TRUST, WITH THE POWER OF SALE, to secure payment to Lender of the Debt at the
time and in the manner provided for its payment in the Note and in this Security
Instrument;

 

4



--------------------------------------------------------------------------------

PROVIDED, HOWEVER, these presents are upon the express condition that, when all
of the Obligations have been paid and performed in full, Lender shall request
Trustee in writing to reconvey the Property to Borrower and shall, concurrently
with such request, surrender this Security Instrument and all notes and
instruments evidencing the Obligations to Trustee for delivery to Borrower.

Article 2. PAYMENTS

Section 2.1. DEBT AND OBLIGATIONS SECURED. This Security Instrument and the
grants, assignments and transfers made in Article 1 are given for the purpose of
securing the following, in such order of priority as Lender may determine in its
sole discretion (the “Debt”): (a) the payment of the indebtedness evidenced by
the Note in lawful money of the United States of America; (b) the payment of
interest, prepayment premiums, default interest, late charges and other sums, as
provided in the Note, this Security Instrument or the other Loan Documents
(defined below); (c) the payment of all other moneys agreed or provided to be
paid by Borrower in the Note, this Security Instrument or the other Loan
Documents; (d) the payment of all sums advanced pursuant to this Security
Instrument to protect and preserve the Property and the lien and the security
interest created hereby; and (e) the payment of all sums reasonably advanced and
costs and expenses reasonably incurred (including unpaid or unreimbursed
servicing and special servicing fees) by Lender in connection with the Debt or
any part thereof, any renewal, extension, or change of or substitution for the
Debt or any part thereof, or the acquisition or perfection of the security
therefor, whether made or incurred at the request of Borrower or Lender. This
Security Instrument and the grants, assignments and transfers made in Article 1
are also given for the purpose of securing the performance of all other
obligations of Borrower contained herein and the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Security Instrument, the Note, or the other Loan Documents (collectively,
the “Other Obligations”). Borrower’s obligations for the payment of the Debt and
the performance of the Other Obligations shall be referred to collectively
herein as the “Obligations.” As used herein, the term “Loan Documents” shall
mean, collectively, this Agreement, the Note, the Security Instrument, the
Environmental Indemnity (defined below), the Indemnity Agreement (defined below)
and all other documents executed and/or delivered in connection with the Loan,
as each of the same may be amended, restated, replaced, extended, renewed,
supplemented or otherwise modified from time to time. The foregoing provisions
shall not be deemed to grant Lender the right to apply any payments by Borrower
under the Loan Documents, any Rents or other proceeds of the Property, in each
case, to any portion of the Debt prior to the date that such portion of the Debt
is due and payable pursuant to the terms and conditions hereof and/or of the
other Loan Documents.

Section 2.2. PAYMENTS. Unless payments are made in the required amount in
immediately available funds at the place where the Note is payable, remittances
in payment of all or any part of the Debt shall not, regardless of any receipt
or credit issued therefor, constitute payment until the required amount is
actually received by Lender in funds immediately available at the place where
the Note is payable (or any other place as Lender, in Lender’s sole discretion,
may have established by delivery of written notice thereof to Borrower) and
shall be made and accepted subject to the condition that any check or draft may
be handled for collection in accordance with the practice of the collecting bank
or banks. Acceptance by Lender of any payment in an amount less than the amount
then due shall be deemed an acceptance on account only, and the failure to pay
the entire amount then due shall not cure any then-existing Event of Default
(defined below).

 

5



--------------------------------------------------------------------------------

Article 3. BORROWER COVENANTS

Borrower covenants and agrees that:

Section 3.1. PAYMENT OF DEBT. Borrower will pay the Debt at the time and in the
manner provided in the Note and in this Security Instrument.

Section 3.2. INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Note and (b) the other Loan Documents, are
hereby made a part of this Security Instrument to the same extent and with the
same force as if fully set forth herein.

Section 3.3. INSURANCE.

(a) Borrower, at its sole cost and expense, for the mutual benefit of Borrower
and Lender, shall obtain and maintain, or cause to be maintained, during the
entire term of this Security Instrument, policies of insurance for Borrower and
the Property providing at least the following coverages:

(i) comprehensive all risk insurance (“Special Form”) including, but not limited
to, loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, (A) in an amount equal to one hundred percent (100%) of the
“Full Replacement Cost,” which for purposes of this Security Instrument shall
mean actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation, but the
amount shall in no event be less than the outstanding principal balance of the
Loan; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions or to be
written on a no co-insurance form; (C) providing for no deductible in excess of
Fifty Thousand and No/100 Dollars ($50,000.00) for all such insurance coverage
and (D) if any of the Improvements or the use of the Property shall at any time
constitute legal non-conforming structures or uses, coverage for loss due to
operation of law in an amount equal to the Full Replacement Cost, coverage for
demolition costs and coverage for increased costs of construction. In addition,
Borrower shall obtain: (y) if any portion of the Improvements is currently or at
any time in the future located in a federally designated “special flood hazard
area,” flood hazard insurance in an amount equal to (A) the lesser of (1) the
outstanding principal balance of the Note or (2) the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended or such lesser amount as Lender shall require plus
(B) excess flood insurance in an amount equal to the building value of the first
floor of the Improvements plus three (3) months worth of the coverage set forth
in subsection (ii) hereof; and (z) earthquake insurance in amounts and in form
and substance reasonably satisfactory to Lender in the event the Property is
located in an area with a high degree of seismic activity, provided that the
insurance required to be maintained pursuant to clauses (y) and (z) above shall
be on terms consistent with the Special Form policy required pursuant to this
subsection (i). Notwithstanding anything to the contrary in

 

6



--------------------------------------------------------------------------------

this Security Instrument, the insurance coverage described in the foregoing
subparagraphs (y) and (z) shall be required (1) as of the date hereof only if
determined to be necessary by Lender based upon its reasonable evaluation of
third party reports, and (2) at any time hereafter in the event subsequent third
party reports indicate a change in the condition of or circumstances surrounding
the Property;

(ii) rental loss insurance (A) with loss payable to Lender; (B) covering all
risks required to be covered by the insurance provided for in subsection
(i) above; (C) in an annual aggregate amount equal to 100% of all rents or
estimated gross revenues from the operation of the Property (as reduced to
reflect actual vacancies and expenses not incurred during a period of
Restoration) and covering rental losses for a period of at least eighteen
(18) months after the date of the casualty and notwithstanding that the Policy
may expire prior to the end of such period and (D) containing an extended period
of indemnity endorsement which provides that after physical loss to the
Improvements and the Personal Property has been repaired, the continued loss of
income will be insured until such income returns to the same level it was prior
to the loss, or the expiration of six (6) months from the date of completion of
the Restoration, whichever first occurs and notwithstanding that the policy may
expire prior to the end of such period. The amount of such rental loss insurance
shall be determined prior to the date hereof and at least once each year
thereafter based on Borrower’s reasonable estimate of the gross income from the
Property for the succeeding eighteen (18) month period and a five percent
(5%) vacancy factor. Provided no Event of Default has occurred and is
continuing, all proceeds payable to Lender pursuant to this subsection (the
“Rent Loss Proceeds”) shall (i) to the extent such proceeds are not paid in a
lump sum in advance, be disbursed by Lender to Borrower or (ii) in the event
such Rent Loss Proceeds are paid in a lump sum in advance, be held by Lender in
a segregated interest-bearing escrow account (which such account shall be deemed
a “Reserve Account” hereunder) and Lender shall estimate the number of months
required for Borrower to restore the damage caused by the applicable casualty,
shall divide the applicable aggregate Rent Loss Proceeds by such number of
months and shall, provided no Event of Default is continuing, disburse such
monthly installment of Rent Loss Proceeds from such escrow account to Borrower
each month during the performance of such Restoration, with the balance, if any,
to be disbursed from Lender to Borrower upon the occurrence of Property
Stabilization (defined below). From and after consummation of the Restoration
and until Property Stabilization, any remaining balance of Rent Loss Proceeds
shall, provided no Event of Default is continuing, be applied by Lender to
Borrower’s obligations hereunder and under the other Loan Documents as the same
become due and payable. During the continuance of an Event of Default, all Rent
Loss Proceeds shall be held by Lender and may be applied by Lender, in each
case, in the same manner as funds held in the Reserve Accounts pursuant to the
terms thereof and of the other Loan Documents. Nothing herein contained shall be
deemed to relieve Borrower of its obligations to pay the obligations secured by
the Loan Documents on the respective dates of payment provided for in the Note
and the other Loan Documents except to the extent such amounts are actually paid
out of the proceeds of such Rent Loss Proceeds. As used herein, the term
“Property Stabilization” shall mean a condition which shall be deemed to have
occurred on that date that, after the consummation of a Restoration of the
Property in accordance with the applicable terms and conditions hereof and of
the other Loan Documents, Borrower delivers to Lender evidence reasonably
satisfactory to Lender (which such evidence may include, without limitation,
duly executed estoppel certificates) that the Property has achieved (A) a 91%
occupancy by tenants with Leases either in existence as of the date hereof or
entered into in accordance with the terms and conditions hereof and (B) a Debt
Service Coverage Ratio of not less than 1.50 to 1.00;

 

7



--------------------------------------------------------------------------------

(iii) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form referenced in subsection (i), above, does not otherwise apply,
(A) owner’s contingent or protective liability insurance, otherwise known as
Owner Contractor’s Protective Liability, covering claims not covered by or under
the terms or provisions of the commercial general liability insurance policy in
(v) below; and (B) the insurance provided for in subsection (i) above written in
a so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

(iv) comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;

(v) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than Two Million and No/100 Dollars ($2,000,000.00)
in the aggregate and One Million and No/100 Dollars ($1,000,000.00) per
occurrence; (B) to continue at not less than the aforesaid limit until
reasonably required to be changed by Lender as provided in subsection 3.3(b)
below; and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; (4) blanket contractual liability and
(5) contractual liability covering the indemnities contained in Section 13.1 to
the extent the same is available;

(vi) automobile liability coverage for all owned and non-owned vehicles, if any,
used by Borrower in the operation of the Property, including rented and leased
vehicles containing minimum limits per occurrence of One Million and No/100
Dollars ($1,000,000.00);

(vii) umbrella liability insurance in an amount not less than Thirty Million and
No/100 Dollars ($30,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection
(ii) above, including, but not limited to, supplemental coverage for workers’
compensation and automobile liability, which umbrella liability coverage shall
apply in excess of the automobile liability coverage in clause (vi) above;

(viii) so-called “dramshop” insurance, if applicable, or other liability
insurance required in connection with the sale of alcoholic beverages; and

(ix) workers’ compensation, subject to the statutory limits of the state in
which the Property is located, and employer’s liability insurance with a limit
of at least $1,000,000 per accident and per disease per employee, and $1,000,000
for disease aggregate in respect of any work or operations on or about the
Property, or in connection with the Property or its operation (if applicable);

 

8



--------------------------------------------------------------------------------

(x) (A) such insurance as may be required pursuant to the terms of the Property
Documents and (B) upon sixty (60) days’ written notice, such other reasonable
insurance (such as sinkhole or land subsidence insurance) in such reasonable
amounts as Lender from time to time may reasonably request against such other
insurable hazards which at the time are commonly insured against for property
similar to the Property located in or around the region in which the Property is
located.

(b) All insurance provided for in Section 3.3(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and (i) shall be issued by financially sound and responsible
insurance companies reasonably approved by Lender, and authorized or licensed to
do business in the state where the Property is located, with (A) general policy
ratings of A or better and financial classes of X or better by A.M. Best
Company, Inc. and (B) either (i) such insurance companies having claims paying
ability/financial strength ratings of “A” (or its equivalent) or better by the
Rating Agencies (defined below) or (ii) to the extent that the Policies are
issued by a syndicate of not less than five (5) insurance companies each
otherwise meeting the requirements set forth herein, sixty percent (60%) of such
insurance companies having a claims paying ability/financial strength rating of
“A” (or its equivalent) or better by the Rating Agencies (with the first layers
of the coverages required hereunder provided by such insurance companies) and
the remaining forty percent (40%) of such insurance companies having a claims
paying ability/financial strength rating of “BBB” (or its equivalent) or better
by the Rating Agencies; (ii) shall name Borrower as the insured and Lender as an
additional insured, as its interests may appear; (iii) in the case of property
damage, boiler and machinery and, if required pursuant to the provisions hereof,
flood and earthquake insurance, shall contain a so called New York Non
Contributory Standard Mortgagee Clause and (other than those strictly limited to
liability protection) a Lender’s Loss Payable Endorsement (Form 438 BFU NS), or
their equivalents, naming Lender as the Person (defined below) to which all
payments made by such insurance company shall be paid; (iv) shall contain a
waiver of subrogation against Lender; (v) shall be maintained throughout the
term of this Security Instrument without cost to Lender; (vi) shall be assigned
and, if requested in writing by Lender, the originals (or duplicate originals
certified to be true and correct by the applicable insurer or its agent)
delivered to Lender; and (vii) shall contain such provisions, consistent with
the provisions hereof, as Lender deems reasonably necessary or desirable to
protect its interest including, without limitation, endorsements or clauses
providing that (I) neither Borrower, Lender nor any other party shall be a co
insurer under said Policies, (II) that Lender shall receive at least ten
(10) days prior written notice of any modification, reduction or cancellation of
any Policy, (III) no act or negligence of Borrower, or anyone acting for
Borrower, or of any tenant or other occupant, or failure to comply with the
provisions of any Policy, which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned, (IV) Lender
shall not be liable for any Insurance Premiums (defined below) thereon or
subject to any assessments thereunder, and (V) such Policies do not exclude
coverage for acts of terror or similar acts of sabotage. Any blanket Policy
shall specifically allocate to the Property the amount of coverage from time to
time required hereunder and shall otherwise provide the same protection as would
a separate Policy insuring only the Property in compliance with the provisions
of Section 3.3(a). Borrower shall pay the premiums for such Policies (the
“Insurance Premiums”) as the same become due and payable and shall furnish to
Lender evidence of the renewal of each of the new Policies with receipts for the
payment of the Insurance Premiums or other evidence of such payment

 

9



--------------------------------------------------------------------------------

reasonably satisfactory to Lender (provided that such Insurance Premiums have
not been paid to Lender or Servicer (defined below) pursuant to Section 3.5
hereof). If Borrower does not furnish such evidence and receipts at least twenty
(20) days prior to the expiration of any apparently expiring Policy, then Lender
may procure, but shall not be obligated to procure, such insurance and pay the
Insurance Premiums therefor, and Borrower agrees to reimburse Lender for the
cost of such Insurance Premiums promptly on demand. Within thirty (30) days
after request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, taking
into consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like; provided, however,
such increased coverages shall not be requested more frequently than once every
three years, and shall only be requested if such coverage is commercially
available at commercially reasonable rates and such rates are consistent with
those paid in respect of comparable properties in comparable locations, and
Lender also reasonably determines that either (I) prudent owners of real estate
comparable to the Property are maintaining same or (II) prudent institutional
lenders (including, without limitation, investment banks) to such owners are
generally requiring that such owners maintain such insurance. As used herein,
the term (1) “Rating Agencies” shall mean each of S&P, Moody’s, Fitch and any
other nationally-recognized statistical rating agency designated by Lender (and
any successor to any of the foregoing); provided, that, the foregoing shall only
be deemed to be included within the definition of “Rating Agencies” hereunder to
the extent that the same have rated (or are reasonably anticipated by Lender to
rate) the Securities; (2) “S&P” shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.; (3) “Moody’s” shall mean Moody’s
Investor Service, Inc.; and (4) “Fitch” shall mean Fitch, Inc.

(c) If the Property shall be damaged or destroyed, in whole or in part, by fire
or other casualty, Borrower shall give prompt notice of such damage to Lender
and shall promptly commence and diligently prosecute the completion of
Restoration (defined below) of the Property and otherwise comply with
Section 4.4 of this Security Instrument. Borrower shall pay all costs of such
Restoration (including, without limitation, any applicable deductibles under the
Policies) whether or not such costs are covered by insurance. In case of loss
covered by Policies, Lender may either (1) settle and adjust any claim, or
(2) allow Borrower to agree with the insurance company or companies on the
amount to be paid upon the loss; provided, that (A) provided no Event of Default
shall be continuing, Borrower may adjust losses aggregating not in excess of the
Threshold Amount (defined below) if such adjustment is carried out in a
competent and timely manner and (B) if no Event of Default shall be continuing,
Lender shall not settle or adjust any such claim under clause (1), above,
without the consent of Borrower, which consent shall not be unreasonably
withheld or delayed. In any case Lender shall and is hereby authorized to
collect and receipt for any such insurance proceeds; and the reasonable expenses
incurred by Lender in the adjustment and collection of insurance proceeds shall
become part of the Debt and be secured hereby and shall be reimbursed by
Borrower to Lender upon demand. As used herein, the term “Restoration” shall
mean, following the occurrence of a casualty or a condemnation to the Property
which is of a type necessitating the repair of the Property (or any portion
thereof), the completion of the repair and restoration of the Property (or
applicable portion thereof) as nearly as possible to the condition the Property
(or applicable portion thereof) was in immediately prior to such casualty or
condemnation, with such alterations as may be reasonably approved by Lender.

 

10



--------------------------------------------------------------------------------

Section 3.4. PAYMENT OF TAXES, ETC. (a) Subject to the provisions of
Sections 3.4(b) and 3.5 hereof, Borrower shall pay all taxes, assessments, water
rates, sewer rents, governmental impositions, and other charges, including
without limitation vault charges and license fees for the use of vaults, chutes
and similar areas adjoining the Land, now or hereafter levied or assessed or
imposed against the Property or any part thereof (the “Taxes”), all ground
rents, assessments, maintenance charges and similar charges, now or hereafter
levied or assessed or imposed against the Property or any part thereof (the
“Other Charges”), and all charges for utility services provided to the Property
prior to the same becoming delinquent. Borrower will deliver to Lender, promptly
upon Lender’s written request, evidence satisfactory to Lender that the Taxes,
Other Charges and utility service charges have been so paid or are not then
delinquent. Borrower shall not suffer and shall promptly cause to be paid and
discharged any lien or charge against the Property arising out of such Taxes,
Other Charges and utility service charges. Except to the extent sums sufficient
to pay all Taxes and Other Charges have been deposited with Lender in accordance
with the terms of this Security Instrument, Borrower shall furnish to Lender,
promptly upon Lender’s written request, paid receipts for the payment of the
Taxes and Other Charges.

(b) Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any of the Taxes,
provided that (i) no Event of Default is continuing under the Note, this
Security Instrument or any of the other Loan Documents, (ii) Borrower is
permitted to do so under the provisions of any other mortgage, deed of trust or
deed to secure debt affecting the Property, (iii) such proceeding shall suspend
the collection of the Taxes from Borrower and from the Property or Borrower
shall have paid all of the Taxes under protest, (iv) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder, (v) neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost,
(vi) Borrower shall have deposited with Lender adequate reserves for the payment
of the Taxes, together with all interest and penalties thereon, unless Borrower
has paid all of the Taxes under protest, and (vii) Borrower shall have furnished
the security as may be required in the proceeding to insure the payment of any
contested Taxes, together with all interest and penalties thereon.

Section 3.5. ESCROW FUND. In addition to any initial deposits to the Escrow Fund
(defined below) on the date hereof (if any), except as provided below, Borrower
shall pay to Lender on each Monthly Payment Date (a) one twelfth of an amount
which would be sufficient to pay the Taxes payable, or reasonably estimated by
Lender to be payable, during the next ensuing twelve (12) months (such Taxes,
the “Applicable Taxes”) and (b) one twelfth of an amount which would be
sufficient to pay the Insurance Premiums due for the renewal of the coverage
afforded by the Policies upon the expiration thereof (such Insurance Premiums,
the “Applicable Insurance Premiums”), which such amounts so paid to Lender shall
be held in an account with Lender or Servicer, with such amounts and such
account each being referred to herein as the “Escrow Fund”. Borrower agrees to
notify Lender immediately of any changes to the amounts, schedules and
instructions for payment of any Taxes and Insurance Premiums of which it has
obtained knowledge and authorizes Lender or its agent to obtain the bills for
Taxes and Other Charges directly from the appropriate taxing authority. The
Escrow Fund and the payments of interest or principal or both, payable pursuant
to the Note shall be added together

 

11



--------------------------------------------------------------------------------

and shall be paid as an aggregate sum by Borrower to Lender. Provided no Event
of Default is continuing, Lender will timely apply the Escrow Fund to payments
of Taxes and Insurance Premiums required to be made by Borrower pursuant to
Sections 3.3 and 3.4 hereof. If the amount of the Escrow Fund shall exceed the
amounts due for Applicable Taxes and Applicable Insurance Premiums pursuant to
Sections 3.3 and 3.4 hereof, Lender shall, provided no Event of Default is
continuing, promptly return any excess to Borrower. In disbursing such excess,
Lender may deal with the Person shown on the records of Lender to be the owner
of the Property. If the Escrow Fund is not sufficient to pay any Applicable
Taxes and/or Applicable Insurance Premiums, Borrower shall promptly pay to
Lender, upon demand, an amount which Lender shall estimate as sufficient to make
up the deficiency. The Escrow Fund shall not constitute a trust fund and may be
commingled with other monies held by Lender. No earnings or interest on the
Escrow Fund shall be payable to Borrower.

Section 3.6. CONDEMNATION. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting the Land and/or the Improvements and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender is hereby irrevocably appointed as Borrower’s attorney in fact coupled
with an interest, with exclusive powers to collect, receive and apply to the
Debt (or provide to Borrower to pay for Restoration) any award or payment for
any taking accomplished through a condemnation or eminent domain proceeding and,
at any time during which an Event of Default is continuing, to make any
compromise or settlement in connection therewith. All condemnation awards or
proceeds shall be either (a) paid to Lender for application against the Debt or
(b) applied to Restoration of the Property in accordance with Section 4.4
hereof. Notwithstanding any taking by any public or quasi public authority
through eminent domain or otherwise (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Security Instrument and the Debt shall not be
reduced until any award or payment therefor shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the award by the condemning authority but shall be entitled to receive
out of the award interest at the rate or rates provided herein or in the Note.
Any award or payment to be applied to the reduction or discharge of the Debt or
any portion thereof may be so applied whether or not the Debt or such portion
thereof is then due and payable. If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the award or payment, Lender shall
have the right, whether or not a deficiency judgment on the Note shall have been
or may be sought, recovered or denied, to receive the award or payment, or a
portion thereof sufficient to pay the unpaid portion of the Debt. If the
Property or any portion thereof is taken by a condemning authority, Borrower
shall promptly commence and diligently prosecute the Restoration of the Property
and otherwise comply with the provisions of Section 4.4. Borrower shall pay all
costs of Restoration whether or not such costs are covered by the Net Proceeds.

Notwithstanding anything contained in this Section 3.6 or this Security
Instrument to the contrary (but subject to the provisions of Section 4.4 below
(including Section 4.4(c)) and the last paragraph of this Section 3.6), Lender
may elect to (y) apply the net proceeds of any condemnation award (after
deduction of Lender’s reasonable costs and expenses, if any, in collecting the
same) in reduction of the Debt in such order and manner as Lender may elect,

 

12



--------------------------------------------------------------------------------

whether due or not, or (z) make the proceeds available to Borrower for the
restoration or repair of the Property. Any implied covenant in this Security
Instrument restricting the right of Lender to make such an election is waived by
Borrower. In addition, Borrower hereby waives the provisions of any law
prohibiting Lender from making such an election.

Notwithstanding the foregoing or anything to the contrary contained herein or in
any other Loan Documents, in the event that, in accordance with the applicable
terms and conditions hereof, the Condemnation Net Proceeds are required to be
applied to the Debt and the amount of the Condemnation Net Proceeds applied to
the Debt in connection therewith are insufficient under REMIC Requirements,
Borrower shall, within five (5) days of demand by Lender, prepay the principal
amount of the Debt in an amount equal to such insufficiency plus the amount of
any then applicable Interest Shortfall (as defined in the Note) (such payment,
the “Condemnation Payment”).

Section 3.7. LEASES AND RENTS. (a) All Leases entered into after the date hereof
shall be written on (i) the standard form of lease which has been approved by
Lender or (ii) an Acceptable Chain Tenant Form (defined below). Commercially
reasonable changes may be made to the Lender-approved standard lease or an
Acceptable Chain Tenant Form without the prior written consent of Lender in the
ordinary course of Borrower’s business. All Leases (including any Acceptable
Chain Tenant Form) shall provide that they are subordinate to this Security
Instrument (subject to Lender’s agreement (by Lender’s acceptance of this
Security Instrument hereby given) not to disturb such tenant’s tenancies while
they are in compliance with the terms of their Lease) and that the tenant
thereunder agrees to attorn to Lender. As used herein, the term “Acceptable
Chain Tenant Form” shall mean the form of lease promulgated by a prospective
national or regional chain tenant that generally insists, on a programmatic or
institutional basis (although an occasional exception to such requirement shall
not cause this provision to fail), on using its own form of lease; provided,
that, the provisions contained in such form of lease (A) are commercially
reasonably for properties similar to the Property, (B) do not contain any
rights, options (including, without limitation, rights to purchase the Property
or any interest therein) or obligations that would be unacceptable to a prudent
secondary market lender substantially similar to Lender and (C) do not have a
Material Adverse Effect (defined below). As used herein, the term “Material
Adverse Effect” shall mean a material adverse effect on (1) the Property,
(2) the business, profits, prospects, management, operations or condition
(financial or otherwise) of Borrower, Guarantor or the Property, (3) the
enforceability, validity, perfection or priority of the lien of this Security
Instrument or the other Loan Documents, or (4) the ability of Borrower to
perform its obligations under this Security Instrument or the other Loan
Documents.

(b) Borrower (i) shall observe and perform all material obligations imposed upon
the lessor under the Leases and shall not do or permit to be done anything to
impair the value of the Leases as security for the Debt; (ii) shall promptly
send copies to Lender of all notices of default which Borrower shall receive
thereunder; (iii) shall not collect any of the Rents more than one (1) month in
advance (other than security deposits and prepaid first and last month’s rent
collected in the ordinary course of Borrower’s business); and (iv) shall not
execute any other assignment of the lessor’s interest in the Leases or the
Rents. Borrower (A) shall enforce all material terms, covenants and conditions
contained in the Leases upon the part of the lessees thereunder to be observed
or performed, short of termination thereof and short of instituting

 

13



--------------------------------------------------------------------------------

litigation (provided, that, Borrower (1) shall be obligated to so institute
litigation if the failure to do so would have a Material Adverse Effect and
(2) may terminate a Lease only in the event of (aa) a monetary event of default
under such Lease or (bb) a material non-monetary default under such Lease where
the tenant fails to cure such event of default (i) to the extent the Sponsorship
Condition remains satisfied, beyond the cure period set forth in the subject
Lease or (ii) to the extent the Sponsorship Condition is not satisfied, within
thirty (30) days beyond the cure period set forth in the subject Lease); (B) may
alter, modify or change the terms of the Leases in any material respect without
the prior written consent of Lender, provided that such alterations,
modifications or changes are commercially reasonable alterations, modifications
or changes agreed to in the ordinary course of Borrower’s business; (C) shall
not, without Lender’s consent, convey or transfer or suffer or permit a
conveyance or transfer of the Property or of any interest therein so as to
effect a merger of the estates and rights, or a termination or material
diminution of the obligations of, tenants under the Leases; (D) may approve or
consent to any assignment of or subletting under the Leases in accordance with
the terms of such Leases, without the prior written consent of Lender; and
(E) shall not cancel the Leases or accept a surrender thereof, except that any
Lease may be canceled if at the time of the cancellation thereof a new Lease is
entered into on substantially the same terms or more favorable terms than those
contained in the canceled Lease.

(c) Borrower, as the lessor thereunder, may enter into proposed lease renewals
and new leases without the prior written consent of Lender, provided each such
proposed lease: (i) shall have an initial term of not less than three (3) years
or greater than ten (10) years; (ii) shall provide for rental rates (including
rates during any renewal or option term or rates applicable to any expansion
space) comparable to then existing local market rates that would be agreed to in
an arm’s length transaction; (iii) shall be to a tenant which Borrower
reasonably determines to be capable and reputable; and (iv) shall comply with
the provisions of subsection (a) above (except that any lease renewals may be on
the same form as the original lease). Borrower may enter into a proposed lease
which does not satisfy all of the conditions set forth in clauses (i) through
(iv) immediately above, provided Lender consents in writing to such proposed
lease, such consent not to be unreasonably withheld or delayed. Borrower
expressly understands that any and all proposed leases are included in the
definition of “Lease” or “Leases” as such terms may be used throughout this
Security Instrument, the Note and the other Loan Documents. Borrower shall
furnish Lender with executed copies of all Leases and any amendments or other
agreements pertaining thereto.

(d) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, Borrower shall not, without the prior written consent of Lender,
enter into, renew, extend, terminate (for reasons other than non-payment of rent
(provided, that, with respect to the Master Lease, the same shall not be
terminated without Lender’s prior written consent), reduce rents under (which
shall not be deemed to include any rent reductions explicitly provided for under
the terms and conditions of said Lease occurring automatically and not requiring
Borrower or any other party’s consent thereto or approval thereof), permit an
assignment or subleasing of (other than in accordance with its express terms) or
otherwise amend, modify or waive any material or economic provisions of, accept
a surrender of space under, or shorten the term of, any Major Lease or any
instrument guaranteeing or providing credit support for any Major Lease
provided, that, the foregoing shall not be deemed to prohibit the Master Lease
Termination (defined below). As used herein, the term “Major Lease” shall mean
(i) the Master Lease, (ii)

 

14



--------------------------------------------------------------------------------

any Lease which, individually or when aggregated with all other Leases at the
Property with the same tenant or any Affiliate (defined below) of such tenant,
demises 15,000 square feet or more of the Property’s net rentable square
footage, (iii) any Lease which contains any option, offer, right of first
refusal or other similar entitlement to purchase all or any portion of the
Property (which such rights shall be deemed to be exclusive of any rights under
any Lease to extend the term thereof or to lease additional space at the
Property) or (iv) any instrument guaranteeing or providing credit support for
any Lease meeting the requirements of (i), (ii) or (iii) above. As used above,
the term “Affiliate” shall mean, with respect to any tenant under any Lease at
the Property, any affiliate of such tenant, unless such affiliate (A) operates
under a separate trade name and under a separate corporate or other similar
division from such tenant and (B) is otherwise treated as a separate tenant
under a separate Lease by Borrower.

(e) Notwithstanding anything to the contrary contained herein, to the extent
Lender’s prior approval is required for any leasing matters set forth in this
Section 3.7, Lender shall have ten (10) Business Days from receipt of written
request and all reasonably required information and documentation relating
thereto in which to approve or disapprove such matter, provided that such
request to Lender is marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF A DEED OF TRUST BETWEEN THE UNDERSIGNED AND
LENDER”. In the event that Lender fails to respond to the leasing matter in
question within such time, Lender’s approval shall be deemed given for all
purposes. Borrower shall provide Lender with such information and documentation
as may be reasonably required and requested by Lender, including, without
limitation, lease comparables and other market information as reasonably
required and requested by Lender. Lender shall not be entitled to any fee or
reimbursement in connection with any such review and approval process in excess
of the reasonable fees or reimbursements customarily charged by lenders or
servicers of secondary market loans similar to the Loan for actions similar to
the foregoing.

(f) Within ten (10) Business Days after receipt of written request therefor and
a copy of the executed corresponding Lease, Lender shall execute and deliver to
Borrower a subordination, non-disturbance and attornment agreement (an “SNDA”)
with respect to any Lease approved or deemed approved hereunder or otherwise
entered into in accordance with the terms and provisions hereof. If the form of
the SNDA shall be prescribed by the Lease in question, and Lender shall have
approved (or been deemed to have approved) such Lease (including all of the
Leases reflected on the rent roll delivered by Borrower to Lender in connection
with the making of the Loan, it being understood that all of the Leases on the
rent roll of the Property as of the date hereof are deemed approved), Lender
shall execute and deliver the SNDA in the form prescribed by such Lease. In the
case of any other Lease or any Lease as to which Lender’s approval is not
required pursuant to the terms hereof where such tenant thereunder requests an
SNDA, the SNDA to be executed and delivered by Lender shall be in substantially
the form attached hereto as Exhibit B, as such form may be modified to reflect
reasonable changes thereto negotiated by Lender and such tenant. Lender agrees
to negotiate in good faith the terms of the SNDA with any tenant under any
Lease. All reasonable attorneys’ fees and disbursements incurred by Lender in
connection with the negotiation of material changes to such form SNDA shall be
payable by Borrower within ten (10) Business Days after Lender’s written request
therefor, whether or not the SNDA is ultimately executed and/or recorded. No
attorney’s fees or other charges will be charged for merely conforming such SNDA
to the terms of the Lease in question (as opposed to material changes to the
substantive content thereof) or for executing such SNDA.

 

15



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing, (I) any Lease executed on or after the date
hereof and prior to the Master Lease Termination shall expressly provide that in
the event the Master Lease is terminated, the Tenant under such Lease shall
automatically attorn to Borrower as Landlord thereunder, and (II) Borrower
shall, within five (5) days of the consummation of the 1031 Exchange Transfer
(hereafter defined), (i) cause the landlord’s interest in each of the Leases at
the Property (excluding the Master Lease) to be transferred to Borrower (to the
extent not already held by Borrower), in a manner which is enforceable under
Applicable Law and is in compliance with the applicable terms and conditions of
each applicable Lease, (ii) cause the Master Lessee’s interest in the Management
Agreement (defined below) and Parking Management Agreement (defined below) to be
transferred to Borrower (to the extent such transfer does not automatically
occur pursuant to the express terms and conditions of the Management Agreement
or Parking Management Agreement (as applicable)), (iii) after the transfer in
clause (i) above is consummated, terminate the Master Lease, and
(iv) concurrently with the termination of the Master Lease, provide written
notice of such termination to Lender together with all documents or other
instruments evidencing such termination and the consummation of the conditions
contained in (i) through (iii) above (satisfaction of (i) through (iv) above is
collectively herein referred to as the “Master Lease Termination”). Subject to
Borrower’s satisfaction of the applicable terms and conditions set forth above,
Lender’s consent shall not be required in order for Borrower to consummate the
Master Lease Termination.

(h) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, prior to the Master Lease Termination, with regard to any
warranties, covenants or obligations of Borrower herein or in any Loan Document
relating to the use or operation of the Property or any other provisions
relating to items which, by virtue of the Master Lease, are wholly or partially
within the Master Lessee’s control, each such warranty, covenant or obligation
shall be deemed to impose an obligation upon Borrower to cause Master Lessee to
comply with the applicable term or provision hereof or of the other Loan
Documents and Borrower shall not be deemed to be relieved of any such warranty,
covenant or obligation by virtue of the Master Lease.

Section 3.8. MAINTENANCE OF PROPERTY. Borrower shall cause the Property to be
maintained in a good and safe condition and repair. The Improvements and the
Personal Property shall not be removed, demolished or materially altered (except
for normal replacement of the Personal Property) without the consent of Lender
(which such consent shall not be unreasonably withheld, conditioned or delayed
(subject, in each case, to applicable REMIC Requirements)). Borrower shall
promptly repair, replace or rebuild any part of the Property which may be
destroyed by any casualty, or become damaged, worn or dilapidated or which may
be affected by any proceeding of the character referred to in Section 3.6 hereof
and shall complete and pay for any structure at any time in the process of
construction or repair on the Land. Borrower shall not, without the prior
written consent of Lender, initiate, join in, acquiesce in, or consent to any
change in any private restrictive covenant, zoning law or other public or
private restriction, limiting or defining the uses which may be made of the
Property or any part thereof which may have a Material Adverse Effect. If under
applicable zoning provisions the use of all or any portion of the Property is or
shall become a nonconforming use, Borrower will not

 

16



--------------------------------------------------------------------------------

cause or permit the nonconforming use to be discontinued or abandoned without
the express written consent of Lender. As used herein, the term (i) “REMIC
Opinion” shall mean, as to any matter, an opinion as to the compliance of such
matter with applicable REMIC Requirements (which such opinion shall be, in form
and substance and from a provider, in each case, reasonably acceptable to Lender
and acceptable to the Rating Agencies); (ii) “REMIC Requirements” shall mean any
applicable legal requirements relating to any REMIC Trust (including, without
limitation, those relating to the continued treatment of the Loan (or the
applicable portion thereof and/or interest therein) as a “qualified mortgage”
held by such REMIC Trust, the continued qualification of such REMIC Trust as
such under the Code, the non-imposition of any tax on such REMIC Trust under the
Code (including, without limitation, taxes on “prohibited transactions and
“contributions”) and any other constraints, rules and/or other regulations
and/or requirements relating to the servicing, modification and/or other similar
matters with respect to the Loan (or any portion thereof and/or interest
therein) that may now or hereafter exist under applicable legal requirements
(including, without limitation under the Code)); and (iii) “REMIC Trust” shall
mean “any “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code that holds any interest in all or any portion of the
Loan.

Section 3.9. WASTE. Borrower shall not commit or suffer any physical waste of
the Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or give
cause for cancellation of any Policy, or do or permit to be done thereon
anything that may in any way impair the value of the Property or the security of
this Security Instrument. Borrower will not, without the prior written consent
of Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.

Section 3.10. COMPLIANCE WITH LAWS. Borrower shall promptly comply with all
existing and future federal, state and local laws, orders, ordinances,
governmental rules and regulations or court orders affecting or which may be
interpreted to affect Borrower, the Property or the use of the Property,
including, without limitation, the Prescribed Laws (defined below) (“Applicable
Laws”) (which such covenant shall be deemed to (i) include Environmental Laws
(as defined in the Environmental Indemnity) and (ii) require Borrower to keep
all Permits (defined below) in full force and effect). Borrower shall from time
to time, upon Lender’s request, based on Lender’s belief, in the exercise of
Lender’s reasonable judgment, that the Property or Borrower is in violation of
any Applicable Law, provide Lender with evidence satisfactory to Lender that the
Property or Borrower (as applicable) complies with the Applicable Laws which
Lender believes the Property or Borrower (as applicable) is in violation of or
is exempt from compliance with such Applicable Laws. Borrower shall give prompt
notice to Lender of the receipt by Borrower of any notice related to a violation
of any Applicable Laws and of the commencement of any proceedings or
investigations which relate to compliance with Applicable Laws. As used herein,
the term “Prescribed Laws” shall mean, collectively, (a) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act),
(b) Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or

 

17



--------------------------------------------------------------------------------

Support Terrorism, (c) the International Emergency Economic Power Act, 50 U.S.C.
§1701 et. seq. and (d) all other Applicable Laws relating to money laundering or
terrorism. As used herein, the term “Permits” shall mean all necessary
certificates, licenses, permits, franchises, certificates of occupancy,
consents, and other approvals (governmental and otherwise) required under
Applicable Laws for the operation of the Property and the conduct of Borrower’s
business (including, without limitation, all required zoning, building code,
land use, environmental and other similar permits or approvals).

Section 3.11. BOOKS AND RECORDS. (a) Borrower shall keep adequate books and
records of account in accordance with GAAP or such other comprehensive basis of
accounting as may be acceptable to Lender in its reasonable discretion, in each
case consistently applied (each or any of the foregoing, the “Approved
Accounting Method”) and furnish to Lender:

(i) prior to Securitization (defined below), monthly (but in no event for a
period of more than two (2) years from the date hereof) and, thereafter,
quarterly, rent rolls signed, dated and certified by Borrower (or an officer,
general partner or principal of Borrower if Borrower is not an individual) to be
true and complete to the best knowledge of such Person, detailing the names of
all tenants of the Improvements, the portion of Improvements occupied by each
tenant, the base rent and any other charges payable under each Lease and the
term of each Lease, including the expiration date, and any other information as
is reasonably required by Lender, within thirty (30) days after the end of each
calendar month or quarter (as applicable);

(ii) prior to Securitization, monthly (but in no event for a period of more than
two (2) years from the date hereof) and, thereafter, quarterly, operating
statements of the Property certified by Borrower (or an officer, general partner
or principal of Borrower if Borrower is not an individual) to be true and
complete to the best knowledge of such Person, detailing the total revenues
received, total expenses incurred, total capital expenditures (including, but
not limited to, all capital improvements (including, but not limited to, tenant
improvements)), leasing commissions and other leasing costs, total debt service
and total cash flow, within thirty (30) days after the close of each calendar
month or quarter (as applicable); and

(iii) an annual balance sheet and profit and loss statement of Borrower,
prepared and certified by Borrower within ninety (90) days after the close of
each fiscal year of Borrower.

(b) Upon request from Lender, Borrower shall furnish to Lender: (1) an
accounting of all security deposits held in connection with any Lease of any
part of the Property; and (2) an annual operating budget presented on a monthly
basis consistent with the annual operating statement described above for the
Property and all proposed capital replacements and improvements.

(c) Borrower shall furnish Lender with such other additional financial or
management information regarding Borrower and/or the Property as may, from time
to time, be reasonably required and requested by Lender. Upon request of Lender,
Borrower shall furnish to Lender in a timely manner evidence reasonably
acceptable to Lender of compliance with Section 4.3 hereof.

 

18



--------------------------------------------------------------------------------

(d) Borrower agrees that, upon request of Lender, the Required Financial Items
(defined below) shall be prepared and/or audited by an independent certified
public accountant acceptable to Lender; provided, that, except with respect to
the Required Financial Items provided under subsection (e) below, so long as the
Sponsorship Condition (defined below) remains satisfied, the foregoing
requirement shall be deemed satisfied to the extent that Borrower provides
Lender (within the timeframes and other requirements set forth herein) such of
the Required Financial Items which Borrower or Sponsor (or any of their
respective agents, employees, representatives or affiliates) have elected to
have prepared and/or certified by an independent certified public accountant.

(e) Upon request, Borrower shall furnish to Lender from time to time such
financial, statistical and operating data and financial statements (including,
to the extent applicable, financial statements prepared in accordance with GAAP
and audited by independent accountants of Borrower acceptable to Lender), in
each case, as Lender reasonably determines to be required in order to comply
with any applicable legal requirements (including those applicable to Lender or
any Servicer (including, without limitation and to the extent applicable,
Regulation AB)) within the timeframes necessary in order to comply with such
legal requirements.

(f) Any reports, statements or other information required to be delivered under
this Security Instrument and/or under the other Loan Documents (the “Required
Financial Items”) shall be delivered (i) in paper form and (ii) if requested by
Lender and within the capabilities of Borrower’s data systems without change or
modification thereto, in electronic form and prepared using Microsoft Word for
Windows or Microsoft Excel for Windows. Borrower agrees that Lender may disclose
information regarding the Property and Borrower that is provided to Lender
pursuant to this Section in connection with the Securitization to such parties
requesting such information in connection with such Securitization.

(g) As used above, the term “Regulation AB” shall mean Regulation AB under the
Securities Act and the Exchange Act, as such Regulation may be amended from time
to time.

Section 3.12. PAYMENT FOR LABOR AND MATERIALS. Borrower will promptly pay when
due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Property and never permit to exist
(subject to Borrower’s right to contest any such matter as described below)
beyond the due date thereof in respect of the Property or any part thereof any
lien or security interest, even though inferior to the liens and the security
interests hereof. Nothing contained herein shall, however, affect or impair
Borrower’s ability to diligently and in good faith contest any lien or bill for
labor or materials, provided that any lien placed upon the Property must be
fully and irrevocably discharged (by bond or otherwise) at least 30 days prior
to the date such lien could otherwise be foreclosed upon pursuant to Applicable
Law.

Section 3.13. PERFORMANCE OF OTHER AGREEMENTS. Borrower shall observe and
perform each and every term to be observed or performed by Borrower pursuant to
the terms of any agreement or recorded instrument affecting or pertaining to the
Property, or given by Borrower to Lender for the purpose of further securing an
obligation secured hereby and any amendments, modifications or changes thereto.

 

19



--------------------------------------------------------------------------------

Section 3.14. PROPERTY MANAGEMENT AND PARKING MANAGEMENT.

(a) Borrower shall (i) promptly perform and observe all of the material
covenants required to be performed and observed by it under the agreement
between Manager and Master Lessee and/or Borrower pursuant to which the property
manager of the Property (the “Manager”) is employed to perform management
services for the Property (the “Management Agreement”) and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any default under the Management Agreement of
which it is aware; (iii) promptly deliver to Lender a copy of any notice of
default or other material notice received by Borrower or Master Lessee under the
Management Agreement; (iv) promptly give notice to Lender of any notice or
information that Borrower or Master Lessee receives which indicates that Manager
is terminating the Management Agreement or that Manager is otherwise
discontinuing its management of the Property; and (v) promptly enforce the
performance and observance of all of the material covenants required to be
performed and observed by Manager under the Management Agreement. Subject to the
penultimate sentence of this paragraph, Borrower shall not, without the prior
written consent of Lender (which consent shall not be unreasonably withheld,
conditioned or delayed): (i) surrender, terminate or cancel the Management
Agreement, consent to any transfer or assignment of Manager’s rights under the
Management Agreement, or otherwise replace Manager or enter into any other
management agreement with respect to the Property (provided, that, the foregoing
shall not be deemed to prohibit Manager from sub-contracting some of its
responsibilities under the Management Agreement provided that Manager retains
responsibility and control of all material management decisions); (ii) reduce or
consent to the reduction of the term of the Management Agreement; (iii) increase
or consent to the increase of the amount of any charges under the Management
Agreement; or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the Management Agreement
in any material respect. Without limitation of any term or condition contained
herein or in the other Loan Documents, Borrower shall cause the Property to be
at all times managed by a Qualified Manager (defined below) engaged in
accordance with the applicable terms and conditions contained herein and in the
other Loan Documents. Notwithstanding anything to the contrary contained herein
or in the other Loan Documents, Lender’s receipt of a New Non-Consolidation
Opinion shall be a condition precedent to any appointment of an Affiliated
Manager (defined below) as Manager for the Property. Provided no Event of
Default is continuing, Borrower may terminate any Manager or otherwise replace
any Manager without Lender’s consent, provided, that, Borrower provides Lender
(A) ten (10) days prior written notice of such termination or replacement,
(B) evidence that a Qualified Manager has been engaged to manage the Property
pursuant to a Replacement Management Agreement (defined below) effective as of
the date of termination of the terminated Manager, (C) a duly executed copy of
the Replacement Management Agreement, (D) to the extent such replacement Manager
is an Affiliated Manager, a New Non-Consolidation Opinion and (E) evidence
reasonably acceptable to Lender that either (I) no termination or similar fees
are due in connection with the termination of the then current Manager or (II)
Borrower has sufficient sums to pay any such fees without adversely impacting
the cash flow of the Property and/or Borrower ability to perform hereunder or
under the other Loan Documents. Manager shall not (and Borrower shall not permit
Manager to) resign as Manager or otherwise cease managing the Property until a
Qualified Manager is engaged to manage the Property in accordance with the
applicable terms and conditions hereof and of the other Loan Documents.

 

20



--------------------------------------------------------------------------------

(b) Borrower shall (i) promptly perform and observe all of the material
covenants required to be performed and observed by it under the agreement
between Parking Manager and Master Lessee and/or Borrower pursuant to which the
parking manager of the Property (the “Parking Manager”) is employed to perform
parking management services for the Property (the “Parking Management
Agreement”) and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any default under the
Parking Management Agreement of which it is aware; (iii) promptly deliver to
Lender a copy of any notice of default or other material notice received by
Borrower or Master Lessee under the Parking Management Agreement; (iv) promptly
give notice to Lender of any notice or information that Borrower or Master
Lessee receives which indicates that Parking Manager is terminating the Parking
Management Agreement or that Parking Manager is otherwise discontinuing its
management of the Property; and (v) promptly enforce the performance and
observance of all of the material covenants required to be performed and
observed by Parking Manager under the Parking Management Agreement. Subject to
the penultimate sentence of this paragraph, Borrower shall not, without the
prior written consent of Lender (which consent shall not be unreasonably
withheld, conditioned or delayed): (i) surrender, terminate or cancel the
Parking Management Agreement, consent to any transfer or assignment of Parking
Manager’s rights under the Parking Management Agreement, or otherwise replace
Parking Manager or enter into any other parking management agreement with
respect to the Property (provided, that, the foregoing shall not be deemed to
prohibit Parking Manager from sub-contracting some of its responsibilities under
the Parking Management Agreement provided that Parking Manager retains
responsibility and control of all material management decisions); (ii) reduce or
consent to the reduction of the term of the Parking Management Agreement;
(iii) increase or consent to the increase of the amount of any charges under the
Parking Management Agreement; or (iv) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, the
Parking Management Agreement in any material respect. Without limitation of any
term or condition contained herein or in the other Loan Documents, Borrower
shall cause the parking related activities at the Property to at all times be
managed by a Qualified Manager (defined below) engaged in accordance with the
applicable terms and conditions contained herein and in the other Loan
Documents. Notwithstanding anything to the contrary contained herein or in the
other Loan Documents, Lender’s receipt of a New Non-Consolidation Opinion shall
be a condition precedent to any appointment of an Affiliated Manager (defined
below) as Parking Manager for the Property. Provided no Event of Default is
continuing, Borrower may terminate any Parking Manager or otherwise replace any
Parking Manager without Lender’s consent, provided, that, Borrower provides
Lender (A) ten (10) days prior written notice of such termination or
replacement, (B) evidence that a Qualified Manager has been engaged to manage
parking related activities at the Property pursuant to a Replacement Management
Agreement (defined below) effective as of the date of termination of the
terminated Parking Manager, (C) a duly executed copy of the Replacement
Management Agreement, (D) to the extent such replacement Parking Manager is an
Affiliated Manager, a New Non-Consolidation Opinion and (E) evidence reasonably
acceptable to Lender that either (I) no termination or similar fees are due in
connection with the termination of the then current Parking Manager or (II)
Borrower has sufficient sums to pay any such fees without adversely impacting
the cash flow of the Property and/or Borrower ability to perform hereunder or
under the other Loan Documents. Parking Manager shall not (and Borrower shall
not permit Parking Manager to) resign as Parking Manager or otherwise cease
managing the Property until a Qualified Manager is engaged to manage the parking
related activities at the Property in accordance with the applicable terms and
conditions hereof and of the other Loan Documents.

 

21



--------------------------------------------------------------------------------

(c) During the existence of a Manager Termination Event (defined below),
Borrower shall, at Lender’s direction, immediately terminate the Management
Agreement and/or Parking Management Agreement and enter into a new property
management agreement and/or parking management agreement reasonably acceptable
to Lender with a management company reasonably acceptable to Lender, which such
new property management company and/or parking management company (as
applicable) must (i) be a Qualified Manager, (ii) not be an affiliate of, or
controlled by, Lender or Servicer, and (iii) have not provided (nor agreed to
provide) Lender or Servicer (or their respective affiliates) with any
compensation for being so named. In the event Lender directs Borrower to engage
a professional third party property or parking manager (as applicable) or such
manager is otherwise engaged in accordance with the terms and conditions hereof,
then Borrower shall engage such a property or parking manager (as applicable)
pursuant to an agreement reasonably acceptable to Lender, and Borrower and such
manager shall execute an agreement acceptable to Lender conditionally assigning
Borrower’s interest in such management agreement to Lender and subordinating
manager’s right to receive fees and expenses under such agreement while the Debt
remains outstanding (such replacement management agreement and such assignment
and subordination thereof in favor of Lender, collectively, the “Replacement
Management Agreement”). In no event shall Lender or Borrower be liable for any
termination, severance or other fees to Manager, Parking Manager or others
resulting from any termination of any property or parking management agreement
(including, without limitation the Management Agreement and the Parking
Management Agreement).

(d) As used herein, (1) the term “Qualified Manager” shall mean (I) American
Assets Trust Management, LLC (unless such Person (A) is the Person being
replaced as property manager or parking manager (as applicable) or (B) has
suffered a material adverse change in its general business standing or
reputation from that as exists as of the date hereof (as reasonably determined
by Lender)), (II) solely with respect to parking management at the Property,
City Center Parking, an Oregon limited partnership (unless such Person (A) is
the Person being replaced as property manager or parking manager (as applicable)
or (B) has suffered a material adverse change in its general business standing
or reputation from that as exists as of the date hereof (as reasonably
determined by Lender)) or (III) a reputable and experienced professional
management organization approved by Lender, which approval may not unreasonably
be withheld, conditioned or delayed, and for which Lender shall have received a
Rating Agency Confirmation (defined below) and (2) the term “Manager Termination
Event” shall be an event occurring upon (i) the occurrence of an Event of
Default (which such Manager Termination Event shall continue until Borrower’s
cure, if applicable, of the applicable Event of Default and Lender’s acceptance
of such cure (whether voluntarily or required by law), provided, that, so long
as Manager or Parking Manager (as applicable) is American Assets Trust
Management, LLC, Lender shall provide notice to Borrower and Manager or Parking
Manager (as applicable) of the applicable Event of Default and shall give
Borrower an opportunity to cure such Event of Default within ten (10) days of
such notice before such Event of Default will constitute a Manager Termination
Event), (ii) Manager or Parking Manager becoming insolvent or a debtor in a
proceeding under any applicable Insolvency Laws (as defined in the Note), or
(iii) the occurrence and continuance of a material default under the Management
Agreement by

 

22



--------------------------------------------------------------------------------

Manager or the Parking Management Agreement by Parking Manager, in each case,
beyond any applicable grace, notice or cure periods; provided, that, in the case
of (ii) and (iii) above, the same shall only constitute “Manager Termination
Events” with respect to the Manager and the Parking Manager to the extent the
events listed therein are applicable to such manager and/or management
agreement.

Section 3.15. PROPERTY DOCUMENT COVENANTS. Borrower agrees that without the
prior consent of Lender, Borrower will not enter into any new Property Document
or execute modifications to any existing Property Document if such new Property
Document or such modifications will have a Material Adverse Effect. Borrower
shall enforce, shall comply with, and shall use commercially reasonable efforts
to cause each of the parties to each Property Document to comply with all of the
terms and conditions contained in such Property Document.

Section 3.16. PECI TERMINATION FEES.

(a) Within five (5) Business Days of receipt thereof, Borrower shall deposit
into an account held by Lender or Servicer (the “Leasing Reserve Account”) any
termination fees paid by PECI (defined below) in connection with any termination
of the PECI Lease (defined below). Amounts deposited pursuant to this
Section 3.16 are referred to herein as the “Leasing Reserve Funds”. As used
herein, the term (i) “PECI” shall mean Portland Energy Conservation, Inc. and
any successor thereto and/or assign thereof, in each case, under the PECI Lease,
(ii) “PECI Lease” shall mean that certain Lease at the Property with PECI and
(iii) “PECI Space” shall mean that certain space at the Property demised to PECI
pursuant to the PECI Lease. The Leasing Reserve Account shall be deemed a
“Reserve Account” for all purposes hereunder and under the other Loan Documents.

(b) Lender shall disburse to Borrower the Leasing Reserve Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the tenant
improvement costs and leasing commissions to be paid; (ii) on the date such
request is received by Lender and on the date such payment is to be made, no
Event of Default shall be continuing; (iii) Lender shall have reviewed and
approved the Lease and related leasing commissions in respect of which Borrower
is obligated to pay or reimburse certain tenant improvement costs and leasing
commissions; (iv) Lender shall have received and approved a budget for tenant
improvement costs and a schedule of leasing commissions payments and the
requested disbursement will be used to pay all or a portion of such costs and
payments; (v) with respect to any disbursement relating to tenant improvements,
Lender shall have received a certificate from Borrower (A) stating that all
tenant improvements at the Property (or portion thereof) to be funded by the
requested disbursement have been completed in good and workmanlike manner and in
accordance with all applicable federal, state and local laws, rules and
regulations, such certificate to be accompanied by a copy of any license, permit
or other approval by any Governmental Authority required in connection with the
tenant improvements, (B) identifying each Person that supplied materials or
labor in connection with the tenant improvements to be funded by the requested
disbursement and (C) stating that each such Person has been paid in full or will
be paid in full upon such disbursement for the portion of the tenant improvement
work to which such disbursement relates, such certificate to be accompanied by
lien waivers, invoices and/or other evidence of payment satisfactory to Lender;
(vi) at Lender’s

 

23



--------------------------------------------------------------------------------

option, if the cost of any individual tenant improvement exceeds $25,000, a
title search for the Property indicating that the Property is free from all
liens, claims and other encumbrances not previously approved by Lender; and
(vii) Lender shall have received such other evidence as Lender shall reasonably
request that the tenant improvements at the Property and/or leasing commissions
to be funded by the requested disbursement have been completed (to the extent
applicable), are due and payable and are paid for or will be paid upon such
disbursement to Borrower. Notwithstanding the foregoing or anything to the
contrary contained herein, in no event shall (1) Lender be required to disburse
Leasing Reserve Funds more frequently than once each calendar month, (2) any
Leasing Reserve Funds be disbursed in connection with any tenant improvements or
leasing commissions associated with any portion of the Property other than the
PECI Space and (3) the aggregate tenant improvement and leasing commissions cost
in connection with any replacement Lease for the PECI Space exceed $61.00 per
square foot.

Article 4. SPECIAL COVENANTS

Borrower covenants and agrees that:

Section 4.1. PROPERTY USE. The Property shall be used only for office, retail
and appurtenant and related uses typical of a property such as the Property
allowed by the Property’s zoning classification and all agreements pertaining to
the Property and for no other use without the prior written consent of Lender,
which consent may be withheld in Lender’s reasonable discretion.

Section 4.2. ERISA. (a) Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any of its rights under the Note, this Security Instrument and the
other Loan Documents) to be a non exempt (under a statutory or administrative
class exemption) prohibited transaction under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Security Instrument, as requested by Lender in its reasonable discretion, that
(i) Borrower is not an “employee benefit plan” as defined in Section 3(3) of
ERISA, or other retirement arrangement, which is subject to Title I of ERISA or
Section 4975 of the Internal Revenue Code of 1986, as amended or as may be
amended and any successor statute (collectively, the “Code”), or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject
to state statutes regulating investments and fiduciary obligations with respect
to governmental plans; and (iii) one or more of the following circumstances is
true:

 

  (A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3 101(b)(2);

 

  (B) Less than 25 percent (25%) of each outstanding class of equity interests
in Borrower are held by “benefit plan investors” within the meaning of 29
C.F.R.§ 2510.3 101(f)(2); or

 

  (C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R § 2510.3 101(c) or (e) or an investment
company registered under The Investment Company Act of 1940.

 

24



--------------------------------------------------------------------------------

Section 4.3. SINGLE PURPOSE ENTITY.

(a) So long as the Debt remains outstanding, Borrower has not and shall not:

(i) Own any asset or property other than (A) the Property, and (B) incidental
personal property necessary for the ownership or operation of the Property.

(ii) Engage in any business other than the ownership, management and operation
of the Property or fail to conduct and operate its business as presently
conducted and operated.

(iii) Enter into any contract or agreement with any affiliate of Borrower, any
constituent party of Borrower or any affiliate of any constituent party, except
upon terms and conditions that are intrinsically fair and substantially similar
to those that would be available on an arms-length basis with third parties
other than any such party.

(iv) Incur any Indebtedness (defined below), secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than (A) the Debt and,
to the extent permitted by the other terms and conditions hereof and the other
Loan Documents (including, without limitation, that certain Subordination and
Standstill Agreement by and among Lender and AAI Sponsor, among others dated as
of the date hereof (the “Subordination Agreement”), which such Subordination
Agreement shall constitute a “Loan Document” for all purposes under the Loan),
the Junior Loan (as defined in the Subordination Agreement), (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, and (4) due not more
than sixty (60) days past the date incurred and paid on or prior to such date,
and/or (C) financing leases and purchase money indebtedness incurred in the
ordinary course of business relating to personal property on commercially
reasonable terms and conditions; provided however, the aggregate amount of the
indebtedness described in (B) and (C) (the “Trade Payable Debt”) shall not
exceed at any time three percent (3%) of the outstanding principal amount of the
Debt. No Indebtedness other than the Debt may be secured (subordinate or pari
passu) by the Property.

(v) Make any loans or advances to any third party (including any affiliate or
constituent party) or acquire obligations or securities of its affiliates.

(vi) Fail to remain solvent or fail to pay its debts and liabilities (including,
as applicable, shared personnel and overhead expenses) from its funds and assets
as the same shall become due.

(vii) Fail to do or cause to be done and will do all things necessary to observe
organizational formalities and preserve its existence, or permit any constituent
party to amend, modify or otherwise change the partnership certificate,
partnership agreement, articles of incorporation and bylaws, operating
agreement, trust or other organizational documents of Borrower or such
constituent party without the prior consent of Lender in any manner that

 

25



--------------------------------------------------------------------------------

(i) violates the single purpose covenants set forth in this Section or
(ii) amends, modifies or otherwise changes any provision thereof that by its
terms cannot be modified at any time when the Debt is outstanding or by its
terms cannot be modified without Lender’s consent.

(viii) Fail to maintain all of its books, records, financial statements and bank
accounts separate from those of its affiliates and any constituent party.
Borrower’s assets have not been and will not be listed as assets on the
financial statement of any other Person, provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its affiliates
provided that (A) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of Borrower and such
affiliates and to indicate that Borrower’s assets and credit are not available
to satisfy the debts and other obligations of such affiliates or any other
Person and (B) such assets shall be listed on Borrower’s own separate balance
sheet. Borrower will file its own tax returns (to the extent Borrower is
required to file any such tax returns) and will not file a consolidated federal
income tax return with any other Person. Borrower shall maintain its books,
records, resolutions and agreements as official records.

(ix) Fail to be, or fail to hold itself out to the public as, a legal entity
separate and distinct from any other entity (including any affiliate of Borrower
or any constituent party of Borrower), fail to correct any known
misunderstanding regarding its status as a separate entity, fail to conduct
business in its own name, identify itself or any of its affiliates as a division
or part of the other or of any other Person, fail to allocate shared expenses
(including, without limitation, shared office space and services performed by an
employee of an affiliate) among the Persons sharing such expenses or fail to
maintain and utilize separate stationery, invoices and checks bearing its own
name.

(x) Fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.

(xi) Seek or effect the liquidation, dissolution, winding up, liquidation,
consolidation or merger, in whole or in part, of Borrower.

(xii) Commingle the funds and other assets of Borrower with those of any
affiliate or constituent party or any other Person or fail to hold all of its
assets in its own name. Borrower has and will maintain its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any affiliate or constituent party
or any other Person.

(xiii) Guarantee, assume or become obligated for the debts of any other Person
or hold itself out to be responsible for or have its credit available to satisfy
the debts or obligations of any other Person.

(xiv) Fail to conduct its business so that the assumptions made with respect to
Borrower in any substantive, non-consolidation opinion delivered in connection
with the Loan (together with any subsequently delivered confirmations or
amendments thereto or any subsequent substantive non-consolidation opinions,
collectively, the “Non-Consolidation Opinion”) shall fail to be true and correct
in all respects.

 

26



--------------------------------------------------------------------------------

(xv) Permit any affiliate or constituent party independent access to its bank
accounts (other than in accordance with the express terms and conditions of the
Management Agreement or the Loan Documents).

(xvi) Fail to pay the salaries of its own employees (if any) from its own funds
or fail to maintain a sufficient number of employees (if any) in light of its
contemplated business operations.

(xvii) Fail to compensate each of its consultants and agents from its funds for
services provided to it or fail to pay from its own assets all obligations of
any kind incurred.

(xviii) Fail to observe all corporate, limited liability company or limited
partnership (as applicable) required formalities.

(xix) Own any subsidiary, or make any investment in, any Person (other than,
with respect to SPE Component Entity, in Borrower).

(xx) without the prior unanimous written consent of all of its partners, members
or shareholders, as applicable, and the prior written consent of each
Independent Director (regardless of whether such Independent Director is engaged
at the Borrower or SPE Component Entity level) (a) file or consent to the filing
of any petition, either voluntary or involuntary, to take advantage of any
applicable Insolvency Laws, (b) seek or consent to the appointment of a
receiver, liquidator or any similar official, (c) take any action that might
cause such entity to become insolvent, or (d) make an assignment for the benefit
of creditors (each of (a) through (d) above, a “Material Action”).

(xxi) Pledge its assets for the benefit of any Person.

As used above, the term “Indebtedness” shall mean, for any Person, any
indebtedness or other similar obligation for which such Person is obligated
(directly or indirectly, by contact, operation of law or otherwise); provided,
that, with respect to Borrower and Master Tenant, the following shall not be
deemed to constitute “Indebtedness” for the purposes of the foregoing: (A) Taxes
and Insurance Premiums incurred and paid (and, in each case, not financed) in
the ordinary course of business and in compliance with the applicable terms and
conditions hereof and (B) costs incurred and paid (and, in each case, not
financed) in connection with any alterations to the Property approved by Lender
in accordance with the applicable terms and conditions hereof.

(b) If Borrower is a partnership or limited liability company (other than an
Acceptable Delaware LLC), each general partner in the case of a general
partnership, each general partner in the case of a limited partnership, or the
managing member in the case of a limited liability company (each an “SPE
Component Entity”) of Borrower, as applicable, shall be a corporation or an
Acceptable Delaware LLC whose sole asset is its interest in Borrower. Each SPE
Component Entity (i) will own at least a 0.5% direct equity interest in
Borrower, (ii) will at all times comply with each of the covenants, terms and
provisions contained in Section

 

27



--------------------------------------------------------------------------------

4.3(a) above, to the extent applicable, as if such representation, warranty or
covenant was made directly by such SPE Component Entity; (iii) will not engage
in any business or activity other than owning an interest in Borrower; (iv) will
not acquire or own any assets other than its partnership, membership, or other
equity interest in Borrower; (v) will not incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation) (provided, that,
ministerial and non-material costs associated with any SPE Component Entity
maintaining its good standing and formation in the ordinary course of business
shall not be deemed “debt” for purposes of the foregoing); and (vi) will cause
Borrower to comply with the provisions of Section 4.3. Prior to the withdrawal
or the disassociation of any SPE Component Entity from Borrower, Borrower shall
immediately appoint a new general partner or managing member whose articles of
incorporation are substantially similar to those of such SPE Component Entity
and deliver a New Non-Consolidation Opinion to Lender and the Rating Agencies
with respect to the new SPE Component Entity and its equity owners.
Notwithstanding the foregoing, to the extent Borrower is a Delaware limited
liability company whose organizational documents contain springing member
provisions satisfying the requirements hereof and of the Delaware Limited
Liability Company Act and are otherwise acceptable to Lender (an “Acceptable
Delaware LLC”), so long as Borrower maintains such formation status, (A) no SPE
Component Entity shall be required and (B) the terms and provisions hereof and
of the other Loan Documents relating to SPE Component Entities shall be deemed
to be inapplicable.

(c) (i) The organizational documents of each SPE Component Entity (if any) or
Borrower (to the extent Borrower is an Acceptable Delaware LLC or a corporation)
shall provide that at all times there shall be, and Borrower shall cause there
to be, at least two duly appointed members of the board of directors or managers
(each, an “Independent Director” and, collectively, the “Independent Directors”)
of such SPE Component Entity or Borrower (as applicable) each of whom (I) are
not at the time of such individual’s initial appointment, and shall not have
been at any time during the preceding five (5) years, and shall not be at any
time while serving as a director of such SPE Component Entity or Borrower (as
applicable), either (A) a shareholder (or other equity owner) of, or an officer,
director, partner, manager, member (other than as a Special Member in the case
of Acceptable Delaware LLC’s), employee, attorney or counsel of, Borrower, such
SPE Component Entity or any of their respective shareholders, partners, members,
subsidiaries or affiliates; (B) a customer or creditor of, or supplier to,
Borrower or any of its respective shareholders, partners, members, subsidiaries
or affiliates who derives any of its purchases or revenue from its activities
with Borrower or such SPE Component Entity or any affiliate of any of them;
(C) a Person who Controls (defined below) or is under common Control with any
such shareholder, officer, director, partner, manager, member, employee,
supplier, creditor or customer; or (D) a member of the immediate family of any
such shareholder, officer, director, partner, manager, member, employee,
supplier, creditor or customer; (II) shall have, at the time of their
appointment, had at least three (3) years experience in serving as an
independent director; and (III) shall be employed by, in good standing with and
engaged by Borrower in connection with, in each case, an Approved ID Provider.
Notwithstanding the foregoing, a Person who would otherwise not qualify to serve
as Independent Director solely by reason of serving as an independent director
for affiliates of Borrower shall not be so disqualified and may serve as an
Independent Director so long as such Person derives less than 5% of their total
annual income from their service as independent director for Borrower and each
applicable affiliate of Borrower.

 

28



--------------------------------------------------------------------------------

(ii) The organizational documents of each SPE Component Entity (if any) or
Borrower (as applicable) shall further provide that (A) the board of directors
or board of managers of such SPE Component Entity or Borrower (as applicable)
and the constituent equity owners of such Persons (such constituent equity
owners, the “Constituent Members”) shall not take any action which, under the
terms of any certificate of incorporation, by-laws or any voting trust agreement
with respect to any common stock, requires an unanimous vote of the board of
directors or managers of such SPE Component Entity or Borrower (as applicable)
or the Constituent Members unless at the time of such action there shall be at
least two members of the board of directors or managers who are Independent
Directors and such Independent Directors vote in favor of such action; (B) such
SPE Component Entity or Borrower (as applicable) will not, without the unanimous
written consent of its board of directors or managers (including each
Independent Director) and the Constituent Members, on behalf of itself or
Borrower, (i) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable Insolvency Laws; (ii) seek or
consent to the appointment of a receiver, liquidator or any similar official;
(iii) take any action that might cause such entity to become insolvent; or
(iv) make an assignment for the benefit of creditors; (C) any resignation,
removal or replacement of any Independent Director shall not be effective
without (1) prior written notice to Lender and the Rating Agencies (which such
prior written notice must be given on the earlier of five (5) days or three
(3) Business Days prior to the applicable resignation, removal or replacement
(unless due to the death of any Independent Director, in which case such notice
shall be given within one (1) Business Day of Borrower or SPE Component Entity
receiving notice of such death)) and (2) evidence that the replacement
Independent Director satisfies the applicable terms and conditions hereof and of
the applicable organizational documents (which such evidence must accompany the
aforementioned notice); (D) to the fullest extent permitted by applicable law,
including Section 18-1101(c) of the Act (defined below) and notwithstanding any
duty otherwise existing at law or in equity, the Independent Directors shall
consider only the interests of the Constituent Members and Borrower and any SPE
Component Entity (including Borrower’s and any SPE Component Entity’s respective
creditors) in acting or otherwise voting on the matters provided for herein and
in Borrower’s and SPE Component Entity’s organizational documents (which such
fiduciary duties to the Constituent Members and Borrower and any SPE Component
Entity (including Borrower’s and any SPE Component Entity’s respective
creditors), in each case, shall be deemed to apply solely to the extent of their
respective economic interests in Borrower or SPE Component Entity (as
applicable) exclusive of (x) all other interests (including, without limitation,
all other interests of the Constituent Members), (y) the interests of other
Affiliates of the Constituent Members, Borrower and SPE Component Entity and
(z) the interests of any group of Affiliates of which the Constituent Members,
Borrower or SPE Component Entity is a part)); (E) other than as provided in
subsection (D) above, the Independent Directors shall not have any fiduciary
duties to any Constituent Members, any directors of Borrower or SPE Component
Entity or any other Person; (F) the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing under applicable law; and
(G) to the fullest extent permitted by applicable law, including
Section 18-1101(e) of the Act, an Independent Director shall not be liable to
Borrower, SPE Component Entity, any Constituent Member or any other Person for
breach of contract or breach of duties (including fiduciary duties), unless the
Independent Director acted in bad faith or engaged in willful misconduct.

 

29



--------------------------------------------------------------------------------

(iii) As used herein, the term “Approved ID Provider” shall mean each of CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company and Lord Securities
Corporation; provided, that, (A) the foregoing shall only be deemed Approved ID
Providers to the extent acceptable to the Rating Agencies and (B) additional
national providers of Independent Directors may be deemed added to the foregoing
hereunder to the extent approved in writing by Lender and the Rating Agencies.

(d) (I) In the event Borrower or any SPE Component Entity is an Acceptable
Delaware LLC, the limited liability company agreement of Borrower or such SPE
Component Entity (as applicable) (the “LLC Agreement”) shall provide that
(i) upon the occurrence of any event that causes the sole member of Borrower or
such SPE Component Entity (as applicable) (“Member”) to cease to be the member
of Borrower or such SPE Component Entity (as applicable) (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or such SPE Component Entity (as applicable) and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or
(B) the resignation of Member and the admission of an additional member of
Borrower or such SPE Component Entity (as applicable) in accordance with the
terms of the Loan Documents and the LLC Agreement), any Person acting as
Independent Director of Borrower or such SPE Component Entity (as applicable)
shall, without any action of any other Person and simultaneously with the Member
ceasing to be the member of Borrower or such SPE Component Entity (as
applicable), automatically be admitted to Borrower or such SPE Component Entity
(as applicable) (“Special Member”) and shall continue Borrower or such SPE
Component Entity (as applicable) without dissolution and (ii) Special Member may
not resign from Borrower or such SPE Component Entity (as applicable) or
transfer its rights as Special Member unless (A) a successor Special Member has
been admitted to Borrower or such SPE Component Entity (as applicable) as
Special Member in accordance with requirements of Delaware law and (B) such
successor Special Member has also accepted its appointment as an Independent
Director. The LLC Agreement shall further provide that (i) Special Member shall
automatically cease to be a member of Borrower or such SPE Component Entity (as
applicable) upon the admission to Borrower or such SPE Component Entity (as
applicable) of a substitute Member, (ii) Special Member shall be a member of
Borrower or such SPE Component Entity (as applicable) that has no interest in
the profits, losses and capital of Borrower or such SPE Component Entity (as
applicable) and has no right to receive any distributions of Borrower or such
SPE Component Entity (as applicable) assets, (iii) pursuant to Section 18-301 of
the Delaware Limited Liability Company Act (the “Act”), Special Member shall not
be required to make any capital contributions to Borrower or such SPE Component
Entity (as applicable) and shall not receive a limited liability company
interest in Borrower or such SPE Component Entity (as applicable), (iv) Special
Member, in its capacity as Special Member, may not bind Borrower or such SPE
Component Entity (as applicable), (v) except as required by any mandatory
provision of the Act, Special Member, in its capacity as Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, Borrower or such SPE Component Entity (as applicable),
including, without limitation, the merger, consolidation or conversion of
Borrower or such SPE Component Entity (as applicable); provided, however, such
prohibition shall not limit the obligations of Special Member, in its capacity
as Independent Director, to vote on such matters required by the Loan Documents
or the LLC Agreement, (vi) in order to implement the admission to Borrower or
such SPE Component Entity (as applicable) of Special

 

30



--------------------------------------------------------------------------------

Member, Special Member shall execute a counterpart to the LLC Agreement and
(vii) prior to its admission to Borrower or such SPE Component Entity (as
applicable) as Special Member, Special Member shall not be a member of Borrower
or such SPE Component Entity (as applicable).

(II) The LLC Agreement shall further provide that (i) upon the occurrence of any
event that causes the Member to cease to be a member of Borrower or such SPE
Component Entity (as applicable), to the fullest extent permitted by law, the
personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
Borrower or such SPE Component Entity (as applicable), agree in writing (A) to
continue Borrower or such SPE Component Entity (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or such SPE Component Entity (as
applicable), effective as of the occurrence of the event that terminated the
continued membership of Member of Borrower or such SPE Component Entity (as
applicable) in Borrower or such SPE Component Entity (as applicable), (ii) any
action initiated by or brought against Member or Special Member under any
applicable Insolvency Laws shall not cause Member or Special Member to cease to
be a member of Borrower or such SPE Component Entity (as applicable) and upon
the occurrence of such an event, the business of Borrower or such SPE Component
Entity (as applicable) shall continue without dissolution and (iii) each of
Member and Special Member waives any right it might have to agree in writing to
dissolve Borrower or such SPE Component Entity (as applicable) upon the
occurrence of any action initiated by or brought against Member or Special
Member under any applicable Insolvency Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or such SPE
Component Entity (as applicable).

(e) Borrower shall not change or permit to be changed (i) Borrower’s name,
(ii) Borrower’s identity (including its trade name or names), (iii) Borrower’s
principal place of business set forth on the first page of this Security
Instrument, (iv) the corporate, partnership or other organizational structure of
Borrower, each SPE Component Entity (if any), or Guarantor, (v) Borrower’s state
of organization, or (vi) Borrower’s organizational identification number,
without in each case notifying Lender of such change in writing at least thirty
(30) days prior to the effective date of such change and, in the case of a
change in Borrower’s or any SPE Component Entity’s structure, without first
obtaining the prior written consent of Lender (which such consent may, if
required by Lender, be conditioned upon Lender’s receipt of a Rating Agency
Confirmation with respect thereto). In addition, Borrower shall not change or
permit to be changed any organizational documents of Borrower or any SPE
Component Entity (if any) if such change would adversely impact the covenants
set forth in this Section 4.3. Borrower authorizes Lender to file any financing
statement or financing statement amendment required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower intends to
operate the Property, and representing and warranting that Borrower does
business under no other trade name with respect to the Property. If Borrower
does not now have an organizational identification number and later obtains one,
or if the organizational identification number assigned to Borrower subsequently
changes, Borrower shall promptly notify Lender of such organizational
identification number or change.

 

31



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, prior to the Master Lease Termination,
nothing contained in this Section 4.3 shall be deemed to limit Borrower’s
ability to own, manage and operate the Property in accordance with the Master
Lease, including, without limitation, Borrower’s right to operate the Property
under a fictitious business name co-owned by Borrower and Master Lessee, to
maintain all books and records relating to the Property on a consolidated basis
with Master Lessee and to commingle the Rents and profits generated by the
Property with Master Lessee. Furthermore, prior to the Master Lease Termination,
any act with respect to the Property which is permitted to be taken by
“Borrower” may be taken by any of Borrower or Master Lessee.

(g) The representations, warranties and covenants contained in Section 4.3(a)
through (e) above are hereby restated and remade as if all references to
“Borrower” therein were instead deemed to be references to Master Lessee;
provided, that, (i) any reference therein to the “Property” shall be deemed to
refer to Master Lessee’s leasehold interest in the Property under the Master
Lease, and (ii) notwithstanding anything to the contrary contained therein,
Master Lessee has not and shall not incur any Indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation) other
than Trade Payable Debt, provided, that, the aggregate amount of Trade Payable
Debt incurred by Borrower and Master Lessee does not at any time exceed three
percent (3%) of the outstanding principal amount of the Debt. Notwithstanding
the foregoing, this Section 4.3 shall cease to apply to Master Lessee after the
Master Lease Termination.

Section 4.4. RESTORATION AFTER CASUALTY/CONDEMNATION. In the event of a casualty
or a taking by eminent domain, the following provisions shall apply in
connection with the Restoration of the Property:

(a) If the Net Proceeds (defined below) shall be less than the Threshold Amount
(defined below) and the costs of completing the Restoration shall be less than
the Threshold Amount, the Net Proceeds will be disbursed by Lender to Borrower
upon receipt, provided that all of the conditions set forth in
Subsection 4.4(b)(i) are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Security
Instrument. As used herein, the term “Threshold Amount” shall mean (i) for any
period that the Sponsorship Condition remains satisfied, an amount equal to
seven percent (7%) of the original aggregate principal amount of the Loan and
(ii) for any period that the Sponsorship Condition is not satisfied, an amount
equal to five percent (5%) of the original aggregate principal amount of the
Loan. As used herein, the term “Sponsorship Condition” shall mean a condition
which shall be deemed satisfied so long as AAI Sponsor owns a 51% direct and/or
indirect interest in Borrower and Controls Borrower.

(b) If the Net Proceeds are equal to or greater than the Threshold Amount or the
costs of completing the Restoration is equal to or greater than the Threshold
Amount, Lender shall make the Net Proceeds available for the Restoration in
accordance with the provisions of this Subsection 4.4(b); provided, that, with
the exception of Section 4.4(b)(i), the following subsections of this
Section 4.4(b) shall not be deemed to apply to any Net Proceeds to be disbursed
pursuant to Section 4.4(a) above. The term “Net Proceeds” for purposes of this
Section 4.4 shall mean: (i) the net amount of all insurance proceeds received by
Lender pursuant to Subsection 3.3(a)(i), (iii), (iv) and (x) of this Security
Instrument as a result of such damage or

 

32



--------------------------------------------------------------------------------

destruction, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting the same or
(ii) the net amount of all awards and payments received by Lender with respect
to a taking referenced in Section 3.6 of this Security Instrument, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting the same, whichever the case may
be (the “Condemnation Net Proceeds”).

(i) The Net Proceeds shall be made available to Borrower for the Restoration
provided that each of the following conditions are met: (A) no Event of Default
be continuing under the Note, this Security Instrument or any of the other Loan
Documents or an event which after the passage of time or the giving of notice
would constitute an Event of Default; (B) Borrower shall deliver or cause to be
delivered to Lender a signed detailed budget approved in writing by Borrower’s
architect or engineer stating the entire estimated cost of completing the
Restoration, reasonably satisfactory to Lender; (C) the Net Proceeds together
with any cash or cash equivalent deposited by Borrower with Lender are
sufficient in Lender’s reasonable discretion to cover the cost of the
Restoration; (D) Borrower shall deliver to Lender, at its expense, the proceeds
of the insurance described in Subsection 3.3(a)(ii) hereof (which such proceeds
shall be held and disbursed in accordance with Subsection 3.3(a)(ii) hereof);
(E) Borrower shall commence the Restoration as soon as reasonably practicable
and shall diligently pursue the same to satisfactory completion; (F) Lender
shall be satisfied that any operating deficits, including all scheduled payments
of principal and interest under the Note at the Applicable Interest Rate (as
defined in the Note), which will be incurred with respect to the Property as a
result of the occurrence of any such fire or other casualty or taking, whichever
the case may be, will be covered out of (1) the Net Proceeds, (2) the insurance
coverage referred to in Subsection 3.3(a)(ii), if applicable, or (3) by other
funds of Borrower which are deposited with Lender prior to the commencement of
the Restoration; (G) Lender shall be satisfied that, upon the completion of the
Restoration and following a rent-up period from the time such Restoration is
complete through the date which is three (3) months prior to the expiration of
the rental loss insurance coverage maintained by Borrower pursuant to
Section 3.3(a)(ii) above, the (1) fair market value of the Property, as
reasonably determined by Lender, is equal to or greater than the fair market
value of the Property immediately prior to the casualty or condemnation, and
(2) gross cash flow and the net cash flow of the Property will be restored to a
level sufficient to cover all carrying costs and operating expenses of the
Property, including, without limitation, a Debt Service Coverage Ratio of at
least 1.00 to 1.00; (H) Lender shall be reasonably satisfied that the
Restoration will be completed on or before the earliest to occur of (1) six
(6) months prior to the Maturity Date (as defined in the Note), (2) one (1) year
after the occurrence of such fire or other casualty or taking, whichever the
case may be, or (3) such time as may be required under (I) the Property
Documents and (II) applicable zoning laws, ordinances, rules or regulations in
order to repair and restore the Property to the condition it was in immediately
prior to such fire or other casualty or to as nearly as possible the condition
it was in immediately prior to such taking, as applicable; (I) the Property and
the use thereof after the Restoration will be in compliance with and permitted
under (I) the Property Documents and (II) all applicable zoning laws,
ordinances, rules and regulations; (J) the Restoration shall be done and
completed by Borrower in an expeditious and diligent fashion and in compliance
with (I) the Property Documents and (II) all applicable governmental laws, rules
and regulations (including, without limitation, all applicable Environmental
Laws (as defined in the Environmental Indemnity)); (K) such fire or other
casualty or taking, as applicable, does not result in a loss of access to the

 

33



--------------------------------------------------------------------------------

Property or the Improvements which will exist following Restoration; (L) (1) in
the event the Net Proceeds are insurance proceeds, less than thirty-five percent
(35%) of each of (i) fair market value of the Property as reasonably determined
by Lender, and (ii) rentable area of the Property has been damaged, destroyed or
rendered unusable as a result of a casualty or (2) in the event the Net Proceeds
are condemnation proceeds, less than fifteen percent (15%) of each of (i) the
fair market value of the Property as reasonably determined by Lender and
(ii) rentable area of the Property is taken and such land is located along the
perimeter or periphery of the Property; (M) the Required Leases (defined below)
shall remain in full force and effect during and after the completion of the
Restoration; (N) the Property Documents will remain in full force and effect
during and after the Restoration and a Property Document Event shall not occur
as a result of the applicable casualty, condemnation and/or Restoration and
(O) Lender shall be satisfied that making the Net Proceeds available for
Restoration shall be permitted pursuant to REMIC Requirements and, in that
regard, Lender may require Borrower to deliver a REMIC Opinion in connection
therewith. Lender agrees to use due diligence and good faith efforts to process
its determination of Borrower’s compliance with the requirements of this
Paragraph 4.4(b)(i) as promptly as possible, recognizing the need for a quick
determination in order to avoid delay in Restoration of the Property. As used
above, the term “Required Leases” shall mean Leases encumbering, in the
aggregate, 65% of the rentable square footage at the Property.

(ii) The Net Proceeds shall be held by Lender, and until disbursed in accordance
with the provisions of this Subsection 4.4(b), shall constitute additional
security for the Obligations. The Net Proceeds shall be disbursed by Lender to,
or as directed by, Borrower on a monthly basis during the course of the
Restoration, upon receipt of evidence reasonably satisfactory to Lender that
(A) all materials installed and work and labor performed to date (except to the
extent that they are to be paid for out of the requested disbursement) in
connection with the Restoration have been paid for in full, and (B) there exist
no notices of pendency, stop orders, mechanic’s or materialmen’s liens or
notices of intention to file same, or any other liens or encumbrances of any
nature whatsoever on the Property (other than items being disputed by Borrower
in accordance with Borrower’s contest rights contained in Section 3.12 hereof)
arising out of the Restoration which have not either been fully bonded to the
reasonable satisfaction of Lender and discharged of record or in the alternative
fully insured to the reasonable satisfaction of Lender by the title company
insuring the lien of this Security Instrument.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior reasonable review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to prior reasonable review and
acceptance by Lender and the Casualty Consultant. All reasonable costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration including, without limitation, the Casualty Consultant’s
reasonable fees, shall be paid by Borrower. Lender shall not require Borrower to
pay attorney’s fees and expenses in connection therewith unless such process
involves unusual circumstances that cannot reasonably be handled by Lender (or
its Servicer) in-house and which otherwise reasonably justify the need for
counsel.

 

34



--------------------------------------------------------------------------------

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds under this Subsection 4.4(b) in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage. The term “Casualty Retainage” as used in this Subsection 4.4(b) shall
mean an amount equal to 10% of the costs actually incurred for work in place as
part of the Restoration, as certified by the Casualty Consultant, until such
time as the Casualty Consultant certifies to Lender that 50% of the required
Restoration has been completed. There shall be no Casualty Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration. The Casualty Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Subsection 4.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Subsection 4.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
reasonably satisfactory to Lender that the costs of the Restoration have been
paid in full or will be paid in full out of the Casualty Retainage, provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, and
the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
insuring the lien of this Security Instrument. If required by Lender, the
release of any such portion of the Casualty Retainage shall be approved by the
surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender, be sufficient to pay in full the
balance of the costs which are estimated by the Casualty Consultant to be
incurred in connection with the completion of the Restoration, Borrower shall
deposit the deficiency (the “Net Proceeds Deficiency”) with Lender in an
interest-bearing account before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Subsection 4.4(b) shall
constitute additional security for the Obligations.

(vii) With respect to Restorations related to casualties, the excess, if any, of
the Net Proceeds, and the remaining balance, if any, of the Net Proceeds
Deficiency deposited with Lender after the Casualty Consultant certifies to
Lender that the Restoration has been completed in accordance with the provisions
of this Subsection 4.4(b), and the receipt by Lender of evidence reasonably
satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall be continuing under the Note, this Security
Instrument or any of the other Loan Documents.

 

35



--------------------------------------------------------------------------------

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Subsection
4.4(b)(vii) may, at Lender’s election, be retained and applied by Lender toward
the payment of the principal balance of the Debt whether or not then due and
payable, either in whole or in part, or disbursed to Borrower. If Lender shall
receive and retain Net Proceeds, as permitted above, the lien of this Security
Instrument shall be reduced only by the amount thereof received and retained by
Lender and actually applied by Lender in reduction of the Debt. Notwithstanding
the foregoing, if Lender does not make the Net Proceeds available for
Restoration, Lender shall allow Borrower to prepay the Debt in whole (but not in
part) at par, without penalty or premium, provided, that, (A) such prepayment is
made by Borrower by no later than the date which is sixty (60) days prior to the
expiration of the rental loss insurance coverage maintained by Borrower pursuant
to Section 3.3(a)(ii) above, (B) no Event of Default is continuing and (C) if
such prepayment is made on a date other than a Monthly Payment Date, Borrower
pays Lender, concurrently with such prepayment, a sum equal to the amount of
interest which would have accrued on the Note if such prepayment had occurred on
the next occurring Monthly Payment Date.

Section 4.5. COVENANTS RELATING TO 1031 EXCHANGE TRANSFER.

Within one-hundred eighty (180) days of the date hereof, Borrower shall cause
the following events to occur (the consummation of each of the following, the
“1031 Exchange Transfer”):

(a) 100% of the direct equity interest in Borrower shall have been transferred
to Sponsor or a Person which is Controlled by Sponsor and in which Sponsor owns
at least a 51% direct or indirect equity interest, each of which such transfers
shall have been made in accordance with the applicable terms and conditions of
Section 8.3 hereof;

(b) the Junior Loan shall have been forgiven or indefeasibly satisfied in full
from a source other than the assets of Borrower or Master Lessee or the other
income generated by the Property and the Junior Loan Documents (as defined in
each Subordination Agreement) shall have been terminated and released of record
(if applicable); and

(c) Lender shall have received (i) copies of all documentation relating to the
1031 Exchange Transfer evidencing the consummation thereof (including, without
limitation, copies of the 1031 Organizational Document Amendments (defined
below)), and (ii) a written certification (executed by a responsible officer of
Borrower and Guarantor) attesting that (1) the requirements of this Section 4.5
and the applicable requirements of Section 8.3 hereof have each been satisfied,
and (2) that there exists no litigation (pending or threatened) or other
controversy relating to the 1031 Exchange Transfer between Borrower and any
other person or entity involved therewith (including, without limitation, any
“exchange accommodator” or similar Person.

 

36



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, in connection with the consummation of the 1031 Exchange Transfer
in accordance with the applicable terms and conditions hereof, Borrower may,
without Lender’s prior consent, make such amendments to the organizational
documents of Borrower as may be required to reflect the transfers made in
connection therewith (the “1031 Organizational Document Amendments”).

Section 4.6. COVENANTS RELATING TO GSA TENANTS.

(a) Within ninety (90) days of the date hereof (the “Required Date”), Borrower
shall (a) furnish Lender evidence reasonably acceptable to Lender that each
tenant at the Property which is itself the GSA (defined below) or is affiliated
with the GSA (such tenants, each, a “GSA Tenant” and, collectively, the “GSA
Tenants”) are each paying their Rent directly to Borrower (“GSA Payment
Condition”) or (b) provide Lender a Letter of Credit (defined below) in the
Required Amount (defined below). Borrower’s failure to comply with the foregoing
within the foregoing timeframe shall be referred to herein and in the other Loan
Documents as a “GSA Payment Breach” and shall, at Lender’s option, constitute an
Event of Default. Provided no Event of Default is continuing, Lender shall
relinquish to Borrower any Letter of Credit posted with Lender in connection
with the foregoing upon the satisfaction of the GSA Payment Condition with
respect to each of the GSA Tenants.

(b) As used herein, the following terms shall have the following meanings:

(i) “Applicable GSA Lease” shall mean, as of the applicable date of
determination, each GSA Tenant’s Lease with respect to which a GSA Payment
Breach would exist as of the Required Date but for the posting of the Letter of
Credit as provided hereunder.

(ii) “Approved Bank” shall mean (a) a bank or other financial institution which
has the Required Rating, (b) if a Securitization has not occurred, a bank or
other financial institution acceptable to Lender or (c) if a Securitization has
occurred, a bank or other financial institution with respect to which Lender
shall have received a Rating Agency Confirmation. Notwithstanding the forgoing,
so long as Bank of America, N.A. maintains its long term, unsecured debt rating
from the Rating Agencies at the same level (or better) as the same exists as of
the date hereof, Bank of America, N.A. shall be deemed to be an “Approved Bank”
for all purposes hereunder.

(iii) “GSA” shall mean The United States of America acting by and through the
General Services Administration.

(iv) “Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Property or any other property pledged to
secure the Note, in favor of Lender and entitling Lender to draw thereon in New
York, New York, based solely on a statement that

 

37



--------------------------------------------------------------------------------

Lender has the right to draw thereon executed by an officer or authorized
signatory of Lender. A Letter of Credit must be issued by an Approved Bank.
Borrower’s delivery of any Letter of Credit hereunder shall, at Lender’s option,
be conditioned upon Lender’s receipt of a New Non-Consolidation Opinion relating
to such Letter of Credit.

(v) “Required Amount” shall mean, as of the applicable date of determination, an
amount reasonably determined by Lender equal to the portion of the principal
amount of the Loan attributable in Lender’s underwriting of the Loan to the
value and cash flow generated by each Applicable GSA Lease.

(vi) “Required Rating” means (A) a rating of not less than “A-” (or its
equivalent) from each of the Rating Agencies or (B) such other rating with
respect to which Lender shall have received a Rating Agency Confirmation.

Section 4.7. LETTER OF CREDIT RIGHTS.

(a) This Section shall apply to any Letters of Credit which are permitted to be
delivered pursuant to the express terms and conditions hereof. Borrower shall
give Lender no less than ten (10) days written notice of Borrower’s election to
deliver a Letter of Credit together with a draft of the proposed Letter of
Credit and Borrower shall pay to Lender all of Lender’s reasonable out-of-pocket
costs and expenses in connection therewith. No party other than Lender shall be
entitled to draw on any such Letter of Credit.

(b) Each Letter of Credit delivered hereunder shall be additional security for
the payment of the Debt. During the continuance of an Event of Default or a Draw
Event (defined below), Lender shall have the right, at its option, to draw on
any Letter of Credit (in whole or in part) and to apply all or any part thereof
to the payment of the items for which such Letter of Credit was established or
to payment of the Debt in such order, proportion or priority as Lender may
determine (provided, that, (A) Lender shall only be permitted to apply the
proceeds of such Letter of Credit to the payment of the portion of
aforementioned items or that portion of the Debt, in each case, which is then
due and payable pursuant to the terms hereof and/or of the other Loan Documents
and (B) the balance of the proceeds of such draw, if any, shall be held by
Lender in escrow as additional security for the Debt and shall be applied to the
aforementioned items or the Debt (as applicable) as the same become due and
payable hereunder and/or under the other Loan Documents). Any such application
to the Debt shall be subject to the terms and conditions hereof relating to
application of sums to the Debt. Lender shall have the additional rights to draw
in full any Letter of Credit upon the occurrence of any one or more of the
following events (each, a “Draw Event”): (i) if Lender has received a notice
from the issuing bank that the Letter of Credit will not be renewed and a
substitute Letter of Credit is not provided at least thirty (30) days prior to
the date on which the outstanding Letter of Credit is scheduled to expire;
(ii) if Lender has not received a notice from the issuing bank that it has
renewed the Letter of Credit at least thirty (30) days prior to the date on
which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (iii) upon receipt of
notice from the issuing bank that the Letter of Credit will be terminated
(except if the termination of such Letter of Credit is permitted pursuant to the
terms and conditions hereof or a substitute Letter of Credit is provided by no
later than thirty (30) days prior to such termination); (iv) if

 

38



--------------------------------------------------------------------------------

Lender has received notice that the bank issuing the Letter of Credit shall
cease to be an Approved Bank and Borrower has not substituted a Letter of Credit
from an Approved Bank within fifteen (15) days after notice; and/or (v) if the
bank issuing the Letter of Credit shall fail to (A) issue a replacement Letter
of Credit in the event the original Letter of Credit has been lost, mutilated,
stolen and/or destroyed or (B) consent to the transfer of the Letter of Credit
to any Person designated by Lender. Notwithstanding anything to the contrary
contained in the above, Lender is not obligated to draw any Letter of Credit
upon the happening of any Draw Event and shall not be liable for any losses
sustained by Borrower due to the insolvency of the bank issuing the Letter of
Credit if Lender has not drawn the Letter of Credit.

Section 4.8. PARKING OPTION COVENANT. Reference is hereby made to that certain
Memorandum of Parking Management Agreement Option recorded with the Multnomah
County Recorder’s Office on 3/15/2005 as Recorder’s No. 2005-044178, evidencing
an option granted pursuant to that certain Purchase and Sale Agreement dated
March 14, 2005 by and between Urban Growth Property Limited Partnership, a
Delaware limited partnership and EOP Operating Limited Partnership, a Delaware
limited partnership (collectively, the “Parking Option Agreement”). In the event
that any Person makes a claim against Borrower and/or the Property under the
Parking Option Agreement (including, without limitation, the right to require
Borrower to enter into a parking management agreement for the Property with such
claiming party), Borrower shall promptly cause the discharge of such claim and
shall pay all termination fees and other sums required in connection therewith.
Borrower’s failure to comply with the foregoing shall be referred to herein and
in the other Loan Documents as a “Parking Option Covenant Breach” and shall, at
Lender’s option, constitute an Event of Default.

Article 5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender that:

Section 5.1. WARRANTY OF TITLE. Borrower has good title to the Property and has
the right to mortgage, grant, bargain, sell, pledge, assign, warrant, transfer
and convey the same, and that Borrower possesses an unencumbered fee simple
absolute in the Land and the Improvements, and that it owns the Property free
and clear of all liens, encumbrances and charges whatsoever except for those
exceptions (other than standard printed exceptions) shown in the title insurance
policy insuring the lien of this Security Instrument (the “Permitted
Exceptions”). Borrower shall forever warrant, defend and preserve the title and
the validity and priority of the lien of this Security Instrument and shall
forever warrant and defend the same to Lender against the claims of all Persons
whomsoever. Borrower hereby represents and warrants that none of the Permitted
Exceptions will materially and adversely affect the ability of the Borrower to
pay in full the Loan, the use of the Property for the use currently being made
thereof, the operation of the Property or the value thereof.

Section 5.2. AUTHORITY. Borrower has full power, authority and legal right to
execute this Security Instrument, and to mortgage, grant, bargain, sell, pledge,
assign, warrant, transfer and convey the Property pursuant to the terms hereof
and to keep and observe all of the terms of this Security Instrument on
Borrower’s part to be performed.

 

39



--------------------------------------------------------------------------------

Section 5.3. LEGAL STATUS AND AUTHORITY. Borrower (a) is duly organized, validly
existing and in good standing under the laws of its state of organization or
incorporation; (b) is duly qualified to transact business and is in good
standing in the State where the Property is located; and (c) has all necessary
approvals, governmental and otherwise, and full power and authority to own the
Property and carry on its business as now conducted and proposed to be
conducted. Borrower now has and shall continue to have the full right, power and
authority to operate and lease the Property, to encumber the Property as
provided herein and to perform all of the other obligations to be performed by
Borrower under the Note, this Security Instrument and the other Loan Documents.
Borrower’s exact legal name is correctly set forth on the first page of this
Security Instrument. Borrower’s organization identification number assigned by
its state of formation, if any, is 4945639.

Section 5.4. VALIDITY OF DOCUMENTS. The execution, delivery and performance of
the Note, this Security Instrument and the other Loan Documents and the
borrowing evidenced by the Note (i) are within the corporate/partnership/limited
liability company (as the case may be) power of Borrower; (ii) have been
authorized by all requisite corporate/partnership/limited liability company (as
the case may be) action; (iii) have received all necessary approvals and
consents, corporate, governmental or otherwise; (iv) will not violate, conflict
with, result in a breach of or constitute (with notice or lapse of time, or
both) a default under any provision of law, any order or judgment of any court
or governmental authority, the articles of incorporation, by laws, partnership,
trust or operating agreement, or other governing instrument of Borrower, or any
indenture, agreement or other instrument to which Borrower is a party or by
which it or any of its assets or the Property is or may be bound or affected;
(v) will not result in the creation or imposition of any lien, charge or
encumbrance whatsoever upon any of its assets, except the lien and security
interest created hereby; and (vi) will not require any authorization or license
from, or any filing with, any governmental or other body (except for the
recordation of this instrument in appropriate land records in the State where
the Property is located and except for Uniform Commercial Code filings relating
to the security interest created hereby).

Section 5.5. LITIGATION. There is no action, suit or proceeding (including any
condemnation or similar proceeding), or any governmental investigation or any
arbitration, in each case pending or, to the knowledge of Borrower, threatened
against Borrower or the Property before any governmental or administrative body,
agency or official which (i) challenges the validity of this Security
Instrument, the Note or any of the other Loan Documents or the authority of
Borrower to enter into this Security Instrument, the Note or any of the other
Loan Documents or to perform the transactions contemplated hereby or thereby or
(ii) if adversely determined would have a material adverse effect on the
occupancy of the Property or the business, financial condition or results of
operations of Borrower or the Property.

Section 5.6. STATUS OF PROPERTY. (a) No portion of the Improvements is located
in an area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, or
any successor law, or, if located within any such area, Borrower has obtained
and will maintain the insurance prescribed in Section 3.3 hereof, if required
under the terms of that Section.

 

40



--------------------------------------------------------------------------------

(b) Borrower has obtained and provided copies to Lender of all Permits. The
Permits foregoing are in full force and effect as of the date hereof and not
subject to revocation, suspension, forfeiture or modification.

(c) The Property and the present and contemplated use and occupancy thereof are
in compliance in all material respects with all applicable zoning ordinances,
building codes, land use and Environmental Laws and other similar laws. Borrower
and the Property each comply in all material respects with Prescribed Laws.

(d) The Property is served by all utilities required for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service.

(e) All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and all weather and are physically and legally open for use by the
public.

(f) The Property is served by public water and sewer systems.

(g) The Property is free from damage caused by fire or other casualty.

(h) All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full.

(i) Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than tenants’ property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created hereby.

(j) All liquid and solid waste disposal, septic and sewer systems located on the
Property are in a good and safe condition and repair and in compliance with all
Applicable Laws.

Section 5.7. NO FOREIGN PERSON. Borrower is not a “foreign person” within the
meaning of Sections 1445(f)(3) of the Code and the related Treasury Department
regulations, including temporary regulations.

Section 5.8. SEPARATE TAX LOT. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.

Section 5.9. ERISA COMPLIANCE. (a) As of the date hereof and throughout the term
of this Security Instrument, (i) Borrower is not and will not be an “employee
benefit plan” as defined in Section 3(3) of ERISA, or other retirement
arrangement, which is subject to Title I of ERISA or Section 4975 of the Code,
and (ii) the assets of Borrower do not and will not constitute “plan assets” of
one or more such plans for purposes of Title I of ERISA or Section 4975 of the
Code; and

 

41



--------------------------------------------------------------------------------

(b) As of the date hereof and throughout the term of this Security Instrument
(i) Borrower is not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA and (ii) transactions by or with Borrower are not and
will not be subject to state statutes applicable to Borrower regulating
investments of and fiduciary obligations with respect to governmental plans.

Section 5.10. LEASES. (a) Borrower is the sole owner of the entire lessor’s
interest in the Leases; (b) the Leases are valid and enforceable; (c) the terms
of all alterations, modifications and amendments to the Leases are reflected in
the copies of the Leases delivered to Lender in connection with the closing of
the Loan; (d) none of the Rents reserved in the Leases have been assigned or
otherwise pledged or hypothecated; (e) none of the Rents have been collected for
more than one (1) month in advance (other than typical first and/or last month’s
rent and security deposits); (f) the premises demised under the Leases have been
completed for the tenants who have accepted and have taken possession of the
same on a rent paying basis; (g) to Borrower’s Knowledge (defined below), there
exist no offsets or defenses to the payment of any portion of the Rents; and
(h) the number and type of parking spaces available at the Property as of the
date hereof satisfy any applicable requirements relating thereto contained in
the Leases. As used herein, “Borrower’s Knowledge” shall mean the actual
knowledge of John W. Chamberlain.

Section 5.11. FINANCIAL CONDITION. (a) Borrower is solvent, and no bankruptcy,
reorganization, insolvency or similar proceeding under any state or federal law
with respect to Borrower has been initiated, and (b) Borrower has received
reasonably equivalent value for the granting of this Security Instrument.
Borrower has not entered into the Loan or any Loan Document with the actual
intent to hinder, delay, or defraud any creditors.

Section 5.12. BUSINESS PURPOSES. The loan evidenced by the Note is solely for
the business purpose of Borrower, and is not for personal, family, household, or
agricultural purposes.

Section 5.13. TAXES. Borrower has filed all federal, state, county, municipal,
and city income and other tax returns required to have been filed by them and
have paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by them. Borrower does not
know of any basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.

Section 5.14. MAILING ADDRESSES. Borrower’s mailing address, as set forth in the
opening paragraph hereof or as changed in accordance with the provisions hereof,
is true and correct.

Section 5.15. NO CHANGE IN FACTS OR CIRCUMSTANCES. All information submitted to
Lender by Borrower (or any of its agents, employees, representatives or
affiliates) in connection with any request by Borrower for the loan evidenced by
the Note and/or any letter of application, preliminary commitment letter, final
commitment letter or other application or letter of intent (including, but not
limited to, all financial statements, rent rolls, reports and certificates) were
accurate, complete and correct in all respects when delivered. There has been no
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading.

 

42



--------------------------------------------------------------------------------

Section 5.16. DISCLOSURE. To the best of Borrower’s Knowledge, Borrower has
disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially misleading.

Section 5.17. LETTER-OF-CREDIT RIGHTS. If Borrower is at any time a beneficiary
under a letter of credit relating to the properties, rights, titles and
interests referenced in Section 1.1 of this Security Instrument now or hereafter
issued in favor of Borrower, Borrower shall promptly notify Lender thereof and,
at the request and option of Lender, Borrower shall, pursuant to an agreement in
form and substance satisfactory to Lender, either (i) arrange for the issuer and
any confirmer of such letter of credit to consent to an assignment to Lender of
the proceeds of any drawing under the letter of credit or (ii) arrange for
Lender to become the transferee beneficiary of the letter of credit, with Lender
agreeing in each case that upon an Event of Default, the proceeds of any drawing
under the letter of credit are to be applied as provided in Section 11.2 of this
Security Agreement.

Section 5.18. AUTHORIZATION TO FILE FINANCING STATEMENTS, POWER OF ATTORNEY.
Borrower hereby authorizes Lender at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements
with or without the signature of Borrower as authorized by Applicable Law, as
applicable to all or part of the fixtures or Personal Property. For purposes of
such filings, Borrower agrees to furnish any information requested by Lender
promptly upon request by Lender. Borrower also ratifies its authorization for
Lender to have filed any like initial financing statements, amendments thereto
and continuation statements, if filed prior to the date of this Security
Instrument. Borrower hereby irrevocably constitutes and appoints Lender and any
officer or agent of Lender, with full power of substitution, as its true and
lawful attorneys-in-fact with full irrevocable power and authority in the place
and stead of Borrower or in Borrower’s own name to execute in Borrower’s name
any documents and otherwise to carry out the purposes of this Section, to the
extent that Borrower authorization above is not sufficient. To the extent
permitted by law, Borrower hereby ratifies all acts said attorneys-in-fact have
lawfully done in the past or shall lawfully do or cause to be in the future by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable.

Section 5.19. EMBARGOED PERSONS. To the best of Borrower’s Knowledge, as of the
date hereof and at all times throughout the term of the Loan, including after
giving effect to any transfers of interests permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Sponsor or
Guarantor constitute (or will constitute) property of, or are (or will be)
beneficially owned, directly or indirectly, by any Person or government subject
to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Borrower, Sponsor and/or Guarantor, as applicable (whether directly or
indirectly), is prohibited by Applicable Law or the Loan made by Lender is in
violation of Applicable Law (“Embargoed Person”); (b) no Embargoed Person has
(or will have) any interest of any nature whatsoever in Borrower, Sponsor or
Guarantor, as applicable, with the result that the investment in Borrower,
Sponsor and/or Guarantor, as applicable (whether directly or indirectly), is
prohibited by Applicable Law or the Loan is in violation of Applicable Law; and
(c) none of the funds of Borrower, Sponsor or Guarantor, as applicable, have
been (or will be) derived from any unlawful activity with the result that the
investment in Borrower, Sponsor and/or Guarantor, as applicable (whether
directly or indirectly), is prohibited by Applicable Law or the Loan is in
violation of Applicable Law.

 

43



--------------------------------------------------------------------------------

Section 5.20. PATRIOT ACT. All capitalized words and phrases and all defined
terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001)
and in other statutes and all orders, rules and regulations of the United States
government and its various executive departments, agencies and offices related
to the subject matter of the Patriot Act, including Executive Order 13224
effective September 24, 2001 (collectively referred to in this Section only as
the “Patriot Act”) and are incorporated into this Section. Borrower hereby
represents and warrants that Borrower, Sponsor and Guarantor and each and every
Person affiliated with Borrower, Sponsor and/or Guarantor or that to Borrower’s
knowledge has an economic interest in Borrower, or, to Borrower’s knowledge,
that has or will have an interest in the transaction contemplated by this
Security Instrument or in the Property or will participate, in any manner
whatsoever, in the Loan, is: (i) not a “blocked” Person listed in the Annex to
Executive Order Nos. 12947, 13099 and 13224 and all modifications thereto or
thereof (as used in this Section only, the “Annex”); (ii) in full compliance
with the requirements of the Patriot Act and all other requirements contained in
the rules and regulations of the Office of Foreign Assets Control, Department of
the Treasury (as used in this Section only, “OFAC”); (iii) operated under
policies, procedures and practices, if any, that are in compliance with the
Patriot Act and available to Lender for Lender’s review and inspection during
normal business hours and upon reasonable prior notice; (iv) not in receipt of
any notice from the Secretary of State or the Attorney General of the United
States or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; (v) not listed as a
Specially Designated Terrorist or as a “blocked” Person on any lists maintained
by the OFAC pursuant to the Patriot Act or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act;
(vi) not a Person who has been determined by competent authority to be subject
to any of the prohibitions contained in the Patriot Act; and (vii) not owned or
controlled by or now acting and or will in the future act for or on behalf of
any Person named in the Annex or any other list promulgated under the Patriot
Act or any other Person who has been determined to be subject to the
prohibitions contained in the Patriot Act. Borrower covenants and agrees that in
the event Borrower receives any notice that Borrower, Sponsor or Guarantor (or
any of their respective beneficial owners, affiliates or participants) become
listed on the Annex or any other list promulgated under the Patriot Act or is
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Borrower shall immediately
notify Lender. It shall be an Event of Default hereunder if Borrower, Guarantor,
Sponsor or any other party to any Loan Document becomes listed on any list
promulgated under the Patriot Act or is indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering.

Section 5.21. BROKER. Borrower hereby represents that it has dealt with no
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Security Instrument.

 

44



--------------------------------------------------------------------------------

Section 5.22. MASTER LEASE REPRESENTATIONS. (a) The Master Lease is in full
force and effect and has not been modified or amended in any manner whatsoever,
(b) there are no material defaults under the Master Lease by Master Lessee or
Borrower, and, to the best of Borrower’s knowledge, no event has occurred which
but for the passage of time, or notice, or both would constitute a material
default under the Master Lease, (c) all rents, additional rents and other sums
due and payable under the Master Lease as of the date hereof have been paid in
full, and (d) neither Master Lessee nor Borrower has commenced any action or
given or received any notice for the purpose of terminating the Master Lease.

Section 5.23. PROPERTY DOCUMENT REPRESENTATIONS. Each Property Document is in
full force and effect and neither Borrower nor, to Borrower’s knowledge, any
other party to any Property Document, is in default thereunder, and to the best
of Borrower’s knowledge, there are no conditions which, with the passage of time
or the giving of notice, or both, would constitute a default thereunder. No
Property Document has been modified, amended or supplemented.

Article 6. OBLIGATIONS AND RELIANCES

Section 6.1. RELATIONSHIP OF BORROWER AND LENDER. The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Note, this Security Instrument and the other Loan Documents shall
be construed so as to deem the relationship between Borrower and Lender to be
other than that of debtor and creditor.

Section 6.2. NO RELIANCE ON LENDER. The general partners, shareholders, members,
principals or other beneficial owners of Borrower are experienced in the
ownership and operation of properties similar to the Property, and Borrower and
Lender are relying solely upon such expertise and business plan in connection
with the ownership and operation of the Property. Borrower is not relying on
Lender’s expertise, business acumen or advice in connection with the Property.

Section 6.3. NO LENDER OBLIGATIONS. (a) Notwithstanding any of the provisions of
this Security Instrument (including, but not limited to, the provisions of
Subsections 1.1(f) and (l), or Section 1.2 or Section 3.7), Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument, the
Note or the other Loan Documents, including without limitation, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.

 

45



--------------------------------------------------------------------------------

Section 6.4. RELIANCE. Borrower recognizes and acknowledges that in accepting
the Note, this Security Instrument and the other Loan Documents, Lender is
expressly and primarily relying on the truth and accuracy of the warranties and
representations set forth in Article 5 without any obligation to investigate the
Property and notwithstanding any investigation of the Property by Lender; that
such reliance existed on the part of Lender prior to the date hereof; that the
warranties and representations are a material inducement to Lender in accepting
the Note, this Security Instrument and the other Loan Documents; and that Lender
would not be willing to make the loan evidenced by the Note, this Security
Instrument and the other Loan Documents and accept this Security Instrument in
the absence of the warranties and representations as set forth in Article 5.

Article 7. FURTHER ASSURANCES

Section 7.1. RECORDING OF SECURITY INSTRUMENT, ETC. Borrower forthwith upon the
execution and delivery of this Security Instrument and thereafter, from time to
time, will cause this Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Property. Borrower will pay all taxes, filing, registration or recording fees,
and all reasonable expenses (the “Expenses”) incident to the preparation,
execution, acknowledgment and/or recording of the Note, this Security
Instrument, the other Loan Documents, any note or mortgage supplemental hereto,
any security instrument with respect to the Property and any instrument of
further assurance, and any modification or amendment of the foregoing documents,
and all federal, state, county and municipal taxes, duties, imposts, assessments
and charges arising out of or in connection with the execution and delivery of
this Security Instrument, any mortgage supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
and any modification or amendment of the foregoing documents, except where
prohibited by law to do so.

Section 7.2. FURTHER ACTS, ETC. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages, assignments, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Lender the property and rights hereby mortgaged, granted,
bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred, or which Borrower may be or may hereafter become bound to convey or
assign to Lender, or for carrying out the intention or facilitating the
performance of the terms of this Security Instrument or for filing, registering
or recording this Security Instrument, or for complying with all Applicable
Laws. Borrower, on demand, will execute and deliver and hereby authorizes Lender
to execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements, chattel
mortgages or other instruments, to evidence more effectively the security
interest of Lender in the Property. Borrower grants to Lender an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Lender pursuant to this
Section 7.2.

 

46



--------------------------------------------------------------------------------

Section 7.3. CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS. (a) If any
law is enacted or adopted or amended after the date of this Security Instrument
which deducts the Debt from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any. If Lender is advised by counsel chosen by it that the
payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury, then Lender shall
have the option by written notice of not less than ninety (90) days to declare
the Debt immediately due and payable.

(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of this Security Instrument or the Debt. If such
claim, credit or deduction shall be required by law, Lender shall have the
option, by written notice of not less than ninety (90) days, to declare the Debt
immediately due and payable.

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the other Loan
Documents or impose any other tax or charge on the same, Borrower will pay for
the same, with interest and penalties thereon, if any.

(d) Any prepayment of the Debt made by Borrower under this Section 7.3 shall not
require the payment of any Yield Maintenance Premium (as defined in the Note) or
other prepayment premium or penalty (other than the payment of any applicable
Interest Shortfall (as defined in the Note)).

Section 7.4. ESTOPPEL CERTIFICATES. (a) After request by Lender, Borrower,
within ten (10) Business Days, shall furnish Lender or any proposed assignee or
Investor (as defined in Section 19.1) with a statement, duly acknowledged and
certified, setting forth (i) the amount of the original principal amount of the
Loan, (ii) the unpaid principal amount of the Note, (iii) the rate of interest
of the Note, (iv) the terms of payment and maturity date of the Note, (v) the
date installments of interest and/or principal were last paid, (vi) that, except
as provided in such statement, to Borrower’s Knowledge, there exist no defaults
or events which with the passage of time or the giving of notice or both, would
constitute an event of default under the Note or the Security Instrument,
(vii) that the Note and this Security Instrument are valid, legal and binding
obligations (except as may be limited by (A) bankruptcy, insolvency or other
similar laws affecting the rights of creditors generally and (B) general
principles of equity) and have not been modified or if modified, giving
particulars of such modification, (viii) whether, to Borrower’s Knowledge, any
offsets or defenses exist against the obligations secured hereby and, if any are
alleged to exist, a detailed description thereof, (ix) that all Leases are in
full force and effect, (x) the date to which the Rents thereunder have been paid
pursuant to the Leases, (xi) whether or not, to Borrower’s Knowledge, any of the
lessees under the Leases are in default under the Leases, and, if any of the
aforesaid lessees are in default, setting forth the specific nature of all such
defaults, (xii) the amount of security deposits held by Borrower under each
Lease and that such amounts are consistent with the amounts required under each
Lease, and (xiii) as to any other factual matters reasonably requested by Lender
and reasonably related to the Leases, the obligations secured hereby, the
Property or this Security Instrument.

 

47



--------------------------------------------------------------------------------

(b) Borrower shall use its commercially reasonable good faith efforts to deliver
to Lender, promptly upon request (provided such request is not made more than
once in any calendar year other than any request by Lender made in connection
with the securitization of the Loan or during the continuance of an Event of
Default), duly executed estoppel certificates from any one or more lessees as
required by Lender attesting to such facts regarding the Lease as Lender may
require, including but not limited to attestations that each Lease covered
thereby is in full force and effect (and to the best of lessee’s knowledge) with
no defaults thereunder on the part of any party, that none of the Rents have
been paid more than one month in advance, and that the lessee claims no defense
or offset against the full and timely performance of its obligations under the
Lease.

(c) Lender, by its acceptance of this Security Instrument, agrees to deliver to
Borrower promptly upon Borrower’s request therefor (provided such request is not
made more than twice in any calendar year) a written statement setting forth the
unpaid principal amount of the Note, the accrued and unpaid interest thereon,
the date on which an installment of interest and/or principal were last paid
thereunder and whether there are any Events of Default which currently exist and
are actually known to Lender.

(d) Borrower shall use its commercially reasonable best efforts to deliver to
Lender, promptly upon request (provided such request is not made more than once
in any calendar year other than any request by Lender made in connection with
the securitization of the Loan or during the continuance of an Event of
Default), duly executed estoppel certificates from any one or more parties to
the Property Documents as reasonably required by Lender attesting to such facts
regarding the Property Documents as Lender may reasonably require.

Section 7.5. FLOOD INSURANCE. After Lender’s request, Borrower shall deliver
evidence satisfactory to Lender that no portion of the Improvements is situated
in a federally designated “special flood hazard area.” or, if any of the
Improvements are located within any such area Borrower will obtain and maintain
the insurance required prescribed in Section 3.3 hereof, if required under the
terms of that section.

Section 7.6. SPLITTING OF SECURITY INSTRUMENT. This Security Instrument and the
Note shall, at any time during the continuance of an Event of Default, at the
sole election of Lender, be split or divided into two or more notes and two or
more security instruments, each of which shall cover all or a portion of the
Property to be more particularly described therein. To that end, Borrower, upon
written request of Lender and at Lender’s sole cost and expense, shall execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered by
the then owner of the Property, to Lender and/or its designee or designees
substitute notes and security instruments in such principal amounts, aggregating
not more than the then unpaid principal amount of this Security Instrument, and
containing terms, provisions and clauses similar to those contained herein and
in the Note, and such other documents and instruments as may be reasonably
required by Lender. Borrower’s obligations hereunder are conditioned upon
Lender’s agreement, as evidenced by its acceptance hereof, that such splitting
or division shall not result in any decrease of any rights of Borrower or any
Indemnitor (as defined in the Indemnity Agreement (defined below)) hereunder or
under any other Loan Document or any additional cost or potential liability to
Borrower or any Indemnitor that exceeds that which exists hereunder prior to
such splitting or division.

 

48



--------------------------------------------------------------------------------

Section 7.7. REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an officer
of Lender as to the loss, theft, destruction or mutilation of the Note or any
other Loan Document which is not of public record: (i) with respect to any Loan
Document other than the Note, Borrower will issue, in lieu thereof, a
replacement of such other Loan Document, dated the date of such lost, stolen,
destroyed or mutilated Loan Document in the same principal amount thereof and
otherwise of like tenor and (ii) with respect to the Note, (a) Borrower will
execute a reaffirmation of the portion of the Debt as evidenced by the Note
acknowledging that Lender has informed Borrower that the Note was lost, stolen
destroyed or mutilated and that such portion of the Debt continues to be an
obligation and liability of the Borrower as set forth in the Note, a copy of
which shall be attached to such reaffirmation or (b) if requested by Lender,
Borrower will execute a replacement note, provided, that Lender or Lender’s
custodian (at Lender’s option) shall provide to Borrower Lender’s (or Lender’s
custodian’s) then standard form of lost note affidavit and indemnity, which such
form shall be reasonably acceptable to Borrower.

Article 8. DUE ON SALE/ENCUMBRANCE

Section 8.1. LENDER RELIANCE. Borrower acknowledges that Lender has examined and
relied on the experience of Borrower and Sponsor in owning and operating
properties such as the Property in agreeing to make the loan secured hereby, and
will continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.

Section 8.2. NO SALE/ENCUMBRANCE.

(a) Except as provided in this Security Instrument, Borrower shall not cause or
permit a Sale or Pledge of the Property or any part thereof or any legal or
beneficial interest therein nor permit a Sale or Pledge of an interest in any
Restricted Party (in each case, a “Prohibited Transfer”), other than pursuant to
Leases of space at the Property to tenants in accordance with the applicable
provisions hereof, without the prior written consent of Lender.

(b) A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder; (iii) a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower’s right, title and
interest in and to (A) any Leases or any Rents or (B) the Property Documents;
(iv) if a Restricted Party is a corporation, any merger, consolidation or Sale
or Pledge of such corporation’s stock or the creation or issuance of new stock
in one or a series of transactions; (v) any action for partition of the Property
(or any portion thereof or interest therein) or any similar action instituted or
prosecuted by any Borrower, as a tenant-in-common, or by any other Person,
pursuant to any

 

49



--------------------------------------------------------------------------------

contractual agreement or other instrument or under Applicable Law (including,
without limitation, common law) and/or any other action instituted by (or at the
behest of) Borrower or its affiliates or consented to or acquiesced in by
Borrower or its affiliates which results in a Property Document Event; (vi) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
or limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new partnership interests; (vii) if a
Restricted Party is a limited liability company, any merger or consolidation or
the change, removal, resignation or addition of a managing member or non-member
manager (or if no managing member, any member) or the Sale or Pledge of the
membership interest of any member or any profits or proceeds relating to such
membership interest; (viii) if a Restricted Party is a trust or nominee trust,
any merger, consolidation or the Sale or Pledge of the legal or beneficial
interest in a Restricted Party or the creation or issuance of new legal or
beneficial interests; (ix) the removal or the resignation of Manager and/or
Parking Manager (including, without limitation, an Affiliated Manager) other
than in accordance with the applicable terms and conditions hereof; or (x) any
conversion (statutory or otherwise) of any Restricted Party.

Section 8.3. PERMITTED EQUITY TRANSFERS. Notwithstanding anything to the
contrary contained in this Article 8, the following transfers shall not be
Prohibited Transfers and shall be permitted without Lender’s consent: (a) a
transfer (but not a pledge) by devise or descent or by operation of law upon the
death of a member, partner or shareholder of a Restricted Party, (b) the
transfer (but not the pledge), in one or a series of transactions, of the stock,
partnership interests or membership interests (as the case may be) in a
Restricted Party, (c) in addition to the transfers permitted by clause (b), any
other transaction involving the direct and/or indirect equity interests in a
Restricted Party (other than a pledge) that would fit within the definition of
Prohibited Transfer (including, without limitation, a transaction of the type
described in clauses (iv), (vi), (vii) or (viii) of Section 8.2(b) hereof)
constituting a transfer of less than 10% of the direct and/or indirect equity
ownership of any Borrower, Guarantor, Sponsor any SPE Component Entity and/or
Affiliated Manager and (d) the sale, transfer or issuance of shares of common
stock in any Restricted Party that is a publicly traded entity, provided such
shares of common stock are listed on the New York Stock Exchange or another
nationally recognized stock exchange; provided, that, with respect to the
transfers listed in clauses (a), (b) or (c) above, each of the following are
complied with in connection with any such transfer: (A) Lender shall receive not
less than five (5) days prior written notice thereof, (B) no such transfers
shall result in a change in Control of Sponsor or Affiliated Manager (provided,
however, a “change in Control” of Sponsor or Affiliated Manager shall not be
deemed to have occurred for the purposes of this subsection (B) if any one of
the entities meeting the definition of “Sponsor” contained herein succeeds to
the interest of the then current Sponsor and such successor Sponsor Controls the
Affiliated Manager), (C) after giving effect to any such transfer, one of the
entities meeting the definition of “Sponsor” contained herein shall (I) own at
least a 51% direct or indirect equity interest in each of Borrower, Master
Lessee (if the Master Lease Termination has not occurred) and any SPE Component
Entity, (II) Control Borrower, Master Lessee (if the Master Lease Termination
has not occurred) and any SPE Component Entity and (III) control the day-to-day
operation of the Property, (D) after giving effect to any such transfer, the
Property (including, without limitation, the parking related activities thereon)
shall continue to be managed by Manager and Parking Manager (as applicable) or a
Qualified Manager, (E) in the case of the

 

50



--------------------------------------------------------------------------------

transfer of any direct or indirect equity ownership interests in Borrower,
Master Lessee (if the Master Lease Termination has not occurred) or in any SPE
Component Entity, the relevant provisions of Sections 4.2, 4.3 and 5.9 hereof
shall continue to be complied with after giving effect to such transfers, (F) in
the case of (1) the transfer of the management or parking management of the
Property to a new Affiliated Manager in accordance with the applicable terms and
conditions hereof, or (2) the transfer (in one or in a series of transactions)
in excess of 49% (in the aggregate) of any equity ownership interests
(I) directly in Borrower, Master Lessee (if the Master Lease Termination has not
occurred) or in any SPE Component Entity, or (II) in any Restricted Party whose
sole asset is a direct or indirect equity ownership interest in Borrower, Master
Lessee (if the Master Lease Termination has not occurred) or in any SPE
Component Entity, Lender shall receive a substantive non-consolidation opinion,
which such opinion shall be provided by outside counsel acceptable to Lender and
the Rating Agencies and shall otherwise be in form, scope and substance
reasonably acceptable to Lender and acceptable to the Rating Agencies (such
opinion, the “New Non-Consolidation Opinion”) addressing the relevant transfer,
(G) such transfers shall not cause a Property Document Event and (H) after
giving effect to any such transfer, the Guarantor Control Condition shall
continue to be satisfied.

Section 8.4. PERMITTED PROPERTY TRANSFERS (ASSUMPTION). Notwithstanding anything
to the contrary contained in this Article 8 and in addition to the transfers
permitted under Section 8.3, the following transfers shall not be Prohibited
Transfers and Lender’s consent to any transfers of the Property in its entirety
(at any time after the first (1st) anniversary of the closing of the Loan or at
any time prior to such date if Lender determines that such assignment or
transfer will not hinder, delay or prevent Lender from completing a Secondary
Market Transaction (as defined in Section 19.3)) shall not be withheld;
provided, that, in each case, Lender receives sixty (60) days prior written
notice of each such transfer hereunder and no Event of Default is continuing,
and further provided that, the following additional requirements are satisfied:

(a) Borrower shall pay to Lender the Applicable Assumption / Transfer Fee
applicable to such transfer;

(b) Borrower shall pay any and all reasonable out-of-pocket costs incurred in
connection with each transfer of the Property (including, without limitation,
Lender’s reasonable counsel fees and disbursements and all recording fees, title
insurance premiums and mortgage and intangible taxes and the fees and expenses
of the Rating Agencies pursuant to clause (j) below);

(c) The proposed transferee (the “Transferee”) or Transferee’s Principals
(hereinafter defined) must have demonstrated expertise in owning and operating
properties similar in location, size and operation to the Property, which
expertise shall be reasonably determined by Lender; provided, however, in the
event one of the entities meeting the definition of “Sponsor” contained herein
owns (directly or indirectly) 51% or more of Transferee and Controls Transferee,
this subsection (c) shall be deemed satisfied (each of the aforesaid conditions,
collectively, the “Sponsor Conditions”). The term “Transferee’s Principals”
shall include Transferee’s (A) managing members, general partners or Controlling
shareholders and (B) such other members, partners or shareholders which directly
or indirectly shall own a 51% or greater interest in Transferee;

 

51



--------------------------------------------------------------------------------

(d) Transferee’s Principals shall, as of the date of such transfer, have an
aggregate net worth and liquidity reasonably acceptable to Lender; provided,
however, to the extent the Sponsor Conditions have been satisfied, this
subsection (d) shall also be deemed satisfied;

(e) Transferee, Transferee’s Principals and all other entities which may be
owned or controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been a party to any bankruptcy proceedings, voluntary
or involuntary, made an assignment for the benefit of creditors or taken
advantage of any insolvency act, or any act for the benefit of debtors within
seven (7) years prior to the date of the proposed transfer of the Property;

(f) Transferee shall assume all of the obligations of Borrower under the Loan
Documents in a manner satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
reasonably satisfactory to Lender (but which does not materially adversely
affect the rights of the Borrower under this Security Instrument, the Note, or
any of the other instruments and documents relating to the Loan);

(g) There shall be no material litigation or regulatory action pending or
threatened against, as applicable, Transferee, Transferee’s Principals or
Related Entities which is not reasonably acceptable to Lender;

(h) Transferee’s Principals and Related Entities shall not have defaulted
(beyond applicable notice and cure periods) under its or their obligations with
respect to any other indebtedness in a manner which is not reasonably acceptable
to Lender;

(i) Transferee must be able to satisfy all the representations and covenants set
forth in Section 4.3 hereof, and both Transferee and Transferee’s Principals
must be able to satisfy all the representations and covenants set forth in
Sections 4.2, 4.3 and 5.9 hereof, no Event of Default or event which, with the
giving of notice, passage of time or both, shall constitute an Event of Default,
shall otherwise occur as a result of such transfer, and Transferee and
Transferee’s Principals shall deliver (A) all organizational documentation
reasonably requested by Lender, which shall be reasonably satisfactory to
Lender, and (B) all certificates, agreements and covenants reasonably required
by Lender (including, without limitation, hazard insurance endorsements or
certificates or other similar evidence that the Policies required hereunder have
been obtained or maintained, as applicable);

(j) At Lender’s option, Borrower shall deliver to Lender a Rating Agency
Confirmation as to the transfer; provided, however, to the extent that the
Sponsor Conditions have been satisfied, this subsection (j) shall be deemed
satisfied;

(k) Transferee shall furnish to Lender (I) a New Non-Consolidation Opinion, (II)
a REMIC Opinion and (III) an opinion of counsel reasonably satisfactory to
Lender and its counsel (A) that the assumption of the Debt has been duly
authorized, executed and delivered, and that the Note, this Security Instrument,
the assumption agreement and the other Loan Documents are valid, binding and
enforceable against Transferee in accordance with their terms, and (B) that
Transferee and any entity which is a controlling stockholder, member or general
partner of Transferee have been duly organized, and are in existence and good
standing;

 

52



--------------------------------------------------------------------------------

(l) Borrower shall deliver, at its sole cost and expense, an endorsement to the
existing title policy insuring the Security Instrument, as modified by the
assumption agreement, as a valid first lien on the Property and naming the
Transferee as owner of the Property, which endorsement shall insure that, as of
the date of the recording of the assumption agreement, the Property shall not be
subject to any additional exceptions or liens other than those contained in the
title policy issued on the date hereof. Immediately upon a transfer of the
Property to such Transferee and the satisfaction of all of the above
requirements, the named Borrower herein shall be released from all liability
under this Security Instrument, the Note and the other Loan Documents accruing
after such transfer, and Guarantor under each of that certain Indemnity
Agreement in favor of Lender relating hereto dated of even date herewith (the
“Indemnity Agreement”) and the Environmental Indemnity, shall be released from
its obligations and liabilities thereunder accruing after such transfer provided
that a new indemnitor approved by Lender, which approval shall be granted or
withheld pursuant to Lender’s customary underwriting procedures, enters into and
delivers to Lender a new indemnity agreement and environmental indemnity
agreement in the form and content of the Indemnity Agreement and Environmental
Indemnity. The foregoing release shall be effective upon the date of such
transfer, but Lender agrees to provide written evidence thereof reasonably
requested by Borrower;

(m) Lender shall have received evidence reasonably acceptable to Lender that a
Property Document Event will not occur as a result of the proposed transfer; and

(n) Borrower’s obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the terms and conditions of this Section.

Any transfer made pursuant to and in accordance with the terms and provisions of
this Section 8.4 shall not be deemed to be a Prohibited Transfer. A consent by
Lender with respect to a transfer of the Property in its entirety to, and the
related assumption of the Loan by, a Transferee pursuant to this Section shall
not be construed to be a waiver of the right of Lender to consent to any
subsequent transfer of the Property.

Section 8.5. LENDER’S RIGHTS. Lender reserves the right to condition the consent
to a Prohibited Transfer requested hereunder upon (a) a modification of the
terms hereof and an assumption of the Note and the other Loan Documents as so
modified by the proposed Prohibited Transfer, (b) receipt of payment of a
transfer fee equal to one percent (1%) of the outstanding principal balance of
the Loan and all of Lender’s expenses incurred in connection with such
Prohibited Transfer, (c) receipt of a Rating Agency Confirmation with respect to
the Prohibited Transfer, (d) the proposed transferee’s continued compliance with
the covenants set forth in this Security Instrument (including, without
limitation, the covenants in Sections 4.2 , 4.3 and 5.9) and the other Loan
Documents, (e) a new manager and parking manager for the Property and a new
management agreement and parking management agreement, in each case,
satisfactory to Lender, and (f) the satisfaction of such other conditions and/or
legal opinions as Lender shall determine in its sole discretion to be in the
interest of Lender. All reasonable expenses incurred by Lender shall be payable
by Borrower whether or not Lender consents to the Prohibited Transfer. Lender
shall not be required to demonstrate any actual impairment of its security or
any increased risk of default hereunder in order to declare the Debt immediately
due and payable upon a Prohibited Transfer made without Lender’s consent. This
provision shall apply to each and every Prohibited Transfer, whether or not
Lender has consented to any previous Prohibited Transfer.

 

53



--------------------------------------------------------------------------------

Section 8.6. DEFINITIONS. As used in this Article 8 (and elsewhere in this
Security Instrument), the following terms shall have the following meanings:

(a) “AAI Sponsor” shall mean American Assets Trust, L.P., a Maryland limited
partnership.

(b) “Affiliated Manager” shall mean any Person serving as Manager and/or Parking
Manager in which Borrower, Master Lessee (if the Master Lease Termination has
not occurred), Guarantor, Sponsor, any SPE Component Entity or any affiliate of
such entities has, directly or indirectly, any legal, beneficial or economic
interest; it being understood that the provisions hereof and of the other Loan
Documents relating to Affiliated Managers shall only be deemed to apply to
Manager and/or Parking Manager so long as the foregoing condition is met with
respect to Manager and/or Parking Manager (as applicable).

(c) “Applicable Assumption / Transfer Fee” shall mean, with respect to each
applicable transfer hereunder requiring payment of the same, a fee equal to
(i) 0.25% of the Loan for the first such transfer, (ii) 0.50% of the Loan for
the second such transfer and (iii) 1% of the Loan for the each subsequent
transfer.

(d) “Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of an
entity, whether through ownership of voting securities, by contract or
otherwise.

(e) “Guarantor” shall mean American Assets Trust, L.P., a Maryland limited
partnership.

(f) “Guarantor Control Condition” shall mean a condition which shall be
satisfied to the extent that each of Borrower, Master Lessee (if the Master
Lease Termination has not occurred) and Guarantor are under common Control.

(g) “Investment Grade Rating” shall mean a long-term, unsecured debt rating of
not less than “BBB-” (or its equivalent) from each of the Rating Agencies.

(h) “Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

(i) “Property Documents” shall mean (individually or collectively as the context
requires) (i) Revocable Permit to use Dedicated Street Areas (related to the
tieback shoring) granted to Two Main Development LLC by the City of Portland,
Oregon, Office of Transportation, Bureau of Engineering and Development,
recorded in the Multnomah County Official Records on November 14, 2007 as
Recorder’s No. 2007-197618, (ii) Revocable Permit to use Dedicated Street Areas
(related to the basement under the sidewalk) granted to Two Main

 

54



--------------------------------------------------------------------------------

Development LLC by the City of Portland, Oregon, Office of Transportation,
Bureau of Engineering and Development, recorded in the Multnomah County Official
Records on February 8, 2008 as Recorder’s No. 2008-019219 and (iii) Easement and
Equitable Servitudes by and between Shorenstein Realty Services, LP and the
State of Oregon, acting by and through the Oregon Department of Environmental
Quality, dated as of June 12, 2009 and recorded in the Multnomah County Official
Records on September 4, 2009 as Recorder’s No. 2009-127204.

(j) “Property Document Event” shall mean any event which would, directly or
indirectly, cause a termination right under the Property Documents, right of
first refusal under the Property Documents, first offer under the Property
Documents or any other similar right under the Property Documents, cause any
termination fees to be due under the Property Documents or would cause a
Material Adverse Effect to occur under the Property Documents; provided,
however, any of the foregoing shall not be deemed a Property Document Event to
the extent Lender’s prior written consent is obtained with respect to the same.

(k) “Qualified Equityholder” shall mean any one of the following Persons (in
each case, tested immediately prior to the applicable transfer or other
applicable transaction):

(i) a pension fund, pension trust or pension account that (A) has total real
estate assets of at least $1 Billion (exclusive of the Property) and
(1) committed capital of at least of $250 Million (exclusive of the Property) or
(2) a net worth of at least $200 Million and a liquidity of at least $25 Million
(in each case, exclusive of the Property) and (B) is managed by a Person who
(I) is a nationally recognized manager of investment funds that regularly invest
in debt or equity interests relating to commercial real estate and (II) controls
at least $1 Billion of real estate equity assets (exclusive of the Property); or

(ii) a pension fund advisor who (A) is a nationally recognized manager of
investment funds that regularly invest in debt or equity interests relating to
commercial real estate, (B) controls at least $1 Billion of real estate equity
assets (exclusive of the Property) and (C) is acting on behalf of one or more
pension funds that, in the aggregate, satisfy the requirements of clause (i) of
this definition; or

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (A) with (1) a net worth of
at least $250 Million (exclusive of the Property) or (2) a net worth of at least
$200 Million and a liquidity of at least $25 Million (in each case, exclusive of
the Property) and (B) which controls real estate equity assets of at least $1
Billion (exclusive of the Property); or

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia)
(A) with (1) a combined capital and surplus of at least $250 Million (exclusive
of the Property) or (2) a net worth of at least $200 Million and a liquidity of
at least $25 Million (in each case, exclusive of the Property) and (B) who
controls real estate equity assets of at least $1 Billion (exclusive of the
Property); or

 

55



--------------------------------------------------------------------------------

(v) any Person (A) with an Investment Grade Rating or (B) who (i) has (1) a net
worth of at least $250 Million (exclusive of the Property) or (2) a net worth of
at least $200 Million and a liquidity of at least $25 Million (in each case,
exclusive of the Property) and (iii) controls real estate equity assets of at
least $1 Billion (exclusive of the Property);

provided, however, that (A) none of the foregoing Persons shall be deemed
Qualified Equityholders unless such Persons are regularly engaged in owning
and/or operating commercial real estate properties similar to the Property and
(B) in no event shall any Person be deemed to be a Qualified Equityholder to the
extent that such Person (I) is unable to make or comply with (or would not allow
Borrower to continue to make or comply with) any applicable representations and
covenants contained herein and/or in the other Loan Documents (including,
without limitation, those relating to ERISA, the Patriot Act, Embargoed Persons
and OFAC), (II) itself has been and/or any other Person owned or Controlled by
such Person or affiliated with such Person has been, within the ten (10) years
preceding the date of determination, the subject of any action or proceeding
under applicable Insolvency Laws or (III) is Controlled by and/or owned in any
material respect by any Person(s) which have ever convicted of a felony.

(l) “Rating Agency Confirmation” shall mean (i) prior to a Securitization or if
any Rating Agency fails to respond to any request for a Rating Agency
Confirmation with respect to any applicable matter or otherwise elects (orally
or in writing) not to consider any applicable matter, that Lender has (in
consultation with the Rating Agencies (if required by Lender)) approved the
matter in question in writing and (ii) from and after a Securitization (to the
extent the applicable Rating Agency has elected to consider the applicable
matter), a written affirmation from each of the Rating Agencies (obtained at
Borrower’s sole cost and expense) that the credit rating of the Securities by
such Rating Agency immediately prior to the occurrence of the event with respect
to which such Rating Agency Confirmation is sought will not be qualified,
downgraded or withdrawn as a result of the occurrence of such event, which
affirmation may be granted or withheld in such Rating Agency’s sole and absolute
discretion.

(m) “Restricted Party” shall mean Borrower, Master Lessee (if the Master Lease
Termination has not occurred), Guarantor, Sponsor, any SPE Component Entity, any
Affiliated Manager, or any shareholder, partner, member, non-member manager or
any direct or indirect legal or beneficial owner of any of the foregoing.

(n) “Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.

(o) “Sponsor” shall mean (i) AAI Sponsor or (ii) any Qualified Equityholder;
provided, that, (I) any entity comprising the defined term “Sponsor” above shall
not be deemed to be the “Sponsor” hereunder unless a state of facts exists that
would require such entity to be the “Sponsor” hereunder in order to satisfy the
conditions set forth in Sections 8.3(B) and 8.3(C) above (such event, a “Sponsor
Succession”), (II) any transfer which results in a Sponsor Succession shall
require, as a condition precedent to such transfer, payment to Lender of the
Applicable Assumption / Transfer Fee and (III) except as noted in the foregoing
subsection (II), no transfer fee shall be payable in connection with an equity
ownership transfer consummated in accordance with Section 8.3 hereof.

 

56



--------------------------------------------------------------------------------

Section 8.7. EASEMENT AGREEMENTS. By acceptance hereof, Lender agrees that it
shall execute and subordinate this Security Instrument and the other Loan
Documents to (and Borrower shall be permitted to enter into without Lender’s
consent) reasonable easements, restrictions, covenants, reservations and rights
of way in the ordinary course of Borrower’s business for traffic circulation,
ingress, egress, parking, access, utilities lines or for other similar purposes
(including, without limitation, easements for fire exiting purposes, traffic and
pedestrian circulation, landscaping and easements to governmental entities for
road widening and corner roundings); provided, that, in each case or taken as a
whole, the same do not have a Material Adverse Effect.

Article 9. PREPAYMENT

Section 9.1. PREPAYMENT. The Debt may be prepaid only in strict accordance with
the express terms and conditions of the Note and this Security Instrument
including the payment (if applicable) of any prepayment consideration or premium
due under the Note (whether due prior to or after the occurrence of an Event of
Default).

Article 10. DEFAULT

Section 10.1. EVENTS OF DEFAULT. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a) (i) any Monthly Payment (as defined in the Note) is not paid within five
(5) days of the date when due, (ii) any other portion of the Debt is not paid
within five (5) days of the date when due or (iii) the entire Debt is not paid
on or before the Maturity Date;

(b) if any of the Taxes or Other Charges are not paid within ten (10) days
following the date the same is due and payable except to the extent sums
sufficient to pay such Taxes and Other Charges have been deposited with Lender
in accordance with the terms of this Security Instrument;

(c) if the Policies are not kept in full force and effect, or if the Policies
are not delivered to Lender within ten (10) days of Lender’s written request;

(d) if the Property is subject to actual, physical waste;

(e) if Borrower or Master Lessee (if the Master Lease Termination has not yet
occurred) violates or does not comply with any of the provisions of Sections 3.7
(and does not cure such failure within ten days of written notice) or 4.3 or
Articles 8 or 13;

(f) if any representation or warranty of Borrower or any Person guaranteeing
payment of the Debt or any portion thereof or performance by Borrower of any of
the terms of this Security Instrument (including, without limitation, Guarantor)
or any general partner, managing member, principal or beneficial owner of any of
the foregoing, made herein or any guaranty or indemnity, or in any certificate,
report, financial statement or other instrument or document furnished to Lender
shall have been false or misleading in any material respect when made;

 

57



--------------------------------------------------------------------------------

(g) if (i) Borrower, Guarantor, Master Lessee (if the Master Lease Termination
has not yet occurred) or any SPE Component Entity or any general partner or
managing member of Borrower, Guarantor, Master Lessee (if the Master Lease
Termination has not yet occurred) or any SPE Component Entity shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets; or (ii) Borrower, Guarantor, Master Lessee (if the Master Lease
Termination has not yet occurred) or any SPE Component Entity or any general
partner or managing member of Borrower, Guarantor, Master Lessee (if the Master
Lease Termination has not yet occurred) or any SPE Component Entity shall make a
general assignment for the benefit of its creditors; or (iii) there shall be
commenced against Borrower, Guarantor, Master Lessee (if the Master Lease
Termination has not yet occurred) or SPE Component Entity or any general partner
or managing member of Borrower, Guarantor, Master Lessee (if the Master Lease
Termination has not yet occurred) or any SPE Component Entity any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
ninety (90) days; or (iv) there shall be commenced against Borrower, Guarantor,
Master Lessee (if the Master Lease Termination has not yet occurred) or any SPE
Component Entity or any general partner or managing member of Borrower,
Guarantor, Master Lessee (if the Master Lease Termination has not yet occurred)
or any SPE Component Entity any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
any order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within ninety (90) days from the entry thereof;
or (v) Borrower, Guarantor, Master Lessee (if the Master Lease Termination has
not yet occurred) or any SPE Component Entity or any general partner or managing
member of Borrower, Guarantor, Master Lessee (if the Master Lease Termination
has not yet occurred) or any SPE Component Entity shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), (iii) or (iv) above; or
(vi) Borrower, Guarantor, Master Lessee (if the Master Lease Termination has not
yet occurred) or any SPE Component Entity or any general partner or managing
member of Borrower, Guarantor, Master Lessee (if the Master Lease Termination
has not yet occurred) or any SPE Component Entity shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due;

(h) if Borrower shall be in default under any other mortgage, deed of trust,
deed to secure debt or other security agreement covering any part of the
Property whether it be superior or junior in lien to this Security Instrument;

(i) subject to Borrower’s contest rights contained in Section 3.12 hereof, if
the Property becomes subject to any mechanic’s, materialman’s or other lien
(other than a lien for local real estate taxes and assessments not then due and
payable) and the lien shall remain undischarged of record (by payment, bonding
or otherwise) for a period of ninety (90) days;

 

58



--------------------------------------------------------------------------------

(j) if any federal tax lien or final judgment is filed against Borrower,
Guarantor, any general partner or managing member of Borrower or Guarantor, or
the Property and same is not discharged of record within ninety (90) days after
same is filed;

(k) if Borrower fails to cure any violations of Applicable Laws within ninety
(90) days, of first having received notice thereof;

(l) if (i) Borrower fails to timely provide Lender with the written
certification and evidence referred to in Section 4.2 hereof and such failure is
not cured within five (5) days of written request, or (ii) Borrower consummates
a transaction which would cause the Security Instrument or Lender’s exercise of
its rights under this Security Instrument, the Note or the other Loan Documents
to constitute a nonexempt prohibited transaction under ERISA or result in a
violation of a state statute regulating governmental plans, subjecting Lender to
liability for a violation of ERISA or a state statute;

(m) if Borrower shall fail to reimburse Lender within ten (10) days of written
demand, with interest calculated at the Default Rate (defined below), for all
Insurance Premiums or Taxes, together with interest and penalties imposed
thereon, paid by Lender pursuant to this Security Instrument (other than amounts
paid by Lender from the Escrow Fund prior to the continuance of an Event of
Default);

(n) if Borrower shall fail to timely deliver to Lender an estoppel certificate
pursuant to the terms of Subsections 7.4(a) and does not cure such failure
within ten (10) days of written notice;

(o) if Borrower shall fail to timely deliver to Lender, after request by Lender,
the statements referred to in Section 3.11 in accordance with the terms thereof
and does not cure such failure within ten (10) days of written notice;

(p) if any default occurs in the performance of any guarantor’s or indemnitor’s
(including, without limitation, Guarantor’s) obligations under any guaranty or
indemnity executed in connection herewith (including, without limitation, the
Indemnity Agreement and the Environmental Indemnity) and such default continues
after the expiration of applicable grace periods set forth in such guaranty or
indemnity, or if any representation or warranty of any guarantor or indemnitor
thereunder shall be false or misleading in any material respect when made;

(q) if (A) the 1031 Exchange Transfer shall fail to occur within one-hundred
eighty (180) days of the date hereof, (B) if a default shall occur under the
Master Lease or (C) if the Master Lease Termination shall fail to occur within
five (5) days of the consummation of the 1031 Exchange Transfer;

(r) if (i) Borrower defaults under the Property Documents beyond the expiration
of applicable notice and grace periods, if any, thereunder, (ii) any of the
Property Documents are amended, supplemented, replaced, restated or otherwise
modified without Lender’s prior written

 

59



--------------------------------------------------------------------------------

consent or if Borrower consents to a transfer of any party’s interest thereunder
without Lender’s prior written consent, (iii) any Property Document is canceled,
terminated, surrendered or expires pursuant to its terms, unless in such case
Borrower enters into a replacement thereof in accordance with the applicable
terms and provisions hereof or (iv) a Property Document Event occurs (provided,
however, with respect to the events described in subsections (i) through
(iv) above, any such events shall not constitute an Event of Default hereunder
to the extent that (A) the same is curable by Borrower and (B) Borrower cures
the same within the earlier of (I) the timeframe required prior to the period in
which any such event would no longer be curable or (II) thirty (30) days after
Borrower’s receipt of notice thereof) (the foregoing, a “Property Document
EOD”);

(s) if Borrower or Master Lessee defaults under the Management Agreement or
Parking Management Agreement beyond the expiration of applicable notice and
grace periods, if any, thereunder or if the Management Agreement or Parking
Management Agreement is canceled, terminated or surrendered or, expires pursuant
to its terms or otherwise ceased to be in full force and effect, unless, in each
such case, Borrower, contemporaneously with such cancellation, termination,
surrendered, expiration or cessation, enters into a Replacement Management
Agreement with a Qualified Manager in accordance with the applicable terms and
provisions hereof for each of the management and parking management of the
Property (as applicable);

(t) if Borrower attempts to assign its rights under this Security Instrument or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;

(u) if, without Lender’s prior written consent, Borrower forgives or cancels any
material debt owed to it;

(v) if Borrower, any SPE Component Entity, Guarantor, any affiliate of Borrower,
any SPE Component Entity or any Guarantor, or any of their respective agents or
representatives shall commit any criminal act which results in the seizure,
forfeiture or loss of the Property;

(w) If Borrower misappropriates, converts or misapplies any (A) insurance
proceeds, (B) condemnation awards, (C) Rents or (D) funds disbursed by Lender
from any of the Reserve Accounts;

(x) With respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(y) if Guarantor revokes or attempts to revoke the Indemnity Agreement or the
Environmental Indemnity;

(z) if an uninsured material loss, theft, damage or destruction to Property
occurs and Borrower does not, within thirty (30) days of the occurrence thereof,
provide evidence reasonably acceptable to Lender that Borrower has the funds
necessary to consummate the applicable Restoration;

 

60



--------------------------------------------------------------------------------

(aa) if for more than thirty (30) days after notice from Lender, Borrower shall
continue to be in default under any other term, covenant or condition of the
Note, this Security Instrument or the other Loan Documents in the case of any
default which can be cured by the payment of a sum of money or for sixty
(60) days after notice from Lender in the case of any other default, provided
that if such default cannot reasonably be cured within such sixty (60) day
period and Borrower shall have commenced to cure such default within such sixty
(60) day period and thereafter diligently and expeditiously proceeds to cure the
same, such sixty (60) day period shall be extended for so long as it shall
require Borrower in the exercise of due diligence to cure such default, it being
agreed that no such extension shall be for a period in excess of one hundred
twenty (120) days; or

(bb) a default beyond applicable notice or cure periods (if any) shall occur
under any other Loan Documents.

Section 10.2. LATE PAYMENT CHARGE. If any monthly installment of principal or
interest is not paid on the date on which it was due, Borrower shall pay to
Lender upon demand an amount equal to the lesser of 2.5% of such unpaid portion
of the outstanding monthly installment of principal or interest then due or the
maximum amount permitted by Applicable Law, to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment, and such amount shall
be secured by this Security Instrument and the other Loan Documents.

Section 10.3. DEFAULT INTEREST. Borrower will pay, from the date of an Event of
Default through the earlier of the date upon which the Event of Default is cured
or the date upon which the Debt is paid in full, interest on the unpaid
principal balance of the Note at a per annum rate equal to the lesser of
(a) four percent (4%) plus the Applicable Interest Rate (as defined in the
Note), and (b) the maximum interest rate which Borrower may by law pay or Lender
may charge and collect (the “Default Rate”). Notwithstanding the foregoing, in
the event Borrower becomes liable for interest at the Default Rate under this
Section 10.3 (such interest, the “Default Interest”) due to the occurrence of a
Qualifying Non-Monetary Default (as defined in the Note), Borrower shall only be
liable for such Default Interest for a period not to exceed six (6) months
unless (i) Lender actively pursues a foreclosure action (or non-judicial
foreclosure) as a result of such Qualifying Non-Monetary Default (in which case,
Borrower shall be liable for Default Interest for a period equal to (I) the
duration of Lender’s pursuit of the remedies described above plus (II) the first
six (6) months following the occurrence of the applicable Qualifying
Non-Monetary Default (less any portion of such six (6) month period occurring
after Lender’s commencement of its pursuit of the remedies described above)) or
(ii) a monetary Event of Default shall at any time exist (in which case,
Borrower shall be liable for Default Interest from the date of the occurrence of
the applicable Qualifying Non-Monetary Default).

Article 11. RIGHTS AND REMEDIES

Section 11.1. REMEDIES. Except as expressly limited hereby or by the other Loan
Documents, during the continuance of any Event of Default, Borrower agrees that
Trustee or Lender may take such action, without notice or demand, as it deems
advisable to protect and enforce its rights against Borrower and in and to the
Property, including, but not limited to, the following actions, each of which
may be pursued concurrently or otherwise, at such time and in

 

61



--------------------------------------------------------------------------------

such order as Trustee or Lender may determine, in its sole discretion, without
impairing or otherwise affecting the other rights and remedies of Trustee or
Lender: (a) declare the entire unpaid Debt to be immediately due and payable;
(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Security Instrument under any applicable provision of law in which case
the Property or any interest therein may be sold for cash or upon credit in one
or more parcels or in several interests or portions and in any order or manner;
(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by Applicable Law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Security
Instrument for the balance of the Debt not then due, unimpaired and without loss
of priority; (d) sell for cash or upon credit the Property or any part thereof
and all estate, claim, demand, right, title and interest of Borrower therein and
rights of redemption thereof, pursuant to power of sale or otherwise, at one or
more sales, as an entity or in parcels, at such time and place, upon such terms
and after such notice thereof as may be required or permitted by law;
(e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note or in the other Loan Documents; (f) recover judgment on the Note either
before, during or after any proceedings for the enforcement of this Security
Instrument or the other Loan Documents; (g) seek and obtain the appointment of a
receiver, trustee, liquidator or conservator of the Property, without notice and
without regard for the adequacy of the security for the Debt and without regard
for the solvency of Borrower or of any Person, firm or other entity liable for
the payment of the Debt; (h) Lender may enter into or upon the Property, either
personally or by its agents, nominees or attorneys and dispossess Borrower and
its agents and servants therefrom, without liability for trespass, damages or
otherwise and exclude Borrower and its agents or servants wholly therefrom, and
take possession of all books, records and accounts relating thereto and Borrower
agrees to surrender possession of the Property and of such books, records and
accounts to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents of the Property and every part thereof; (v) require Borrower
to pay monthly in advance to Lender, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be occupied by Borrower; (vi) require Borrower to
vacate and surrender possession of the Property to Lender or to such receiver
and, in default thereof, Borrower may be evicted by summary proceedings or
otherwise; and (vii) apply the receipts from the Property to the payment of the
Debt, in such order, priority and proportions as Lender shall deem appropriate
in its sole discretion after deducting therefrom all expenses (including
reasonable attorneys’ fees) incurred in connection with the aforesaid operations
and all amounts necessary to pay the Taxes, Other Charges, insurance and other
expenses in connection with the Property, as well as just and reasonable
compensation for the services of Lender, its counsel, agents and employees;
(i) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (I) the right to take possession of the Personal
Property or any part thereof, and to

 

62



--------------------------------------------------------------------------------

take such other measures as Lender may deem necessary for the care, protection
and preservation of the Personal Property, and (II) request Borrower at its
expense to assemble the Personal Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Personal Property sent to Borrower
in accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute commercially reasonable notice to Borrower; (j) apply
any sums then deposited in the Escrow Fund, the Reserve Accounts and any other
sums held in escrow or otherwise by Lender in accordance with the terms of this
Security Instrument or any other Loan Document to the payment of the following
items in any order in its discretion: (i) Taxes and Other Charges;
(ii) Insurance Premiums; (iii) any other items or expenses for which such
Reserve or escrow was established; or (iv) (A) interest on the unpaid principal
balance of the Note, (B) the unpaid principal balance of the Note; or (C) all
other sums payable pursuant to the Note, this Security Instrument and the other
Loan Documents, including without limitation advances made by Lender pursuant to
the terms of this Security Instrument; (k) prior to Borrower’s cure, if
applicable, of the Event of Default giving rise thereto and Lender’s acceptance
of such cure (whether voluntarily or required by law) surrender the Policies
maintained pursuant to Article 3 hereof, collect the unearned Insurance Premiums
and apply such sums as a credit on the Debt in such priority and proportion as
Lender in its discretion shall deem proper, and in connection therewith,
Borrower hereby appoints Lender as agent and attorney in fact (which is coupled
with an interest and is therefore irrevocable) for Borrower to collect such
Insurance Premiums; (l) pursue such other remedies as Lender may have under
Applicable Law; (m) apply the undisbursed balance of any Net Proceeds Deficiency
deposit, together with interest thereon, to the payment of the Debt in such
order, priority and proportions as Lender shall deem to be appropriate in its
discretion; or (n) under the power of sale hereby granted, Lender shall have the
discretionary right to cause some or all of the Property, including any Personal
Property, to be sold or otherwise disposed of in any combination and in any
manner permitted by Applicable Law.

In the event of a sale, by foreclosure, power of sale, or otherwise, of less
than all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority. In the event of a sale, by foreclosure, power of sale,
or otherwise, Lender may bid for and acquire the Property and, in lieu of paying
cash therefor, may make settlement for the purchase price by crediting against
the Obligations the amount of the bid made therefor, after deducting therefrom
the expenses of the sale, the cost of any enforcement proceeding hereunder and
any other sums which Lender is authorized to deduct under the terms hereof, to
the extent necessary to satisfy such bid. Notwithstanding the provisions of this
Section 11.1 to the contrary, if any Event of Default as Subsection 10.1(g)
shall occur as to Borrower, Master Lessee (if the Master Lease Termination has
not yet occurred) or any SPE Component Entity, the entire unpaid Debt shall be
automatically due and payable, without any further notice, demand or other
action by Lender.

Section 11.2. APPLICATION OF PROCEEDS. The purchase money, proceeds and avails
of any disposition of the Property, or any part thereof, or any other sums
collected, paid to or received by Lender after the occurrence of an Event of
Default pursuant to the Note, this Security Instrument or the other Loan
Documents, may be applied by Lender to the payment of the Debt in such priority
and proportions as Lender in its discretion shall deem proper. Upon any
foreclosure sale or sales of all or any portion of the Property under the power
of sale herein granted, Lender may bid for and purchase the Property and shall
be entitled to apply all or any part of the Debt as a credit to the purchase
price.

 

63



--------------------------------------------------------------------------------

Section 11.3. RIGHT TO CURE DEFAULTS. Upon the occurrence of any Event of
Default, Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, make or do the same in such manner and to such extent as Lender may
deem necessary to protect the security hereof. Lender is authorized to enter
upon the Property for such purposes, or appear in, defend, or bring any action
or proceeding to protect its interest in the Property or to foreclose this
Security Instrument or collect the Debt, and the cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by law), with
interest as provided in this Section 11.3, shall constitute a portion of the
Debt and shall be due and payable to Lender upon demand. All such costs and
expenses incurred by Lender in remedying such Event of Default or such failed
payment or act or in appearing in, defending, or bringing any such action or
proceeding shall bear interest at the Default Rate, for the period after notice
from Lender that such cost or expense was incurred to the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by this Security Instrument and the other Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor.

Section 11.4. ACTIONS AND PROCEEDINGS. Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Borrower, which
Lender, in its discretion, decides should be brought to protect its interest in
the Property.

Section 11.5. RECOVERY OF SUMS REQUIRED TO BE PAID. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Debt as the same become due, without regard to whether or not the
balance of the Debt shall be due, and without prejudice to the right of Lender
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Borrower existing at the time such earlier action was commenced.

Section 11.6. EXAMINATION OF BOOKS AND RECORDS. Lender, its agents, accountants
and attorneys shall have the right to examine the records, books, management and
other papers of Borrower and each other “Indemnitor” under the Indemnity
Agreement delivered in connection herewith which reflect upon their financial
condition, at the Property or at any office regularly maintained by Borrower or
such other Indemnitor or where the books and records are located. Lender and its
agents shall have the right to make copies and extracts from the foregoing
records and other papers. In addition, Lender, its agents, accountants and
attorneys shall have the right to examine and audit the books and records of
Borrower and such other Indemnitor pertaining to the income, expenses and
operation of the Property during reasonable business hours at any office of
Borrower and such other Indemnitor where the books and records are located. To
the extent that any information obtained by Lender under this Section 11.6
constitutes Identified Information (defined below), the same shall be subject to
the restrictions on circulating the same to the General Public as set forth in
Section 19.5 below.

 

64



--------------------------------------------------------------------------------

Section 11.7. OTHER RIGHTS, ETC. (a) The failure of Lender to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Security Instrument. Borrower shall not be relieved of Borrower’s
obligations hereunder by reason of (i) the failure of Lender to comply with any
request of Borrower to take any action to foreclose this Security Instrument or
otherwise enforce any of the provisions hereof or of the Note or the other Loan
Documents, (ii) the release, regardless of consideration, of the whole or any
part of the Property, or of any Person liable for the Debt or any portion
thereof, or (iii) any agreement or stipulation by Lender extending the time of
payment or otherwise modifying or supplementing the terms of the Note, this
Security Instrument or the other Loan Documents.

(b) It is agreed that the risk of loss or damage to the Property is on Borrower,
and Lender shall have no liability whatsoever for decline in value of the
Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief, if any
such possession is requested or obtained, with respect to any Property or
collateral not in Lender’s possession.

(c) Trustee or Lender may resort for the payment of the Debt to any other
security held by Trustee or Lender in such order and manner as Lender, in its
discretion, may elect. Trustee or Lender may take action to recover the Debt, or
any portion thereof, or to enforce any covenant hereof without prejudice to the
right of Trustee or Lender thereafter to foreclose this Security Instrument. The
rights of Lender under this Security Instrument shall be separate, distinct and
cumulative and none shall be given effect to the exclusion of the others. No act
of Trustee or Lender shall be construed as an election to proceed under any one
provision herein to the exclusion of any other provision. Trustee and Lender
shall not be limited exclusively to the rights and remedies herein stated but
shall be entitled to every right and remedy now or hereafter afforded at law or
in equity.

Section 11.8. RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Lender may release
any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Security Instrument, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. This
Security Instrument shall continue as a lien and security interest in the
remaining portion of the Property.

Section 11.9. VIOLATION OF LAWS. If the Property is not in compliance with
Applicable Laws, Lender may, until such violations are remedied, impose
additional requirements upon Borrower in connection therewith including, without
limitation, monetary reserves or financial equivalents.

Section 11.10. RIGHT OF ENTRY. Lender and its agents shall have the right to
enter and inspect the Property at all reasonable times, subject to the rights of
tenants under Leases.

 

65



--------------------------------------------------------------------------------

Section 11.11. EXCULPATION; ACCEPTANCE OF CURE.

(a) All rights and remedies of Lender under this Security Instrument and the
other Loan Documents are expressly made subject to the limitations and
exculpations set forth in Article 15, below. In the event of any conflict
between the terms and conditions hereof and those contained in Article 15
hereof, the terms and conditions of Article 15 hereof shall control.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, Lender shall not refuse to accept a Complete Cure (defined below)
by Borrower of any Event of Default by Borrower susceptible thereto unless
Lender (A) has commenced foreclosure proceedings (judicial or non-judicial) and
(B) is not otherwise required to accept such Complete Cure under Applicable Law.
Lender and Borrower will return to a status quo pro ante after the consummation
of any such Complete Cure by Borrower made in accordance with the foregoing. As
used above, the term “Complete Cure” shall mean a complete and total cure of the
applicable Event of Default in a manner reasonably acceptable to Lender, which
such cure shall be deemed to include, without limitation, (A) both the payment
of any sums due and the performance of any obligations under, in each case, the
Loan Documents associated with such applicable Event of Default, (B) in the case
of a non-monetary Event of Default, the performance of such additional acts
(such as the furnishing of opinions) in connection therewith as may be
reasonably required by Lender and (C) the payment of (1) any applicable Default
Interest and (2) the entire amount of the Debt to the extent that the Debt shall
have been accelerated in accordance with the applicable terms and conditions of
the Loan Documents in connection with the applicable Event of Default and such
acceleration is permitted under applicable law.

Article 12. ENVIRONMENTAL INDEMNITY

Section 12.1. ENVIRONMENTAL INDEMNITY. Simultaneously herewith, Borrower and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity shall (a) constitute a Loan Document for all
purposes hereof and of the other Loan Documents and (b) not be secured by the
Security Instrument (unless Lender expressly opts to the contrary in accordance
with the express terms and conditions of the Environmental Indemnity). As used
herein, the term “Environmental Indemnity” shall mean that certain Environmental
Indemnity Agreement, dated as of the date hereof, executed by Borrower and
Guarantor in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

Article 13. INDEMNIFICATION

Section 13.1. GENERAL INDEMNIFICATION. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement, punitive
damages, foreseeable and unforeseeable consequential damages, of whatever kind
or nature (including but not limited to attorneys’ fees and other costs of
defense) (the “Losses”) imposed upon or incurred by or asserted against any
Indemnified Parties (defined below) and directly or indirectly arising out of or
in any way relating to any one or more of the following which shall have
occurred prior to the foreclosure of this Security Instrument (or delivery and
acceptance of a deed in lieu of such foreclosure), except to the extent any of
the following are attributable to

 

66



--------------------------------------------------------------------------------

the gross negligence or willful misconduct of an Indemnified Party: (a) any and
all lawful action that may be taken by Lender in connection with the enforcement
of the provisions of this Security Instrument or the Note or any of the other
Loan Documents, whether or not suit is filed in connection with same, or in
connection with Borrower and/or any partner, joint venturer or shareholder
thereof becoming a party to a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding; (b) any accident, injury to or
death of Persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (c) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(d) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (e) the failure
of any Person other than an Indemnified Party to file timely with the Internal
Revenue Service an accurate Form 1099 B, Statement for Recipients of Proceeds
from Real Estate, Broker and Barter Exchange Transactions, which may be required
in connection with this Security Instrument, or to supply a copy thereof in a
timely fashion to the recipient of the proceeds of the transaction in connection
with which this Security Instrument is made; (f) any failure of the Property to
be in compliance with any Applicable Laws; (g) the enforcement by any
Indemnified Party of the provisions of this Article 13; (h) any and all claims
and demands whatsoever which may be asserted against Lender by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants, or agreements contained in any Lease; (i) the payment
and/or non-payment of any commission, charge or brokerage fee to anyone which
may be payable in connection with the funding of the loan evidenced by the Note
and secured by this Security Instrument; or (j) any misrepresentation made by
Borrower in this Security Instrument or any other Loan Document. Any amounts
payable to Lender by reason of the application of this Section 13.1 shall become
immediately due and payable and shall bear interest at the Default Rate from the
date written notice demanding payment for the amount suffered as a result of
such loss or damage is delivered to Borrower by Lender until paid. As used
herein, the term “Indemnified Parties” means Lender and any Person who is or
will have been involved in the origination of the loan evidenced by the Note,
any Person who is or will have been involved in the servicing of the loan
evidenced by the Note, any Person in whose name the encumbrance created by this
Security Instrument is or will have been recorded, Persons and entities who may
hold or acquire or will have held a full or partial interest in the loan
evidenced by the Note (including, but not limited to, Investors (as defined
herein) or prospective Investors in the Securities (as defined herein), as well
as custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the loan evidenced by the Note as well as the respective
directors, officers, shareholders, partners, employees, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including
but not limited to any other Person who holds or acquires or will have held a
participation or other full or partial interest in the loan evidenced by the
Note or the Property, whether during the term of the loan evidenced by the Note
or as a part of or following a foreclosure of the loan evidenced by the Note and
including, but not limited to, any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business)).

Section 13.2. MORTGAGE AND/OR INTANGIBLE TAX. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any

 

67



--------------------------------------------------------------------------------

Indemnified Parties and directly or indirectly arising out of or in any way
relating to any tax on the making and/or recording of this Security Instrument,
the Note or any of the other Loan Document, except for income taxes and
franchise taxes (imposed in lieu of income taxes) imposed on an Indemnified
Party as a result of a present or former connection between the jurisdiction of
the government or taxing authority imposing such tax and the Indemnified Party
(excluding a connection arising solely from the Indemnified Party having
executed, delivered, or performed its obligations or received a payment under,
or enforced, this Security Instrument, the Note and the other Loan Documents) or
any political subdivision or taxing authority thereof or therein.

Section 13.3. ERISA INDEMNIFICATION. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
attorneys’ fees and costs incurred in the investigation, defense, and settlement
of Losses incurred in correcting any prohibited transaction or in the sale of a
prohibited loan, and in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in Lender’s sole discretion) that
Lender may incur, directly or indirectly, as a result of a default under
Sections 4.2 or 5.9.

Section 13.4. DUTY TO DEFEND; ATTORNEYS’ FEES AND OTHER FEES AND EXPENSES. Upon
written request by any Indemnified Party to whom indemnification is owed
pursuant to the preceding provisions of this Article 13, Borrower shall defend
such Indemnified Party (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals reasonably approved
by the Indemnified Parties. Notwithstanding the foregoing, any Indemnified
Parties may, if they reasonably believe that their interests are not properly
being represented by the counsel selected by Borrower, engage their own
attorneys and other professionals to defend them. Upon demand, Borrower shall
pay or, in the sole and absolute discretion of the Indemnified Parties to whom
indemnification is owed pursuant to the preceding provisions of this Article 13,
reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

Article 14. WAIVERS

Section 14.1. WAIVER OF COUNTERCLAIM. Borrower hereby waives the right to assert
a counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with this Security Instrument, the Note, any of the other Loan
Documents, or the Obligations. The foregoing shall not be deemed a waiver of
Borrower’s right to assert in a separate proceeding any claim against Lender
which otherwise would constitute a defense, setoff, counterclaim or cross-claim
of any nature arising from and after the date hereof.

Section 14.2. MARSHALLING AND OTHER MATTERS. Borrower hereby waives, to the
extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein. Further, Borrower hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Security Instrument on behalf of Borrower, and on behalf of
each and every Person acquiring any interest in or title to the Property
subsequent to the date of this Security Instrument and on behalf of all Persons
to the extent permitted by Applicable Law.

 

68



--------------------------------------------------------------------------------

Section 14.3. WAIVER OF NOTICE. Borrower shall not be entitled to any notices of
any nature whatsoever from Trustee or Lender except with respect to matters for
which this Security Instrument, the Note, or the other Loan Documents provides
for the giving of notice by Trustee or Lender to Borrower and except with
respect to matters for which Trustee or Lender is required by Applicable Law to
give notice, and Borrower hereby expressly waives the right to receive any
notice from Trustee or Lender with respect to any matter for which this Security
Instrument does not specifically and expressly provide for the giving of notice
by Trustee or Lender to Borrower or as required by law.

Section 14.4. DETERMINATIONS BY LENDER. Except as otherwise specifically set
forth in the Note, this Security Instrument, or the other Loan Documents,
wherever pursuant to this Security Instrument (i) Lender exercises any right
given to it to approve or disapprove, (ii) any arrangement or term is to be
satisfactory to Lender, or (iii) any other decision or determination is to be
made by Lender, the decision of Lender to approve or disapprove, all decisions
that arrangements or terms are satisfactory or not satisfactory, and all other
decisions and determinations made by Lender, shall be based upon a standard of
reasonability. All approvals of or waivers by Lender in respect of any of the
terms, conditions or requirements of this Security Instrument must be in
writing. No waiver with respect to any condition, breach or other matter shall
extend to or be taken in any manner whatsoever to affect any other condition,
breach or matter or affect Lender’s rights resulting therefrom.

Section 14.5. SURVIVAL. The indemnifications made pursuant to Section 13.3 shall
continue indefinitely in full force and effect and shall survive and shall in no
way be impaired by: any satisfaction or other termination of this Security
Instrument, any assignment or other transfer of all or any portion of this
Security Instrument or Lender’s interest in the Property (but, in such case,
shall benefit both Indemnified Parties and any assignee or transferee), any
exercise of Lender’s rights and remedies pursuant hereto including but not
limited to foreclosure or acceptance of a deed in lieu of foreclosure, any
exercise of any rights and remedies pursuant to the Note or any of the other
Loan Documents, any transfer of all or any portion of the Property (whether by
Borrower or by Lender following foreclosure or acceptance of a deed in lieu of
foreclosure or at any other time), any amendment to this Security Instrument,
the Note or the other Loan Documents, and any act or omission that might
otherwise be construed as a release or discharge of Borrower from the
obligations pursuant hereto. Notwithstanding the foregoing, upon a permitted
transfer of Borrower’s fee interest in the Property pursuant to and in
accordance with Article 8 or after Lender has obtained possession of the
Property to the exclusion of Borrower in connection with an exercise of remedies
under the Loan Documents, the transferring Borrower shall be released from any
liability thereafter accruing under any such indemnification provision (other
than as to matters which have already occurred).

Section 14.6. WAIVER OF TRIAL BY JURY. BORROWER HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE APPLICATION FOR THE LOAN
EVIDENCED BY THE NOTE, THE NOTE, THIS SECURITY INSTRUMENT OR THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS
OR AGENTS IN CONNECTION THEREWITH.

 

69



--------------------------------------------------------------------------------

Article 15. EXCULPATION

Section 15.1. EXCULPATION. All rights and remedies of Lender under this Security
Instrument and the other Loan Documents are expressly made subject to the
limitations and exculpations set forth in Article 14 of the Note, the provisions
of which are incorporated herein by this reference. In the event of any conflict
between the terms and conditions hereof and those contained in Article 14 of the
Note, the terms and conditions of Article 14 of the Note shall control.

Article 16. NOTICES

Section 16.1. NOTICES. (a) All notices or other written communications hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person with receipt acknowledged by the recipient thereof, (ii) one (l) Business
Day (defined below) after having been deposited for overnight delivery with any
reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

 

If to Borrower and/or Master Lessee:   

AAT Oregon Office I, LLC

11455 El Camino Real, Suite 200

San Diego, California 92130

Attention: John W. Chamberlain and Robert Barton

Facsimile No.: (858) 350-2620

and a copy by e-mail to:    gis@smclawoffices.com If to Lender:   

PNC Bank, National Association

c/o Midland Loan Services, Inc.

10851 Mastin

Suite # 300

Overland Park, Kansas 66210

Reference Loan Number 940960046

Facsimile No.: (913) 253-9718

with a copy to:   

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Gerard Keegan, Esq.

Facsimile No.: (212) 210-9444

 

70



--------------------------------------------------------------------------------

or addressed as such party may from time to time designate by written notice to
the other parties. Either party by notice to the other may designate additional
or different addresses for subsequent notices or communications. For purposes of
this Security Instrument, “Business Day” shall mean any day other than Saturday,
Sunday or any other day on which banks are authorized or required to close in
New York, New York, San Diego, California or Portland, Oregon.

Article 17. SERVICE OF PROCESS

Section 17.1. CONSENT TO SERVICE. (a) Borrower will maintain a place of business
or an agent for service of process in Portland, Oregon and give prompt notice to
Lender of the address of such place of business and of the name and address of
any new agent appointed by it, as appropriate. Borrower further agrees that the
failure of its agent for service of process to give it notice of any service of
process will not impair or affect the validity of such service or of any
judgment based thereon. If, despite the foregoing, there is for any reason no
agent for service of process of Borrower available to be served, and if it at
that time has no place of business in Portland, Oregon, then Borrower
irrevocably consents to service of process by registered or certified mail,
postage prepaid, to it at its address given in or pursuant to Section 16.1
above.

(b) Borrower initially designates Corporation Services Company with offices on
the date hereof at 285 Liberty Street NE, Salem, Oregon 97301, Attention:
Service of Process, Facsimile No.: (302) 636-5454, to receive for and on behalf
of Borrower service of process with respect to this Security Instrument and the
other Loan Documents; provided, that, no notice shall be effective unless,
contemporaneously therewith, a copy thereof is sent by nationally recognized
overnight courier (such as FedEx or UPS) to American Assets Trust, L.P.,
Attention: John W. Chamberlain and Robert Barton, with offices on the date
hereof at 11455 El Camino Real, Suite 200, San Diego, California 92130. With
respect to the aforesaid “copy” agent and address, (i) Borrower shall give
Lender prior written notice of any change in such agent and/or address, (ii) the
failure of any such agent to give Borrower notice of the same will not impair or
affect the validity of such service or of any judgment based thereon and
(iii) if, despite the foregoing, there is for any reason no such agent available
to receive said copy, then Borrower irrevocably consents to service of process
by registered or certified mail, postage prepaid, to it at its address given in
or pursuant to Section 16.1 above.

Article 18. APPLICABLE LAW

Section 18.1. CHOICE OF LAW. THIS SECURITY INSTRUMENT SHALL BE DEEMED TO BE A
CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF THE STATE OF OREGON AND SHALL IN
ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF OREGON AND APPLICABLE FEDERAL LAWS OF THE UNITED STATES OF
AMERICA.

 

71



--------------------------------------------------------------------------------

Section 18.2. USURY LAWS. This Security Instrument and the Note are subject to
the express condition that at no time shall Borrower be obligated or required to
pay interest on the Debt at a rate which could subject the holder of the Note to
either civil or criminal liability as a result of being in excess of the maximum
interest rate which Borrower is permitted by Applicable Law to contract or agree
to pay. If by the terms of this Security Instrument or the Note, Borrower is at
any time required or obligated to pay interest on the Debt at a rate in excess
of such maximum rate, the rate of interest under the Security Instrument and the
Note shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of the Note. All sums
paid or agreed to be paid to Lender for the use, forbearance, or detention of
the Debt shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Note
until payment in full so that the rate or amount of interest on account of the
Debt does not exceed the maximum lawful rate of interest from time to time in
effect and applicable to the Debt for so long as the Debt is outstanding.

Section 18.3. PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any Applicable Law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.

Article 19. SECONDARY MARKET

Section 19.1. TRANSFER OF LOAN. Lender may, at any time following the initial
funding of the Loan, enter into any Secondary Market Transaction, sell, transfer
or assign any or all servicing rights with respect to the Loan and/or or issue
Securities (as defined below) in connection therewith. Lender may forward to any
Rating Agency, each actual or potential purchaser, transferee, assignee,
servicer, participant or investor in any Secondary Market Transaction
(collectively, the “Investor” and the “Investors”), all documents and
information which Lender now has or may hereafter acquire relating to the Debt,
Sponsor, Indemnitor, Borrower, and the Property, whether furnished by Borrower,
or otherwise, as Lender determines necessary or desirable. Subject to any
specific limitations contained herein, Borrower agrees to reasonably cooperate
with Lender in connection with any Secondary Market Transaction, including,
without limitation, the delivery of an estoppel certificate in accordance
therewith, and such other documents as may be reasonably requested by Lender.
Borrower shall also furnish (and Borrower consents to Lender furnishing) to such
Investors or Rating Agencies any and all information concerning the Property,
the Leases, the financial condition of Borrower, Indemnitor or Sponsor as may be
requested by Lender, any Investor or Rating Agency in connection with any
Secondary Market Transaction. Lender may, from time to time, retain or assign
responsibility for servicing the Note, this Security Instrument, and the other
Loan Documents, or may delegate some or all of such responsibility and/or
obligations to a servicer including, but not limited to, any subservicer,
special servicer or master servicer (each of the forgoing, collectively and as
applicable, “Servicer”); provided, however, that (I) Borrower shall only be
required to deal with one Servicer designated from time to time with respect to
any consents, approvals, notices, required from, or to, Lender pursuant to the
Loan Documents (it being understood that

 

72



--------------------------------------------------------------------------------

other Servicers may replace and/or otherwise succeed such Servicer and any
Servicer may need to consult with other Persons that hold a portion of Lender’s
rights and obligations under the Loan or with the Rating Agencies in connection
with any such consent, approval or notice), (II) the time periods for Lender
approvals under the Loan Documents (to the extent applicable) shall not be
increased and Borrower shall not be required to pay multiple fees and expenses
(or higher fees and expenses) if more than one Servicer is consulted by such
Servicer and (III) other than Borrower’s right to refuse to deal with multiple
Servicers and/or to pay the fees of multiple Servicers, in each case, in a
manner consistent with the foregoing, the failure of Lender or any Servicer to
comply with the provisions of this sentence shall not otherwise waive, abrogate
or otherwise affect Borrower’s other obligations hereunder or any of the other
Loan Documents. Lender may make such assignment or delegation on behalf of the
Investors if the Note is sold or this Security Instrument or the other Loan
Documents are assigned. All references to Lender herein shall refer to and
include any such servicer to the extent applicable.

Section 19.2. CONVERSION TO REGISTERED FORM. At the request and the expense of
Lender, Borrower shall appoint, as its agent, a registrar and transfer agent
(the “Registrar”) reasonably acceptable to Lender which shall maintain, subject
to such reasonable regulations as it shall provide, such books and records as
are necessary for the registration and transfer of the Note in a manner that
shall cause the Note to be considered to be in registered form for purposes of
Section 163(f) of the Code. The option to convert the Note into registered form
once exercised may not be revoked. Any agreement setting out the rights and
obligation of the Registrar shall be subject to the reasonable approval of
Lender. Borrower may revoke the appointment of any particular Person as
Registrar, effective upon the effectiveness of the appointment of a replacement
Registrar. The Registrar shall not be entitled to any fee from Borrower or
Lender or any other lender in respect of transfers of the Note and Security
Instrument (other than Taxes and governmental charges and fees).

Section 19.3. COOPERATION. Borrower acknowledges that Lender shall have the
right to (a) sell or otherwise transfer the Loan (or any portion thereof and/or
interest therein), (b) to sell participation interests in the Loan (or any
portion thereof and/or interest therein) or (c) to securitize the Loan (or any
portion thereof and/or interest therein) in a single asset securitization or a
pooled asset securitization. The transaction referred to in clauses (a), (b) and
(c) above shall hereinafter be referred to collectively as “Secondary Market
Transactions” and the transactions referred to in clause (c) shall hereinafter
be referred to as a “Securitization”. Any certificates, notes or other
securities issued in connection with a Securitization are hereinafter referred
to as “Securities”. Borrower shall cooperate in good faith with Lender in
effecting any such Secondary Market Transaction and shall cooperate in good
faith to implement all requirements imposed by any Rating Agencies or Investors
in connection therewith. Without limitation of the foregoing, in connection with
any Secondary Market Transaction, Borrower agrees, upon Lender’s written
request, to (A) obtain opinions of counsel, which may be relied upon by Lender,
the Rating Agencies and their respective counsel, agents and representatives, as
to matters of Delaware and federal bankruptcy law relating to limited liability
companies in a form and from counsel reasonably acceptable to Lender,
(B) restructure the Junior Loan so that Borrower is no longer the debtor
thereunder and to enter into such modifications hereof and of the other Loan
Documents and such other agreements as may be reasonably requested by Lender in
connection therewith and (C) enter into and effectuate all structural or other
changes to the Loan (including delivery of one or more new component notes to
replace the Note or modify the

 

73



--------------------------------------------------------------------------------

Note to reflect multiple components of the Loan and such new notes or modified
note may have different interest rates and amortization schedules),
modifications to any Loan Documents, delivery of opinions of counsel acceptable
to the Rating Agencies or Investors and addressing such matters as the Rating
Agencies or Investors may require; provided, however, notwithstanding anything
to the contrary in this Security Instrument, the Note, or the other Loan
Documents, Borrower shall not be required to modify any Loan Documents (or
otherwise take any action) which would (i) modify the initial weighted average
interest rate payable under the Note, (ii) modify the stated maturity of the
Note, (iii) modify the aggregate amortization of principal of the Note,
(iv) modify any other material economic term of the Loan, (v) decrease the time
periods during which Borrower is permitted to perform its obligations under this
Security Instrument or any of the other Loan Documents, or (vi) otherwise
increase Borrower’s or Indemnitor’s obligations or decrease any of their rights
or protections in any material respect under the Note, this Security Instrument
or any of the other Loan Documents except as otherwise expressly permitted
herein. Borrower shall provide such information, documents and agreements
relating to Borrower, Indemnitor, Sponsor, the Property, the Property Documents
and any tenants of the Improvements as Lender may reasonably request in
connection with a Secondary Market Transaction. Lender shall have the right to
provide to Investors or Rating Agencies any information in its possession,
including, without limitation, financial statements relating to Borrower,
Sponsor, Indemnitor, the Property and any tenant of the Improvements. Borrower
acknowledges that certain information regarding the Loan and the parties
thereto, Sponsor and the Property may be included in Disclosure Documents
(defined below) and may also be included in filings with the Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and may be made available to Investors, the Rating Agencies,
and service providers relating to any Secondary Market Transaction. With respect
to Borrower’s cooperation in connection with any Secondary Market Transaction
under this Article 19, Lender shall pay its own costs and expenses and shall
reimburse Borrower for Borrower’s initial (as opposed to ongoing), reasonable,
demonstrable, out of pocket, third party costs and expenses incurred as a direct
result of such cooperation.

Section 19.4. PROVIDED INFORMATION; LIABILITY.

(a) Borrower shall indemnify Lender and its officers, directors, partners,
employees, representatives, agents and affiliates against any losses, claims,
damages or liabilities (collectively, the “Liabilities”) to which Lender and/or
its officers, directors, partners, employees, representatives, agents and/or
affiliates may become subject in connection with any Disclosure Document and/or
any Covered Rating Agency Information, in each case, insofar as such Liabilities
arise out of or are based upon any untrue statement of any material fact in the
Provided Information and/or arise out of or are based upon the omission to state
a material fact in the Provided Information required to be stated therein or
necessary in order to make the statements in the applicable Disclosure Document
and/or Covered Rating Agency Information, in light of the circumstances under
which they were made, not misleading.

(b) The liabilities and obligations of both Borrower and Lender under this
Section 19.4 shall survive the termination of this Security Instrument and the
satisfaction and discharge of the Debt. Failure by Borrower and/or any Borrower
Party to promptly comply with this Article 19 shall, at Lender’s option,
constitute a breach of the terms thereof and/or an Event of

 

74



--------------------------------------------------------------------------------

Default. Borrower (on its own behalf and on behalf of each Borrower Party)
hereby expressly authorizes and appoints Lender its attorney-in-fact to take any
actions required of any Borrower Party under this Article 19 in the event any
Borrower Party fails to do the same, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest.

(c) As used herein, the term (i) “Borrower Party” and “Borrower Parties” shall
mean each of Borrower, Sponsor and Guarantor; (ii) “Covered Rating Agency
Information” shall mean any Provided Information furnished to the Rating
Agencies in connection with issuing, monitoring and/or maintaining the
Securities; (iii) “Disclosure Documents” shall mean, collectively and as
applicable, any offering circular, prospectus, prospectus supplement, private
placement memorandum or other offering document, in each case, in connection
with a Securitization; and (iv) “Provided Information” shall mean any
information provided by or on behalf of any of Borrower, Sponsor or Guarantor in
connection with the Loan, the Property, such Person and/or any related matter or
Person.

Section 19.5. DISCLOSURE OF INFORMATION. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, (a) each of Borrower
and Lender shall be permitted to make disclosures regarding the Loan (including,
without limitation, any information obtained and/or provided in connection
therewith) in connection with their respective ordinary course reporting under
applicable laws (including, without limitation, applicable securities laws), to
their respective investors or regulators and/or as may be required by applicable
law, in each case, without the approval of the other Person and (b) if the
Rating Agencies hired to rate the Securities and/or any Investor request that
Lender and/or Servicer approve the release by such Person(s) to the General
Public of any non-public information relating to Sponsor and/or pertaining to
the financial performance of the Property that has been previously identified by
Borrower to Lender in writing as being confidential or proprietary (the
“Identified Information”), Lender and/or Servicer shall not consent to such
release without the prior, good faith and reasonable written consent of
Borrower; provided, however, in no event shall Lender or Servicer be prohibited
from disclosing, or consenting to the disclosure of any information (including,
without limitation, any Identified Information) in connection with any Secondary
Market Transaction (including, without limitation, to any Investor and/or any
accountants, legal counsel and other similar agents of any Investor) or any
applicable legal or regulatory requirement. As used herein, the term “General
Public” shall mean Persons in the general public or population and shall not be
deemed to include any Servicer, Lender, Investors, Rating Agencies, governmental
or quasi-governmental and regulatory authorities, the direct and indirect
constituent owners of such Persons, officers, directors or affiliates of such
Persons or, in each case, any accountants, legal counsel and other similar
agents of any of the foregoing.

Article 20. COSTS

Section 20.1. PERFORMANCE AT BORROWER’S EXPENSE.

(a) Subject to any applicable express limitations set forth herein and/or in the
other Loan Documents, Borrower covenants and agrees to pay its own costs and
expenses and pay, or, if Borrower fails to pay, to reimburse, Lender, upon
receipt of written notice from Lender, for Lender’s reasonable costs and
expenses (including reasonable, actual attorneys’ fees and disbursements) in
each case, incurred by Lender in accordance with this Security Instrument or

 

75



--------------------------------------------------------------------------------

the other Loan Documents in connection with (i) the preparation, negotiation,
execution and delivery of this Security Instrument, the Note and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower;
(ii) Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Security Instrument, the Security
Instrument, the Note and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) the negotiation,
preparation, execution and delivery of any consents, amendments, waivers or
other modifications to this Security Instrument, the Note and the other Loan
Documents and any other documents or matters requested by Lender; (iv) securing
Borrower’s compliance with any requests made pursuant to the provisions of this
Security Instrument or the other Loan Documents; (v) the filing and recording
fees and expenses, title insurance and reasonable fees and expenses of counsel
for providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the lien in favor of Lender pursuant to this
Security Instrument, the Security Instrument, the Note and the other Loan
Documents; (vi) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Security
Instrument, the Note, the other Loan Documents, the Property, or any other
security given for the Loan; and (vii) enforcing any obligations of or
collecting any payments due from Borrower under this Security Instrument, the
Note and the other Loan Documents or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Security Instrument and the other Loan Documents in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings (which
such costs and expenses shall be deemed to include, without limitation and in
each case, any special servicing fees, liquidation fees, modification fees,
work-out fees and other similar costs or expenses payable to any servicer,
trustee and/or special servicer of the Loan (or any portion thereof and/or
interest therein)); provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender.

(b) Borrower acknowledges and confirms that Lender may (subject to any
limitations contained elsewhere in this Security Instrument) impose certain
reasonable administrative, processing and/or commitment fees in connection with
(a) the extension, renewal, modification, amendment and termination of the Loan,
(b) the release or substitution of collateral therefor, (c) if an Event of
Default occurs and the Loan is transferred to a special servicer, (d) obtaining
certain consents, waivers and approvals required hereunder (including, without
limitation, Rating Agency Confirmations), and/or (e) the review of any Major
Lease, proposed Major Lease or any other Lease for which Lender’s approval is
required hereunder or the negotiation of any SNDA (as provided above). Borrower
further acknowledges and confirms that it shall be responsible for the payment
of all costs of reappraisal of the Property or any part thereof required by law,
regulation, or any governmental or quasi governmental authority. Subject to any
applicable express limitations set forth herein and/or in the other Loan
Documents, Borrower hereby acknowledges and agrees to pay, immediately, with or
without demand, all such fees (as the same may be increased or decreased from
time to time), and any additional fees of a similar type or nature which may be
reasonably imposed by Lender from time to time, upon the occurrence of any Event
of Default. Wherever it is provided for herein that Borrower pay any costs and
expenses, such costs and expenses shall include, but not be limited to, all
reasonable legal fees and disbursements of Lender, whether retained firms, the
reimbursement for the expenses of in house staff or otherwise.

 

76



--------------------------------------------------------------------------------

Section 20.2. ATTORNEYS’ FEES FOR ENFORCEMENT. (a) Borrower shall pay all
reasonable legal fees incurred by Lender in connection with the items set forth
in Section 20.1 above and (b) Borrower shall pay to Trustee or Lender on demand
any and all expenses, including reasonable legal expenses and attorneys’ fees,
reasonably incurred or paid by Trustee or Lender in protecting its interest in
the Property or Personal Property or in collecting any amount payable hereunder
or in enforcing its rights hereunder with respect to the Property or Personal
Property, whether or not any legal proceeding is commenced hereunder or
thereunder and whether or not any default or Event of Default shall have
occurred and is continuing, together with interest thereon at the Default Rate
from the date paid or incurred by Trustee or Lender until such expenses are paid
by Borrower.

Section 20.3. RATING AGENCY COSTS. In connection with any Rating Agency
Confirmation or other Rating Agency consent, approval or review required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the costs and
expenses of Lender, any servicer and each Rating Agency in connection therewith,
and, if applicable, shall pay any fees imposed by any Rating Agency in
connection therewith.

Section 20.4. RESERVES/ESCROWS. From and after a Securitization and to the
extent required by Lender, all funds held by Lender or Servicer in escrow or
pursuant to reserves in accordance with this Security Instrument and the other
Loan Documents shall be deposited in “eligible accounts” at “eligible
institutions” and, to the extent applicable, invested in “permitted investments”
as then defined and required by the Rating Agencies.

Article 21. DEFINITIONS

Section 21.1. GENERAL DEFINITIONS. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Borrower” shall mean “each Borrower, each party comprising
Borrower (if Borrower consists of more than one Person) and any subsequent owner
or owners of the Property or any part thereof or any interest therein”; the word
“Lender” shall mean “Lender and any subsequent holder of the Note”; the word
“Note” shall mean “the Note and any other evidence of indebtedness secured by
this Security Instrument”; the word “Property” shall include any portion of the
Property and any interest therein, and the phrases “attorneys’ fees” and
“counsel fees” shall include any and all reasonable attorneys’, paralegal and
law clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre trial, trial and appellate levels incurred or paid by
Lender in protecting its interest in the Property, the Leases and the Rents and
enforcing its rights hereunder.

 

77



--------------------------------------------------------------------------------

Article 22. MISCELLANEOUS PROVISIONS

Section 22.1. NO ORAL CHANGE. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

Section 22.2. LIABILITY. If there is more than one Borrower, the obligations and
liabilities of each such Person hereunder shall be joint and several. This
Security Instrument shall be binding upon and inure to the benefit of Borrower
and Lender and their respective successors and assigns forever.

Section 22.3. INAPPLICABLE PROVISIONS. If any term, covenant or condition of the
Note or this Security Instrument is held to be invalid, illegal or unenforceable
in any respect, the Note and this Security Instrument shall be construed without
such provision.

Section 22.4. HEADINGS, ETC. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 22.5. DUPLICATE ORIGINALS; COUNTERPARTS. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Security Instrument. The
failure of any party hereto to execute this Security Instrument, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

Section 22.6. NUMBER AND GENDER. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 22.7. SUBROGATION. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Borrower’s obligations hereunder, under the Note and the other Loan Documents
and the performance and discharge of the Other Obligations.

Section 22.8. ENTIRE AGREEMENT. The Note, this Security Instrument and the other
Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Debt and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect thereto. Borrower hereby acknowledges
that, except as incorporated in writing in the Note, this

 

78



--------------------------------------------------------------------------------

Security Instrument and the other Loan Documents, there are not, and were not,
and no Persons are or were authorized by Lender to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the transaction which is the subject of the Note, this Security
Instrument and the other Loan Documents.

Section 22.9. TAX DISCLOSURE. Notwithstanding anything herein or in any other
Loan Document to the contrary, except as reasonably necessary to comply with
applicable securities laws, each party (and each employee, representative or
other agent of each party) hereto may disclose to any and all Persons, without
limitation of any kind, any information with respect to the United States
federal income “tax treatment” and “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to such parties (or their representatives)
relating to such tax treatment and tax structure; provided, that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the United States federal income tax treatment or
tax structure of the transactions contemplated hereby.

Section 22.10. SERVICER FEES. Lender and Borrower hereby each acknowledge and
agree that the general schedule of servicing fees attached hereto as Schedule 2
shall be deemed to list the reasonable fees customarily charged by lenders or
servicers of secondary market loans similar to the Loan for actions specified on
the aforesaid Schedule (barring any atypical or extraordinary circumstances).

[PROVISIONS CONTINUE ON FOLLOWING PAGE]

 

79



--------------------------------------------------------------------------------

Section 22.11. DUE ON SALE/ENCUMBRANCE. Borrower expressly agrees that upon a
violation of Article 8 of this Security Instrument by Borrower and acceleration
of the principal balance of the Note because of such violation, Borrower will
pay all sums required to be paid in connection with a prepayment, if any, as
described in the Note, herein imposed on prepayment after an Event of Default
and acceleration of the principal balance. Borrower expressly acknowledges that
Borrower has received adequate consideration for the foregoing agreement.

 

BORROWER: AAT OREGON OFFICE I, LLC, a Delaware limited liability company By:  
First American Exchange Company, LLC, a Delaware limited liability company, its
sole member   By:   /s/ Anthony Alosi   Name:   Anthony Alosi   Title:   Senior
Vice President

[NO FURTHER TEXT ON THIS PAGE]

 

80



--------------------------------------------------------------------------------

Article 23. TRUSTEE PROVISIONS

Section 23.1. CONCERNING THE TRUSTEE. Trustee shall be under no duty to take any
action hereunder except as expressly required hereunder or by law, or to perform
any act which would involve Trustee in any expense or liability or to institute
or defend any suit in respect hereof, unless properly indemnified to Trustee’s
reasonable satisfaction. Trustee, by acceptance of this Security Instrument,
covenants to perform and fulfill the trusts herein created, being liable,
however, only for gross negligence or willful misconduct, and hereby waives any
statutory fee and agrees to accept reasonable compensation, in lieu thereof, for
any services rendered by Trustee in accordance with the terms hereof. Trustee
may resign at any time upon giving thirty (30) days’ notice to Borrower and to
Lender. Lender may remove Trustee at any time or from time to time and select a
successor trustee. In the event of the death, removal, resignation, refusal to
act, or inability to act of Trustee, or in its sole discretion for any reason
whatsoever Lender may, without notice and without specifying any reason therefor
and without applying to any court, select and appoint a successor trustee, by an
instrument recorded wherever this Security Instrument is recorded and all
powers, rights, duties and authority of Trustee, as aforesaid, shall thereupon
become vested in such successor. Such substitute trustee shall not be required
to give bond for the faithful performance of the duties of Trustee hereunder
unless required by Lender. The procedure provided for in this paragraph for
substitution of Trustee shall be in addition to and not in exclusion of any
other provisions for substitution, by law or otherwise.

Section 23.2. TRUSTEE’S FEES. Borrower shall pay all reasonable costs, fees and
expenses incurred by Trustee and Trustee’s agents and counsel in connection with
the performance by Trustee of Trustee’s duties hereunder and all such costs,
fees and expenses shall be secured by this Security Instrument.

Section 23.3. CERTAIN RIGHTS. With the approval of Lender, Trustee shall have
the right to take any and all of the following actions: (i) to select, employ,
and advise with counsel (who may be, but need not be, counsel for Lender) upon
any matters arising hereunder, including the preparation, execution, and
interpretation of the Note, this Security Instrument or the other Loan
Documents, and shall be fully protected in relying as to legal matters on the
advice of counsel, (ii) to execute any of the trusts and powers hereof and to
perform any duty hereunder either directly or through his/her agents or
attorneys, (iii) to select and employ, in and about the execution of his/her
duties hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith, and (iv) any and all other lawful action as Lender may
instruct Trustee to take to protect or enforce Lender’s rights hereunder.
Trustee shall not be personally liable in case of entry by Trustee, or anyone
entering by virtue of the powers herein granted to Trustee, upon the Property
for debts contracted for or liability or damages incurred in the management or
operation of the Property. Trustee shall have the right to rely on any
instrument, document, or signature authorizing or supporting an action taken or
proposed to be taken by Trustee hereunder, believed by Trustee in good faith to
be genuine. Trustee shall be entitled to reimbursement for actual expenses
incurred by Trustee in the performance of Trustee’s duties hereunder and to
reasonable compensation for such of Trustee’s services hereunder as shall be
rendered.

 

81



--------------------------------------------------------------------------------

Section 23.4. RETENTION OF MONEY. All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by applicable law) and Trustee shall be
under no liability for interest on any moneys received by Trustee hereunder.

Section 23.5. PERFECTION OF APPOINTMENT. Should any deed, conveyance, or
instrument of any nature be required from Borrower by any Trustee or substitute
trustee to more fully and certainly vest in and confirm to Trustee or substitute
trustee such estates rights, powers, and duties, then, upon request by Trustee
or substitute trustee, any and all such deeds, conveyances and instruments shall
be made, executed, acknowledged, and delivered and shall be caused to be
recorded and/or filed by Borrower.

Section 23.6. SUCCESSION INSTRUMENTS. Any substitute trustee appointed pursuant
to any of the provisions hereof shall, without any further act, deed, or
conveyance, become vested with all the estates, properties, rights, powers, and
trusts of its or his/her predecessor in the rights hereunder with like effect as
if originally named as Trustee herein; but nevertheless, upon the written
request of Lender or of the substitute trustee, Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of Trustee so ceasing to act, and shall duly assign, transfer and deliver
any of the property and moneys held by such Trustee to the substitute trustee so
appointed in Trustee’s place.

Article 24. SPECIAL STATE OF OREGON PROVISIONS

Section 24.1. CONFLICTS. In the event of any conflict between the provisions of
this Article 24 and any provision of this Security Instrument or the other Loan
Documents, then the provisions of this Article 24 shall control and be binding.

Section 24.2. RECEIVER. Section 11.1(g) hereof is hereby modified by inserting
the following sentence to the end of the said Section: “Any receiver appointed
pursuant to this Section 11.1(g) may serve without a bond.”

Section 24.3. POWER OF SALE.

(a) Upon any Event of Default, the Lender may declare all sums secured hereby
immediately due and payable. In such an event the Lender at his election may
proceed to foreclose this Security Instrument in equity as a mortgage or direct
the Trustee to foreclose this Security Instrument by advertisement and sale. In
the latter event the Lender or the Trustee shall execute and cause to be
recorded a written notice of default and its election to sell the Property to
satisfy the obligation secured hereby whereupon the Trustee shall fix the time
and place of sale, give notice thereof as then required by law and proceed to
foreclose this Security Instrument in the manner provided in ORS 86.735 to
86.795.

 

82



--------------------------------------------------------------------------------

(b) After the Trustee has commenced foreclosure by advertisement and sale, and
at any time prior to five days before the date the Trustee conducts the sale,
the Borrower or any other person so privileged by ORS 86.753, may cure the
applicable Event of Default. If the Event of Default consists of a failure to
pay, when due, sums secured by the Security Instrument, the Event of Default may
be cured by paying the entire amount due at the time of the cure, other than
such portion as would not then be due had no Event of Default occurred. Any
other default that is capable of being cured may be cured by tendering the
performance required under the Security Instrument or the obligation secured by
the Security Instrument. In any case, in addition to curing the default or
defaults, the person effecting the cure shall pay to the Lender all costs and
expenses actually incurred in enforcing the obligation of the Security
Instrument together with Trustee’s and attorney’s fees not exceeding the amounts
provided by law.

(c) Otherwise, the sale shall be held on the date and at the time and place
designated in the notice of sale or the time to which said sale may be postponed
as provided by law. The Trustee may sell the Property either in one parcel or in
separate parcels and shall sell the parcel or parcels at auction to the highest
bidder for cash, payable at the time of sale. Trustee shall deliver to the
purchaser its deed in form as required by law conveying the property so sold,
but without any covenant or warranty, express or implied. The recitals in the
deed of any matters of fact shall be prima facie evidence of the truthfulness
thereof, but the recitals shall be conclusive in favor of a purchaser for value
in good faith relying on them. Any person, excluding the Trustee, but including
the Borrower and Lender, may purchase at the sale.

(d) When Trustee sells pursuant to the powers provided herein, Trustee shall
apply the proceeds of sale to payment of (1) the expense of sale, including the
compensation of the Trustee and a reasonable charge by Trustee’s attorney,
(2) to the Obligations, (3) to all persons having recorded liens subsequent to
the interest of the Trustee as their interests may appear in the order of their
priority and (4) the surplus, if any, to the Borrower or to its successor in
interest entitled to such surplus.

Section 24.4. ATTORNEY’S FEES. Borrower shall pay all costs, fees and expenses
of this Security Instrument, including the cost of title search, as well as the
other costs and expenses of the Trustee and Lender incurred in connection with
or in enforcing the Obligations, including the Trustee and/or Lender’s
attorney’s fees actually incurred at any trial appellate or bankruptcy
proceeding, or on an appeal thereof.

Section 24.5. HANDICAPPED ACCESS.

(a) Borrower agrees that the Property shall at all times strictly comply to the
extent applicable with the requirements of the Americans with Disabilities Act
of 1990, the Fair Housing Amendments Act of 1988, all state and local laws and
ordinances related to handicapped access, and all rules, regulations, and orders
issued pursuant thereto including, without limitation, the Americans with
Disabilities Act Accessibility Guidelines for Buildings and Facilities
(collectively “Access Laws”).

 

83



--------------------------------------------------------------------------------

(b) Notwithstanding any limits set forth herein or in any other document on
Borrower’s obligation to obtain Lender’s approval of alterations of the
Property, Borrower shall not alter the Property in any manner which would
increase Borrower’s responsibilities for compliance with the applicable Access
Laws without the prior written approval of Lender. The foregoing shall apply to
tenant improvements constructed by Borrower or by any of its tenants. Lender may
condition any such approval upon receipt of a certificate of Access Law
compliance from an architect, engineer, or other person acceptable to Lender.

(c) Borrower agrees to give prompt notice to Lender of the receipt by Borrower
of any complaints related to violation of any Access Laws and of the
commencement of any proceedings or investigations which relate to compliance
with applicable Access Laws.

(d) Borrower shall indemnify, defend, and hold harmless Lender from and against
any and all claims, demand, damages, costs, expenses, losses, liabilities,
penalties, fines, and other proceedings including without limitation reasonable
attorneys fees and expenses arising directly or indirectly from or out of or in
any way connected with any failure of the Property to comply with applicable
Access Laws. The obligations and liabilities of Borrower under this section
shall survive any termination, satisfaction, assignment, entry of a judgment of
foreclosure, delivery of trustee’s deed in a nonjudicial foreclosure proceeding,
or delivery of a deed in lieu of foreclosure.

Section 24.6. NOT RESIDENTIAL TRUST DEED. Borrower warrants that this Security
Instrument is not, and will at all times continue not to be, a “residential
trust deed” as defined in ORS 86.705(3). Borrower represents and warrants that
the Loan is not primarily for personal, family or household use. The maturity
date of the obligations secured by this instrument is July 1, 2016.

Section 24.7. DISCLOSURE. Borrower acknowledges receipt of and agrees to the
following:

WARNING

UNLESS YOU PROVIDE US WITH EVIDENCE OF THE INSURANCE COVERAGE AS REQUIRED BY THE
LOAN DOCUMENTS, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR
INTEREST. THIS INSURANCE MAY, BUT NEED NOT, ALSO PROTECT YOUR INTEREST. IF THE
COLLATERAL BECOMES DAMAGED, THE COVERAGE WE PURCHASE MAY NOT PAY ANY CLAIM YOU
MAKE OR ANY CLAIM MADE AGAINST YOU. YOU MAY LATER CANCEL THIS COVERAGE BY
PROVIDING EVIDENCE THAT YOU HAVE OBTAINED PROPERTY COVERAGE ELSEWHERE.

YOU ARE RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY US. THE COST OF
THIS INSURANCE MAY BE ADDED TO YOUR LOAN BALANCE IN ACCORDANCE WITH THE TERMS OF
THE LOAN DOCUMENTS. IF THE COST IS ADDED TO YOUR

 

84



--------------------------------------------------------------------------------

CONTRACT OR LOAN BALANCE, THE INTEREST RATE ON THE UNDERLYING LOAN MAY APPLY TO
THIS ADDED AMOUNT. THE EFFECTIVE DATE OF COVERAGE MAY BE THE DATE YOUR PRIOR
COVERAGE LAPSED OR THE DATE YOU FAILED TO PROVIDE PROOF OF COVERAGE.

THE COVERAGE WE PURCHASE MAY BE CONSIDERABLY MORE EXPENSIVE THAN INSURANCE YOU
CAN OBTAIN ON YOUR OWN AND MAY NOT SATISFY ANY NEED FOR PROPERTY DAMAGE COVERAGE
OR ANY MANDATORY LIABILITY INSURANCE REQUIREMENTS IMPOSED BY APPLICABLE LAW.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY US
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY US TO BE ENFORCEABLE.

[NO FURTHER TEXT ON THIS PAGE]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Deed of Trust and Security
Agreement the day and year first above written.

 

BORROWER: AAT OREGON OFFICE I, LLC, a Delaware limited liability company By:  
First American Exchange Company, LLC, a Delaware limited liability company, its
sole member   By:   /s/ Anthony Alosi   Name:   Anthony Alosi   Title:   Senior
Vice President

 

86



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

[STATE SPECIFIC ACKNOWLEDGEMENTS TO BE INSERTED]

 

1



--------------------------------------------------------------------------------

Schedule 1

“Debt Service Coverage Ratio” means the ratio of (a) Net Operating Income to
(b) Annual Debt Service, all as determined by Lender.

“Annual Debt Service” means an amount equal to twelve (12) times the then
applicable Monthly Payment (as defined in the Note) payable under the Note.

“Net Operating Income” means for the 12-month period immediately preceding the
date of calculation, (A) all sustainable Rents and other income received from
the Property received from tenants during such 12-month period, less (B) all
Operating Expenses for such 12-month period and any Extraordinary Expenses
approved by Lender and applicable to such 12-month period.

“Operating Expenses” means the aggregate of the following items: (a) real estate
taxes, general and special assessments or similar charges, other than Taxes;
(b) sales, use and personal property taxes; (c) without duplication,
(i) management fees of not less than 4% of the gross income derived from the
operation of the Property (exclusive of parking operations at the Property) and
disbursements for property management services whether such services are
performed at the Property or off-site and (ii) parking management fees of not
less than 4% of the gross income derived from the operation of the parking
related activities Property and disbursements for parking management services
whether such services are performed at the Property or off-site; (d) wages,
salaries, pension costs and all fringe and other employee-related benefits and
expenses, of all employees up to and including (but not above) the level of the
on-site manager, engaged in the repair, operation and maintenance of the
Property and service to tenants and on-site personnel engaged in audit and
accounting functions performed by Borrower; (e) insurance premiums including,
but not limited to, casualty, liability, rent and fidelity insurance premiums,
other than Insurance Premiums; (f) cost of all electricity, oil, gas, water,
steam, HVAC and any other energy, utility or similar item and overtime services,
the cost of building and cleaning supplies, and all other administrative,
management, ownership, operating, advertising, marketing and maintenance
expenses incurred by Borrower (and not paid directly by any tenant) in
connection with the operation of the Property; (g) costs of necessary cleaning,
repair, replacement, maintenance, decoration or painting of existing
improvements on the Property (including, without limitation, parking lots and
roadways), of like kind or quality or such kind or quality which is necessary to
maintain the Property to the same standards as competitive properties of similar
size and location of the Property; (h) the cost of such other maintenance
materials, HVAC repairs, parts and supplies, and all equipment to be used in the
ordinary course of business, which is not capitalized in accordance with
approved accounting method; (i) legal, accounting and other professional
expenses incurred in connection with the Property; (j) casualty losses to the
extent not reimbursed by a third party; and (k) to the extent not already
included in any of (f)-(h) above, a reserve for structural repairs, normalized
leasing commissions and tenant improvements equal to $852,106. The Operating
Expenses shall be based on the above-described items actually incurred or
payable on an accrual basis in accordance with the Approved Accounting Method by
Borrower during the twelve (12) month period ending one month prior to the date
on which the Net Operating Income is to be calculated, with customary
adjustments for items such as taxes and insurance which accrue but are paid
periodically, as adjusted by Lender to reflect projected adjustments for only
those items which are definitively

 

2



--------------------------------------------------------------------------------

ascertainable and of a fixed amount (for example, real estate taxes) for the
subsequent twelve (12) month period beginning on the date on which the Net
Operating Income is to be calculated. Notwithstanding the foregoing, the term
“Operating Expenses” shall not include (i) depreciation or amortization or any
other non-cash item of expense unless approved by Lender, (ii) interest or
principal payable under the Note, fees, costs and expense reimbursements of
Lender in administering the Loan or exercising remedies under the Note, this
Security Instrument or the other Loan Documents or any other payments required
to be made by Borrower to Lender under any Loan Documents; or (iii) any
expenditure properly treated as a capital item under the Approved Accounting
Method.

“Extraordinary Expenses” means expenses incurred in connection with necessary
capital improvements or operating expenses of the Property which were not
reasonably anticipated in the Annual Budget for the Property.

 

3



--------------------------------------------------------------------------------

Schedule 2

SCHEDULE OF SERVICING FEES

 

Servicing Action

  

Estimated Servicing Fee

Disbursements from Reserve Accounts

   $200 - $500

Lease Approvals

   $500 - $4,000

SNDA Approvals

   $500 - $2,000

 

4



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Real property in the City of Portland, County of Multnomah, State of Oregon,
described as follows:

Block 10, PORTLAND ADDITION, in the City of Portland, County of Multnomah and
State of Oregon. EXCEPT from Lots 5, 6, 7 and 8 thereof, the Westerly 5 feet.

FURTHER EXCEPTING THEREFROM that portion deeded to the City of Portland for
right-of-way purposes by deed recorded February 28, 2008, Recorder’s Fee No.
2008-029965.

APN: R245929

 

5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SNDA

(attached hereto)

 

1



--------------------------------------------------------------------------------

 

(Lender)

- and -

[                                         ]

(Tenant)

- and -

[                                                         ]

(Landlord)

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

 

Dated:

Location:

Section:

Block:

Lot:

City:

County:

PREPARED BY AND UPON

RECORDATION RETURN TO:

_______________________

_______________________

_______________________

Attention:                              



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the          day of                     , 200[    ] by and among
                                                         , a
                            , having an address at
                                                  (together with its successors
and assigns, “Lender”), [                    ] (“Tenant”) and
                                , a Delaware limited liability company, having
an address at                         ,                          (“Landlord”).

RECITALS:

A. Lender is the present owner and holder of a certain Mortgage and Security
Agreement (the “Security Instrument”) given by Landlord to Lender which
encumbers the fee estate of Landlord in certain premises described in Exhibit A
attached hereto (the “Property”) and which secures the payment of certain
indebtedness owed by Landlord to Lender evidenced by the Note (as defined in the
Security Instrument);

B. Tenant is the holder of a leasehold estate in a portion of the Property under
and pursuant to the provisions of a certain [Lease] dated [                    ,
200[    ] between Landlord, as landlord, and Tenant, as tenant (the “Lease”);
and

C. Tenant has agreed to subordinate the Lease to the Security Instrument and
Lender has agreed to grant non-disturbance to Tenant under the Lease on the
terms and conditions hereinafter set forth.

AGREEMENT:

For good and valuable consideration, Tenant, Lender and Landlord agree as
follows:

1. Subordination. The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject and subordinate to the lien and terms of the
Security Instrument, including without limitation, all renewals, increases,
modifications, spreaders, consolidations, replacements and extensions thereof
and to all sums secured thereby and advances made thereunder with the same force
and effect as if the Security Instrument had been executed, delivered and
recorded prior to the execution and delivery of the Lease.

2. Non-Disturbance. If any action or proceeding is commenced by Lender for the
foreclosure of the Security Instrument or the sale of the Property, Tenant shall
not be named as a party therein unless such joinder shall be required by law,
provided, however, such joinder shall not result in the termination of the Lease
or disturb the Tenant’s possession or use of the premises demised thereunder,
and the sale of the Property in any such action or proceeding and the exercise
by Lender of any of its other rights under the Note or the Security Instrument
shall be made subject to all rights of Tenant under the Lease, provided that at
the time of the



--------------------------------------------------------------------------------

commencement of any such action or proceeding or at the time of any such sale or
exercise of any such other rights (a) the term of the Lease shall have commenced
pursuant to the provisions thereof, (b) Tenant shall be in possession of the
premises demised under the Lease, (c) the Lease shall be in full force and
effect and (d) Tenant shall not be in default beyond any applicable notice and
cure period under any of the terms, covenants or conditions of the Lease or of
this Agreement on Tenant’s part to be observed or performed.

3. Attornment. If Lender or any other subsequent purchaser of the Property shall
become the owner of the Property by reason of the foreclosure of the Security
Instrument or the acceptance of a deed or assignment in lieu of foreclosure or
by reason of any other enforcement of the Security Instrument (Lender or such
other purchaser being hereinafter referred as “Purchaser”), and the conditions
set forth in Section 2 above have been met at the time Purchaser becomes owner
of the Property, the Lease shall not be terminated or affected thereby but shall
continue in full force and effect as a direct lease between Purchaser and Tenant
upon all of the terms, covenants and conditions set forth in the Lease and in
that event, Tenant agrees to attorn to Purchaser and Purchaser by virtue of such
acquisition of the Property shall be deemed to have agreed to accept such
attornment, provided, however, that Purchaser shall not be (a) liable for the
failure (other than with respect to a default of a continuing nature) of any
prior landlord (any such prior landlord, including Landlord and any successor
landlord, being hereinafter referred to as a “Prior Landlord”) to perform any of
its obligations under the Lease which have accrued prior to the date on which
Purchaser shall become the owner of the Property, provided that the foregoing
shall not limit Purchaser’s obligations under the Lease to correct any
conditions of a continuing nature that (i) existed as of the date Purchaser
shall become the owner of the Property and (ii) violate Purchaser’s obligations
as landlord under the Lease; provided further, however, that Purchaser shall
have received written notice of such omissions, conditions or violations and has
had a reasonable opportunity to cure the same, all pursuant to the terms and
conditions of the Lease, (b) subject to any offsets, defenses, abatements or
counterclaims which shall have accrued in favor of Tenant against any Prior
Landlord prior to the date upon which Purchaser shall become the owner of the
Property, except for those that are specifically provided for in the Lease,
(c) liable for the return of rental security deposits, if any, paid by Tenant to
any Prior Landlord in accordance with the Lease unless such sums are actually
received by Purchaser, (d) bound by any payment of rents, additional rents or
other sums which Tenant may have paid more than one (1) month in advance to any
Prior Landlord unless (i) such sums are actually received by Purchaser or
(ii) such prepayment shall have been expressly approved of by Purchaser,
(e) bound by any agreement terminating or amending or modifying the rent, term,
commencement date or other material term of the Lease, or any voluntary
surrender of the premises demised under the Lease, made without Lender’s or
Purchaser’s prior written consent prior to the time Purchaser succeeded to
Landlord’s interest (provided, however, Purchaser’s consent is not required for
a termination of the Lease exercised pursuant to the original terms of the
Lease) or (f) bound by any assignment of the Lease or sublease of the Property,
or any portion thereof, made prior to the time Purchaser succeeded to Landlord’s
interest other than if pursuant to the provisions of the Lease. In the event
that any liability of Purchaser does arise pursuant to this Agreement, such
liability shall be limited and restricted to Purchaser’s interest in the
Property and shall in no event exceed such interest. Alternatively, upon the
written request of Lender or its successors or assigns, Tenant shall enter into
a new lease of the Premises with Lender or such successor or assign for the then
remaining term of the Lease, upon the same terms and conditions as contained in
the Lease (including without limitation any renewal options), except as
otherwise specifically provided in this Agreement.



--------------------------------------------------------------------------------

4. Notice to Tenant. After notice is given to Tenant by Lender that the Landlord
is in default under the Note and the Security Instrument and that the rentals
under the Lease should be paid to Lender pursuant to the terms of the assignment
of leases and rents executed and delivered by Landlord to Lender in connection
therewith, Tenant shall thereafter pay to Lender or as directed by Lender, all
rentals and all other monies due or to become due to Landlord under the Lease
and Landlord hereby expressly authorizes Tenant to make such payments to Lender
and hereby releases and discharges Tenant from any liability to Landlord on
account of any such payments.

5. Intentionally Omitted.

6. Notice to Lender and Right to Cure. Tenant shall notify Lender of any default
by Landlord under the Lease if the default is of such a nature as to give Tenant
a right to terminate the Lease, reduce the rent or to credit or offset any
amounts against future rents, and agrees that, notwithstanding any provisions of
the Lease to the contrary, no notice of cancellation thereof or of an abatement
shall be effective unless Lender shall have received notice of default giving
rise to such cancellation or abatement and (i) in the case of any such default
that can be cured by the payment of money, until thirty (30) days shall have
elapsed following the giving of such notice or (ii) in the case of any other
such default, until a reasonable period for remedying such default shall have
elapsed following the giving of such notice, provided Lender, with reasonable
diligence, shall have commenced and continued to remedy such default or cause
the same to be remedied. Notwithstanding the foregoing, (i) Lender shall have no
obligation to cure any such default and (ii) in the event that any aforesaid
default cannot, by its nature, be cured by Lender prior to Lender’s gaining
possession of Landlord’s interest in the Property, the aforesaid “reasonable
period for remedying such default” shall be deemed to include such time as is
required for Lender to gain possession of Tenant’s interest in the Property.

7. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for one (1) day overnight
delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Tenant:

  [                                                                     
        ]

If to Lender:

                       Attention:                                          
                 Facsimile No.:                                               
   With a copy to:                     



--------------------------------------------------------------------------------

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 7, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

9. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State where the Property is located.

10. Miscellaneous. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto. If
any term, covenant or condition of this Agreement is held to be invalid, illegal
or unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

11. Joint and Several Liability. If there is more than one Tenant under the
Lease, the obligations and liabilities of each hereunder shall be joint and
several.



--------------------------------------------------------------------------------

12. Definitions. The term “Lender” as used herein shall include the successors
and assigns of Lender and any person, party or entity which shall become the
owner of the Property by reason of a foreclosure of the Security Instrument or
the acceptance of a deed or assignment in lieu of foreclosure or otherwise. The
term “Landlord” as used herein shall mean and include the present landlord under
the Lease and such landlord’s predecessors and successors in interest under the
Lease, but shall not mean or include Lender. The term “Property” as used herein
shall mean the Property, the improvements now or hereafter located thereon and
the estates therein encumbered by the Security Instrument.

13. Limitations on Purchaser’s Liability. In no event shall the Purchaser, nor
any heir, legal representative, successor, or assignee of the Purchaser have any
personal liability for the obligations of Landlord under the Lease and should
the Purchaser succeed to the interests of the Landlord under the Lease, Tenant
shall look only to the estate and property of any such Purchaser in the Property
for the satisfaction of Tenant’s remedies for the collection of a judgment (or
other judicial process) requiring the payment of money in the event of any
default by any Purchaser as landlord under the Lease, and no other property or
assets of any Purchaser shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to the
Lease; provided, however, that the Tenant may exercise any other right or remedy
provided thereby or by law in the event of any failure by Landlord to perform
any such material obligation. Notwithstanding the foregoing, Tenant may offset
against rent due under the Lease the amount of any judgment obtained against any
Purchaser.

14. Estoppel Certificate. Tenant, shall, from time to time, within
[                    ] Business Days after request by Lender, execute,
acknowledge and deliver to Lender a statement by Tenant certifying (a) that the
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), (b) the amounts of fixed rent, additional rent, or other
sums, if any, which are payable in respect of the Lease and the commencement
date and expiration date of the Lease, (c) the dates to which the fixed rent,
additional rent, and other sums which are payable in respect to the Lease have
been paid, (d) whether or not Tenant is entitled to any then presently accrued
credits or offsets against rent, and, if so, the reasons therefor and the amount
thereof, (e) that to Tenant’s actual knowledge (without investigation) it is not
in default in the performance of any of its obligations under the Lease and no
event has occurred which, with the giving of notice or the passage of time, or
both, would constitute such a default, (f) whether or not, to the actual
knowledge (without investigation) of the person certifying on behalf of Tenant,
Landlord is in default in the performance of any of its obligations under the
Lease, and, if so, specifying the same, (g) whether or not, to the actual
knowledge (without investigation) of such person, any event has occurred which
with the giving of such notice or passage of time, or both would constitute such
a default, and, if so, specifying each such event, and (h) whether or not, to
the actual knowledge (without investigation) of such person, Tenant has any then
presently accrued claims, defenses or counterclaims against Landlord under the
Lease, and, if so, specifying the same, it being intended that any such
statement delivered pursuant hereto shall be deemed a certification by Tenant to
be relied upon by Lender and by others with whom Lender may be dealing. Tenant
also shall include in any such statement such other information concerning the
status of the Lease as Lender may reasonably request.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender, Tenant and Landlord have duly executed this
Agreement as of the date first above written.

 

TENANT:   [                                                                     
                        ] By:         Name:     Title:   LANDLORD:     By:      
  Name:     Title:   LENDER:       By:         Name:     Title:  



--------------------------------------------------------------------------------

[Attach State-specific Form of Acknowledgments]



--------------------------------------------------------------------------------

EXHIBIT A

[Attach Legal Description of Property]

 

A-1



--------------------------------------------------------------------------------

RECORDING REQUESTED BY AND

UPON RECORDATION RETURN TO:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Gerard Keegan, Esq.

Facsimile No.: (212) 210-9444

 

 

Loan No.: 940960046

AAT OREGON OFFICE I, LLC, a Delaware limited liability company, as grantor

(Borrower)

in favor of

FIRST AMERICAN TITLE INSURANCE COMPANY, as grantee

(Trustee)

for the benefit of

PNC BANK, NATIONAL ASSOCIATION, as beneficiary

(Lender)

DEED OF TRUST AND SECURITY AGREEMENT

 

 

   Dated:    June 1, 2011    Property Address:    100 SW Main Street, Portland,
Oregon 97204    Property Tax ID #:    R245929